Exhibit 10.1

EXECUTION COPY

 

 

 

QUINSTREET, INC.

SECOND AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT

DATED AS OF NOVEMBER 4, 2011

COMERICA BANK

AS ADMINISTRATIVE AGENT, SOLE LEAD ARRANGER AND

SOLE BOOKRUNNER

BANK OF AMERICA, N.A.

AS SYNDICATION AGENT

UNION BANK, N.A.

AS DOCUMENTATION AGENT

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

1.

  DEFINITIONS.      1      1.1   Certain Defined Terms      1    2.   REVOLVING
CREDIT.      27      2.1   Commitment      27      2.2   Accrual of Interest and
Maturity; Evidence of Indebtedness.      27      2.3   Requests for and
Refundings and Conversions of Advances      28      2.4   Disbursement of
Advances.      30      2.5   Swing Line      32      2.6   Interest Payments;
Default Interest      37      2.7   Optional Prepayments.      38      2.8  
Base Rate Advance in Absence of Election or Upon Default      39      2.9  
Revolving Credit Facility Fee      39      2.10   Mandatory Repayment of
Revolving Credit Advances.      39      2.11   Optional Reduction or Termination
of Revolving Credit Aggregate Commitment      41      2.12   Use of Proceeds of
Advances      41      2.13   Optional Increase in Revolving Credit Aggregate
Commitment      42    3.   LETTERS OF CREDIT.      43      3.1   Letters of
Credit      43      3.2   Conditions to Issuance      43      3.3   Notice     
45      3.4   Letter of Credit Fees; Increased Costs      45      3.5   Other
Fees      47      3.6   Participation Interests in and Drawings and Demands for
Payment Under Letters of Credit.      47      3.7   Obligations Irrevocable     
49      3.8   Risk Under Letters of Credit.      50      3.9   Indemnification
     51      3.10   Right of Reimbursement      52    4.   TERM LOAN.      52   
  4.1   Term Loan      52      4.2   Accrual of Interest and Maturity; Evidence
of Indebtedness.      52      4.3   Repayment of Principal      53      4.4  
Term Loan Rate Requests; Refundings and Conversions of Advances of Term Loan   
  54      4.5   Base Rate Advance in Absence of Election or Upon Default.     
55      4.6   Interest Payments; Default Interest      55      4.7   Optional
Prepayment of Term Loan      56      4.8   Mandatory Prepayment of Term Loan.   
  56      4.9   Use of Proceeds      58   

 

i



--------------------------------------------------------------------------------

5.

  CONDITIONS.      58      5.1   Conditions of Initial Advances      58      5.2
  Continuing Conditions      60    6.   REPRESENTATIONS AND WARRANTIES.      60
     6.1   Corporate Authority      60      6.2   Due Authorization      60     
6.3   Good Title; Leases; Assets; No Liens      61      6.4   Taxes      61     
6.5   No Defaults      61      6.6   Enforceability of Agreement and Loan
Documents      62      6.7   Compliance with Laws      62      6.8  
Non-contravention      62      6.9   Litigation      62      6.10   Consents,
Approvals and Filings, Etc      62      6.11   Agreements Affecting Financial
Condition      63      6.12   No Investment Company or Margin Stock      63     
6.13   ERISA      63      6.14   Conditions Affecting Business or Properties   
  64      6.15   Environmental and Safety Matters      64      6.16  
Subsidiaries      64      6.17   Management Agreements      64      6.18  
[Intentionally Deleted      64      6.19   Franchises, Patents, Copyrights,
Tradenames, etc      64      6.20   Capital Structure      65      6.21  
Accuracy of Information      65      6.22   Solvency      65      6.23  
Employee Matters      66      6.24   No Misrepresentation      66      6.25  
Corporate Documents and Corporate Existence      66    7.   AFFIRMATIVE
COVENANTS.      66      7.1   Financial Statements      66      7.2  
Certificates; Other Information      67      7.3   Payment of Obligations     
68      7.4   Conduct of Business and Maintenance of Existence; Compliance with
Laws.      68      7.5   Maintenance of Property; Insurance      69      7.6  
Inspection of Property; Books and Records, Discussions      69      7.7  
Notices      70      7.8   Hazardous Material Laws      71      7.9   Financial
Covenants.      72      7.10   Governmental and Other Approvals      72     
7.11   Compliance with ERISA; ERISA Notices      72      7.12   Defense of
Collateral      72      7.13   Future Subsidiaries; Additional Collateral.     
73      7.14   Accounts      74      7.15   Use of Proceeds      74      7.17  
Further Assurances and Information      74   

 

ii



--------------------------------------------------------------------------------

8.

  NEGATIVE COVENANTS.      75      8.1   Limitation on Debt      75      8.2  
Limitation on Liens      77      8.3   Acquisitions      78      8.4  
Limitation on Mergers, Dissolution or Sale of Assets      78      8.5  
Restricted Payments      79      8.6   [Intentionally Deleted      81      8.7  
Limitation on Investments, Loans and Advances      81      8.8   Transactions
with Affiliates      82      8.9   Sale-Leaseback Transactions      83      8.10
  Limitations on Other Restrictions      83      8.11   Prepayment of Debt     
84      8.12   Amendment of Subordinated Debt Documents      84      8.13  
Modification of Certain Agreements      84      8.14   Management Fees      84
     8.15   Fiscal Year      84    9.   DEFAULTS.      84      9.1   Events of
Default      84      9.2   Exercise of Remedies      87      9.3   Rights
Cumulative      88      9.4   Waiver by Borrower of Certain Laws      88     
9.5   Waiver of Defaults      88      9.6   Set Off      88    10.   PAYMENTS,
RECOVERIES AND COLLECTIONS.      89      10.1   Payment Procedure      89     
10.2   Application of Proceeds of Collateral      90      10.3   Pro-rata
Recovery      91      10.4   Treatment of a Defaulting Lender.      91    11.  
CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS.      92      11.1  
Reimbursement of Prepayment Costs      92      11.2   Eurodollar Lending Office
     93      11.3   Circumstances Affecting LIBOR Rate Availability      93     
11.4   Laws Affecting LIBOR Rate Availability      93      11.5   Increased Cost
of Advances Carried at the LIBOR Rate      94      11.6   Capital Adequacy and
Other Increased Costs      94      11.7   Right of Lenders to Fund through
Branches and Affiliates      95      11.8   Margin Adjustment      96    12.  
AGENT.      97      12.1   Appointment of Agent      97      12.2   Deposit
Account with Agent or any Lender      97      12.3   Scope of Agent’s Duties   
  97   

 

iii



--------------------------------------------------------------------------------

  12.4    Successor Agent      98      12.5    Credit Decisions      98     
12.6    Authority of Agent to Enforce This Agreement      98      12.7   
Indemnification of Agent      99      12.8    Knowledge of Default      99     
12.9    Agent’s Authorization; Action by Lenders      100      12.10   
Enforcement Actions by the Agent      100      12.11    Collateral Matters.     
100      12.12    Agents in their Individual Capacities      101      12.13   
Agent’s Fees      101      12.14    Documentation Agent or other Titles      101
     12.15    No Reliance on Agent’s Customer Identification Program      101   
13.   MISCELLANEOUS.      102      13.1    Accounting Principles      102     
13.2    Consent to Jurisdiction      102      13.3    Law of California      102
     13.4    Interest      103      13.5    Closing Costs and Other Costs;
Indemnification.      103      13.6    Notices.      104      13.7    Further
Action      105      13.8    Successors and Assigns; Participations;
Assignments.      105      13.9    Counterparts      108      13.10    Amendment
and Waiver.      109      13.11    Confidentiality      110      13.12   
Substitution or Removal of Lenders      111      13.13    Withholding Taxes     
112      13.14    Taxes and Fees      113      13.15    WAIVER OF JURY TRIAL   
  114      13.16    USA Patriot Act Notice      116      13.17    Complete
Agreement; Conflicts      116      13.18    Severability      116      13.19   
Table of Contents and Headings; Section References      116      13.20   
Construction of Certain Provisions      117      13.21    Independence of
Covenants      117      13.22    Electronic Transmissions      117      13.23   
Advertisements      118      13.24    Reliance on and Survival of Provisions   
  118      13.25    Amendment and Restatement; Assignment and Assumptions     
118      13.26    Individual Employee Liability to Lenders      118   

 

iv



--------------------------------------------------------------------------------

EXHIBITS

A FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE

B FORM OF REVOLVING CREDIT NOTE

C FORM OF SWING LINE NOTE

D FORM OF REQUEST FOR SWING LINE ADVANCE

E FORM OF NOTICE OF LETTERS OF CREDIT

F FORM OF SECURITY AGREEMENT

G [RESERVED]

H FORM OF ASSIGNMENT AGREEMENT

I FORM OF GUARANTY

J FORM OF COVENANT COMPLIANCE REPORT

K FORM OF TERM LOAN NOTE

L FORM OF TERM LOAN RATE REQUEST

M FORM OF SWING LINE PARTICIPATION CERTIFICATE

N FORM OF NEW LENDER ADDENDUM

 

SCHEDULES  

 

v



--------------------------------------------------------------------------------

QUINSTREET, INC.

SECOND AMENDED AND RESTATED

REVOLVING CREDIT AND TERM LOAN AGREEMENT

This Second Amended and Restated Revolving Credit and Term Loan Agreement
(“Agreement”) is made as of the 4th day of November, 2011, to be effective on
the Effective Date, by and among QuinStreet, Inc. (“Borrower”), the financial
institutions from time to time signatory hereto (individually a “Lender,” and
any and all such financial institutions collectively the “Lenders”), Comerica
Bank, as Administrative Agent for the Lenders (in such capacity, the “Agent”),
Sole Lead Arranger and Sole Bookrunner, Bank of America, N.A., as Syndication
Agent and Union Bank, N.A., as Documentation Agent.

RECITALS

A. Borrower and Comerica Bank entered into that certain Amended and Restated
Revolving Credit and Term Loan Agreement dated as of January 14, 2010 (as
subsequently amended from time to time, the “Prior Credit Agreement”).

B. Borrower now desires to amend and replace the Prior Credit Agreement with an
amended and restated credit agreement evidenced by this Agreement.

C. Borrower has requested that the Lenders extend to it credit and letters of
credit on the terms and conditions set forth herein.

D. The Lenders are prepared to extend such credit as aforesaid, but only on the
terms and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the covenants contained herein, Borrower, the
Lenders, and the Agent agree as follows:

 

1. DEFINITIONS.

1.1 Certain Defined Terms. For the purposes of this Agreement the following
terms will have the following meanings:

“Account(s)” shall mean any account or account receivable as defined under the
UCC, including without limitation, with respect to any Person, any right of such
Person to payment for goods sold or leased or for services rendered.

“Account Control Agreement(s)” shall mean those certain account control
agreements, or similar agreements that are delivered pursuant to Section 7.14 of
this Agreement or otherwise, as the same may be amended, restated or otherwise
modified from time to time.

“Account Debtor” shall mean the party who is obligated on or under any Account.

“Advance(s)” shall mean, as the context may indicate, a borrowing requested by
the Borrower, and made by the Revolving Credit Lenders under Section 2.1 hereof,
the Term Loan

 

1



--------------------------------------------------------------------------------

Lenders under Section 4.1 hereof, or the Swing Line Lender under Section 2.5
hereof, including without limitation any readvance, refunding or conversion of
such borrowing pursuant to Section 2.3, 2.5 or 4.4 hereof, and any advance
deemed to have been made in respect of a Letter of Credit under Section 3.6(a)
hereof, and shall include, as applicable, a Eurodollar-based Advance, a Base
Rate Advance and a Quoted Rate Advance.

“Affected Lender” shall have the meaning set forth in Section 13.12 hereof.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another Person for the purposes
of this definition if such Person possesses, directly or indirectly, the power
(i) to vote 30% or more of the Equity Interests having ordinary voting power for
the election of directors or managers of such other Person or (ii) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.

“Agent” shall have the meaning set forth in the preamble, and include any
successor agents appointed in accordance with Section 12.4 hereof.

“Agent’s Correspondent” shall mean for Eurodollar-based Advances, Agent’s Grand
Cayman Branch (or for the account of said branch office, at Agent’s main office
in San Jose, California, United States).

“Applicable Fee Percentage” shall mean, as of any date of determination thereof,
the applicable percentage used to calculate certain of the fees due and payable
hereunder, determined by reference to the appropriate columns in the Pricing
Matrix attached to this Agreement as Schedule 1.1.

“Applicable Interest Rate” shall mean, (i) with respect to each Revolving Credit
Advance and Term Loan Advance, the Eurodollar-based Rate or the Base Rate, and
(ii) with respect to each Swing Line Advance, the Base Rate or, the Quoted Rate,
in each case as selected by the Borrower from time to time and subject to the
terms and conditions of this Agreement.

“Applicable Margin” shall mean, as of any date of determination thereof, the
applicable interest rate margin, determined by reference to the appropriate
columns in the Pricing Matrix attached to this Agreement as Schedule 1.1, such
Applicable Margin to be adjusted solely as specified in Section 11.8 hereof.

“Applicable Measuring Period” shall mean the period of four consecutive fiscal
quarters ending on the applicable date of determination.

“Asset Sale” shall mean the sale, transfer or other disposition by any Credit
Party of any asset (other than the sale or transfer of less than one hundred
percent (100%) of the stock or other ownership interests of any Subsidiary) to
any Person (other than to Borrower or a Guarantor).

“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit H hereto.

 

2



--------------------------------------------------------------------------------

“Authorized Signer” shall mean each person who has been authorized by the
Borrower to execute and deliver any requests for Advances hereunder pursuant to
a written authorization delivered to the Agent and whose signature card or
incumbency certificate has been received by the Agent.

“Bankruptcy Code” shall mean Title 11 of the United States Code and the rules
promulgated thereunder.

“Base Rate” shall mean for any day, that rate of interest which is equal to the
sum of the Applicable Margin plus the greatest of (a) the Prime Rate for such
day, (b) the Federal Funds Effective Rate in effect on such day, plus one
percent (1.0%), and (c) the Daily Adjusting LIBOR Rate plus one percent (1.0%);
provided, however, for purposes of determining the Base Rate during any period
that LIBOR Rate is unavailable as determined under Sections 11.3 or 11.4 hereof,
the Base Rate shall be determined using, for clause (c) hereof, the Daily
Adjusting LIBOR Rate in effect immediately prior to the LIBOR Rate becoming
unavailable pursuant to Sections 11.3 or 11.4.

“Base Rate Advance” shall mean an Advance which bears interest at the Base Rate.

“Borrower” shall have the meaning set forth in the preamble to this Agreement.

“Business Day” shall mean any day other than a Saturday or a Sunday on which
commercial banks are open for domestic and international business (including
dealings in foreign exchange) in San Jose, California and New York, New York,
and in the case of a Business Day which relates to a Eurodollar-based Advance,
on which dealings are carried on in the London interbank eurodollar market.

“Capital Expenditures” shall mean, for any period, with respect to any Person
(without duplication), the aggregate of all expenditures incurred by such Person
and its Subsidiaries during such period for the acquisition or leasing (pursuant
to a Capitalized Lease) of fixed or capital assets or additions to equipment,
plant and property that should be capitalized under GAAP on a consolidated
balance sheet of such Person and its Subsidiaries, but excluding expenditures
made in connection with the Reinvestment of Insurance Proceeds, Condemnation
Proceeds or the Net Cash Proceeds of Asset Sales.

“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) with respect to which the discounted
present value of the rental obligations of such Person as lessee thereunder, in
conformity with GAAP, is required to be capitalized on the balance sheet of that
Person.

“Cash” shall mean unrestricted cash, cash equivalents and marketable securities.

“Cash Proceeds” shall mean Cash, proceeds of Advances of the Revolving Credit
and proceeds of Seller Notes that are payable in full within 12 months from the
date of the closing of the related acquisitions.

“Change in Law” shall mean the occurrence, after the Effective Date, of any of
the following: (i) the adoption or introduction of, or any change in any
applicable law, treaty, rule or

 

3



--------------------------------------------------------------------------------

regulation (whether domestic or foreign) now or hereafter in effect and whether
or not applicable to any Lender or Agent on such date, or (ii) any change in
interpretation, administration or implementation of any such law, treaty, rule
or regulation by any Governmental Authority, or (iii) the issuance, making or
implementation by any Governmental Authority of any interpretation,
administration, request, regulation, guideline, or directive (whether or not
having the force of law), including any risk-based capital guidelines. For
purposes of this definition, (x) a change in law, treaty, rule, regulation,
interpretation, administration or implementation shall include, without
limitation, any change made or which becomes effective on the basis of a law,
treaty, rule, regulation, interpretation administration or implementation then
in force, the effective date of which change is delayed by the terms of such
law, treaty, rule, regulation, interpretation, administration or implementation,
(y) the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L.
111-203, H.R. 4173) and all requests, rules, regulations, guidelines,
interpretations or directives promulgated thereunder or issued in connection
therewith shall be deemed to be a “Change in “Law”, regardless of the date
enacted, adopted, issued or promulgated, whether before or after the Effective
Date and (z) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall each be deemed to be a
“Change in Law”, regardless of the date enacted, adopted, issued or implemented.

“Change of Control” shall mean an event or series of events whereby any Person
or “group” (within the meaning of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended) becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934), directly or indirectly,
of a sufficient number of shares of all classes of stock then outstanding of
Borrower ordinarily entitled to vote in the election of directors, empowering
such “person” or “group” to elect a majority of the Board of Directors of
Borrower, who did not have such power before such transaction.

“Collateral” shall mean all property or rights in which a security interest,
mortgage, lien or other encumbrance for the benefit of the Lenders is or has
been granted or arises or has arisen, under or in connection with this
Agreement, the other Loan Documents, or otherwise to secure the Indebtedness.

“Collateral Access Agreement” shall mean an agreement in form and substance
satisfactory to the Agent in its sole discretion, pursuant to which a mortgagee
or lessor of real property on which Collateral is stored or otherwise located,
or a warehouseman, processor or other bailee of inventory or other property
owned by any Credit Party, that acknowledges the Liens under the Collateral
Documents and subordinates or waives any Liens held by such Person on such
property and, includes such other agreements with respect to the Collateral as
Agent may require in its sole discretion, as the same may be amended, restated
or otherwise modified from time to time.

“Collateral Documents” shall mean the Security Agreement, the Pledge Agreements,
the Mortgages, the Account Control Agreements, the Collateral Access Agreements,
and all other security documents (and any joinders thereto) executed by any
Credit Party in favor of the Agent prior to, on or after the Effective Date, in
connection with any of the foregoing collateral documents, in each case, as such
collateral documents may be amended or otherwise modified from time to time.

 

4



--------------------------------------------------------------------------------

“Comerica Bank” shall mean Comerica Bank and its successors or assigns.

“Condemnation Proceeds” shall mean the cash proceeds received by any Credit
Party in respect of any condemnation proceeding net of reasonable fees and
expenses (including without limitation attorneys’ fees and expenses) incurred in
connection with the collection thereof.

“Consolidated” (or “consolidated”) or “Consolidating” (or “consolidating”) shall
mean, when used with reference to any financial term in this Agreement, the
aggregate for two or more Persons of the amounts signified by such term for all
such Persons determined on a consolidated (or consolidating) basis in accordance
with GAAP, applied on a consistent basis. Unless otherwise specified herein,
“Consolidated” and “Consolidating” shall refer to Borrower and its Subsidiaries,
determined on a Consolidated or Consolidating basis.

“Covenant Compliance Report” shall mean the report to be furnished by Borrower
to the Agent pursuant to Section 7.2(a) hereof, substantially in the form
annexed hereto as Exhibit J and certified by a Responsible Officer of the
Borrower, in which report Borrower shall set forth the information specified
therein and which shall include a statement of then applicable level for the
Applicable Margin and Applicable Fee Percentages as specified in Schedule 1.1
attached to this Agreement.

“Credit Parties” shall mean the Borrower and its Subsidiaries, and “Credit
Party” shall mean any one of them, as the context indicates or otherwise
requires.

“Current Liabilities” shall mean, as of any applicable date, all amounts that
should, in accordance with GAAP, be included as current liabilities on the
consolidated balance sheet of Borrower and its Subsidiaries, as at such date
(but excluding any Indebtedness to Lenders under the Revolving Credit).

“Daily Adjusting LIBOR Rate” shall mean for any day a per annum interest rate
which is equal to the quotient of the following:

 

  (a) the LIBOR Rate;

divided by

 

  (b) a percentage (expressed as a decimal) equal to 1.00 minus the maximum rate
on such date at which Agent is required to maintain reserves on “Euro-currency
Liabilities” as defined in and pursuant to Regulation D of the Board of
Governors of the Federal Reserve System or, if such regulation or definition is
modified, and as long as Agent is required to maintain reserves against a
category of liabilities which includes eurodollar deposits or includes a
category of assets which includes eurodollar loans, the rate at which such
reserves are required to be maintained on such category;

 

5



--------------------------------------------------------------------------------

such sum to be rounded upward, if necessary, in the discretion of the Agent, to
the seventh decimal place.

“Debt” shall mean as to any Person, without duplication (a) all Funded Debt of a
Person, (b) all Guarantee Obligations of such Person, (c) all obligations of
such Person under conditional sale or other title retention agreements relating
to property or assets purchased by such Person, (d) all indebtedness of such
Person arising in connection with any Hedging Transaction entered into by such
Person, (e) all recourse Debt of any partnership of which such Person is the
general partner, and (f) any Off Balance Sheet Liabilities.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any event that with the giving of notice or the passage of
time, or both, would constitute an Event of Default under this Agreement.

“Defaulting Lender” shall mean a Lender that, as determined by the Agent (with
notice to the Borrower of such determination), (a) has failed to perform any of
its funding obligations hereunder, including, without limitation, in respect of
its Percentage of any Advances or participations in Letters of Credit or Swing
Line Advances, within one Business Day of the date required to be funded by it
hereunder, (b) has notified the Borrower, the Agent or any Lender that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within one
Business Day after request by the Agent, to confirm in a manner satisfactory to
the Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state, federal or other governmental or regulatory authority acting in
such a capacity; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority
unless deemed so by the Agent in its sole discretion.

“Deferred Revenue” shall mean all non-refundable amounts received in advance of
performance under contracts and not yet recognized as revenue.

“Disclosure Letter” means the disclosure letter delivered to the Agent by the
Borrower on the Effective Date.

“Distribution” is defined in Section 8.5 hereof.

“Dollars” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Subsidiary” shall mean any Subsidiary of Borrower incorporated or
organized

 

6



--------------------------------------------------------------------------------

under the laws of the United States of America, or any state or other political
subdivision thereof or which is considered to be a “disregarded entity” for
United States federal income tax purposes and which is not a “controlled foreign
corporation” as defined under Section 957 of the Internal Revenue Code, in each
case provided such Subsidiary is owned by Borrower or a Domestic Subsidiary of
Borrower, and “Domestic Subsidiaries” shall mean any or all of them.

“EBITDA” shall mean with respect to any fiscal period an amount equal to the sum
of earnings before depreciation, amortization, non-cash stock compensation, net
interest and taxes, but excluding one-time acquisition costs related to FASB
141r, measured on a trailing four fiscal quarter basis.

“Effective Date” shall mean the date on which all of the conditions precedent
set forth in Sections 5.1 and 5.2 have been satisfied or waived in writing.

“Electronic Transmission” shall mean each document, instruction, authorization,
file, information and any other communication transmitted, posted or otherwise
made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or
other equivalent service.

“Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender;
(c) any Person (other than a natural person) that is or will be engaged in the
business of making, purchasing, holding or otherwise investing in commercial
loans or similar extensions of credit in the ordinary course of its business,
provided that such Person is administered or managed by a Lender, an Affiliate
of a Lender or an entity or Affiliate of an entity that administers or manages a
Lender; or (d) any other Person (other than a natural person) approved by the
(i) Agent in its reasonable discretion (and in the case of an assignment of a
commitment under the Revolving Credit, the Issuing Lender and Swing Line
Lender), and (ii) unless a Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that (x) notwithstanding the foregoing, “Eligible Assignee” shall not
include the Borrower, or any of the Borrower’s Affiliates or Subsidiaries;
(y) notwithstanding clause (d)(ii) of this definition, no assignment shall be
made to an entity which is a competitor of any Credit Party without the consent
of the Borrower, which consent may be withheld in its sole discretion; and
(z) no assignment shall be made to a Defaulting Lender (or any Person who would
be a Defaulting Lender if such Person was a Lender hereunder) without the
consent of the Agent, and in the case of an assignment of a commitment under the
Revolving Credit, the Issuing Lender and the Swing Line Lender.

“Equity Interest” shall mean (i) in the case of any corporation, all capital
stock and any securities exchangeable for or convertible into capital stock,
(ii) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents of corporate stock
(however designated) in or to such association or entity, (iii) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited) and (iv) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing Person, and including, in all of the
foregoing cases described in clauses (i), (ii), (iii) or (iv), any warrants,
rights or other options to purchase or otherwise acquire any of the interests
described in any of the foregoing cases.

 

7



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code and the regulations in effect from time to
time thereunder.

“E-System” shall mean any electronic system and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Agent, any of its Affiliates or any other Person, providing for access to
data protected by passcodes or other security system.

“Eurodollar-based Advance” shall mean any Advance which bears interest at the
Eurodollar-based Rate.

“Eurodollar-based Rate” shall mean a per annum interest rate which is equal to
the sum of the Applicable Margin, plus the quotient of:

(i) the LIBOR Rate, divided by

(ii) a percentage equal to 100% minus the maximum rate on such date at which
Agent is required to maintain reserves on ‘Eurocurrency Liabilities’ as defined
in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Agent is
required to maintain reserves against a category of liabilities which includes
eurocurrency deposits or includes a category of assets which includes
eurocurrency loans, the rate at which such reserves are required to be
maintained on such category,

such sum to be rounded upward, if necessary, in the discretion of the Agent, to
the seventh decimal place.

“Eurodollar-Interest Period” shall mean, for any Eurodollar-based Advance, an
Interest Period of one, two or three months (or any shorter or longer periods
agreed to in advance by the Borrower, Agent and the Lenders) as selected by
Borrower, for such Eurodollar-based Advance pursuant to Section 2.3 or 4.4
hereof, as the case may be.

“Eurodollar Lending Office” shall mean, (a) with respect to the Agent, Agent’s
office located at its Grand Caymans Branch or such other branch of Agent,
domestic or foreign, as it may hereafter designate as its Eurodollar Lending
Office by written notice to Borrower and the Lenders and (b) as to each of the
Lenders, its office, branch or affiliate located at its address set forth on the
signature pages hereof (or identified thereon as its Eurodollar Lending Office),
or at such other office, branch or affiliate of such Lender as it may hereafter
designate as its Eurodollar Lending Office by written notice to Borrower and
Agent.

“Event of Default” shall mean each of the Events of Default specified in
Section 9.1 hereof.

“Excluded Equity Issuances” shall mean (a) any issuance of Equity Interests
under any stock option or employee incentive plans and issuances of Equity
Interests of the Borrower pursuant to the exercise of options or warrants issued
under any such plans, (b) any issuance of Equity Interests to current
shareholders and other private equity issuances, (c) any issuance by any
Subsidiary of Borrower of its Equity Interests to Borrower or any other
Subsidiary of

 

8



--------------------------------------------------------------------------------

Borrower, (d) any receipt by Borrower or any Subsidiary of Borrower of a capital
contribution from Borrower or any other Subsidiary of Borrower, (e) issuances of
Equity Interests, the Net Cash Proceeds of which are applied by Borrower or any
Subsidiary to the consideration paid for a Permitted Acquisition, and
(f) issuances of Equity Interests in connection with any IPO or other public
equity offering.

“Existing Letters of Credit” shall mean the letters of credit previously issued
by Comerica Bank for the account of certain of the Credit Parties which are
listed in attached Schedule 1.4.

“Federal Funds Effective Rate” shall mean, for any day, a fluctuating interest
rate per annum equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected reasonably by Agent, all as conclusively determined by the Agent, such
sum to be rounded upward, if necessary, to the nearest whole multiple of 1/100th
of 1%.

“Fee Letter” shall mean the fee letter by and between Borrower and Comerica Bank
dated as of August 25, 2011, relating to the Indebtedness hereunder, as amended,
restated, replaced or otherwise modified from time to time.

“Fees” shall mean the Revolving Credit Facility Fee, the Letter of Credit Fees
and the other fees and charges (including any agency fees) payable by Borrower
to the Lenders, the Issuing Lender or Agent hereunder or under the Fee Letter.

“Final Maturity Date” shall mean the last to occur of (i) the Revolving Credit
Maturity Date or (ii) the Term Loan Maturity Date.

“Fiscal Year” shall mean the twelve-month period ending on each June 30.

“Fixed Charge Coverage Ratio” shall mean as of any date of determination a ratio
the numerator of which is EBITDA for the preceding four fiscal quarters ending
on the date of determination and the denominator of which is the sum of each of
the following fixed charges for the preceding four fiscal quarters ending on
such date of determination: unfinanced Capital Expenditures, plus Net Cash
Interest Expenses, plus cash taxes, plus cash dividends, plus trailing four
fiscal quarters payments of Debt which are actually made by Borrower (excluding
unsecured payments with respect to Seller Notes to the extent there is
equivalent unused capacity under the Revolving Credit as of the date paid), all
as determined on a consolidated basis by Borrower and its consolidated
Subsidiaries in accordance with GAAP.

“Foreign Subsidiary” shall mean any Subsidiary, other than a Domestic
Subsidiary, and “Foreign Subsidiaries” shall mean any or all of them.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to the Issuing Lender, such Defaulting Lender’s Percentage of
the outstanding Letter of

 

9



--------------------------------------------------------------------------------

Credit Obligations with respect to Letters of Credit issued by such Issuing
Lender (other than Letter of Credit Obligations as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof), and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Percentage of outstanding Swing Line
Advances made by the Swing Line Lender (other than Swing Line Advances as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or cash collateralized in accordance with the terms hereof).

“Funded Debt” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services as of such date (other than operating leases and
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices) or which is evidenced by a note, bond,
debenture or similar instrument, (b) the principal component of all obligations
of such Person under Capitalized Leases, (c) all reimbursement obligations
(actual, contingent or otherwise) of such Person in respect of letters of
credit, bankers acceptances or similar obligations issued or created for the
account of such Person, (d) all liabilities of the type described in (a),
(b) and (c) above that are secured by any Liens on any property owned by such
Person as of such date even though such Person has not assumed or otherwise
become liable for the payment thereof, the amount of which is determined in
accordance with GAAP; provided however that so long as such Person is not
personally liable for any such liability, the amount of such liability shall be
deemed to be the lesser of the fair market value at such date of the property
subject to the Lien securing such liability and the amount of the liability
secured, and (e) all Guarantee Obligations in respect of any liability which
constitutes Funded Debt; provided, however that Funded Debt shall not include
any indebtedness under any Hedging Transaction prior to the occurrence of a
termination event with respect thereto.

“Funded Debt to EBITDA Ratio” shall mean as of any date of determination, a
ratio the numerator of which is Funded Debt and the denominator of which is
EBITDA, all as determined on a consolidated basis for Borrower and its
consolidated Subsidiaries in accordance with GAAP.

“GAAP” shall mean, as of any applicable date of determination, generally
accepted accounting principles in the United States of America, consistently
applied, as in effect on the Effective Date.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including without limitation any supranational bodies such as the
European Union or the European Central Bank).

“Governmental Obligations” means noncallable direct general obligations of the
United States of America or obligations the payment of principal of and interest
on which is unconditionally guaranteed by the United States of America.

 

10



--------------------------------------------------------------------------------

“Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”)
any obligation of the guaranteeing Person in respect of any obligation of
another Person (the “primary obligor”) (including, without limitation, any bank
under any letter of credit), the creation of which was induced by a
reimbursement agreement, guaranty agreement, keepwell agreement, purchase
agreement, counterindemnity or similar obligation issued by the guaranteeing
person, in either case guaranteeing or in effect guaranteeing any Funded Debt
(the “primary obligations”) of the primary obligor in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the applicable Person in good faith.

“Guarantor(s)” shall mean each Domestic Subsidiary of Borrower which has
executed and delivered to the Agent a Guaranty (or a joinder to a Guaranty), and
a Security Agreement (or a joinder to the Security Agreement).

“Guaranty” shall mean, collectively, the Guaranty executed and delivered by the
applicable Guarantors on September 29, 2008, and those guaranty agreements
executed and delivered from time to time after the Effective Date (whether by
execution of joinder agreements or otherwise) pursuant to Section 7.13 hereof or
otherwise, in each case in the form attached hereto as Exhibit I, as amended,
restated or otherwise modified from time to time.

“Hazardous Material” shall mean any hazardous or toxic waste, substance or
material defined or regulated as such or regulated for reasons of health, safety
or the environment in the Hazardous Material Laws.

“Hazardous Material Law(s)” shall mean all laws, codes, ordinances, rules,
regulations and other governmental restrictions and requirements issued by any
federal, state, local or other governmental or quasi-governmental authority or
body (or any agency, instrumentality or political subdivision thereof)
pertaining to any Hazardous Material and which is present or alleged to be
present on or about or used in any facilities owned, leased or operated by any
Credit Party, or any portion thereof including, without limitation, those
relating to soil, surface, subsurface ground water conditions and the condition
of the indoor and outdoor ambient air; any

 

11



--------------------------------------------------------------------------------

so-called “superfund” or “superlien” law; and any other United States federal,
state or local statute, law, ordinance, code, rule, regulation, order or decree
regulating, relating to, or imposing liability or standards of conduct
concerning, any Hazardous Material, as now or at any time during the term of the
Agreement in effect.

“Hedging Agreement” shall mean any agreement relating to a Hedging Transaction
entered into between the Borrower (or Borrower jointly with any Guarantor) and
any Lender or an Affiliate of a Lender.

“Hedging Transaction” means each interest rate swap transaction, basis swap
transaction, currency hedge, forward rate transaction, equity transaction,
equity index transaction, foreign exchange transaction, cap transaction, floor
transaction (including any option with respect to any of these transactions and
any combination of any of the foregoing).

“Hereof”, “hereto”, “hereunder” and similar terms shall refer to this Agreement
and not to any particular paragraph or provision of this Agreement.

“Indebtedness” shall mean all indebtedness and liabilities (including without
limitation principal, interest (including without limitation interest accruing
at the then applicable rate provided in this Agreement or any other applicable
Loan Document after an applicable maturity date and interest accruing at the
then applicable rate provided in this Agreement or any other applicable Loan
Document after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Credit
Parties whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), fees, expenses and other charges) arising under
this Agreement or any of the other Loan Documents, whether direct or indirect,
absolute or contingent, of any Credit Party to any of the Lenders or Affiliates
thereof or to the Agent, in any manner and at any time, whether arising under
this Agreement, the Guaranty or any of the other Loan Documents (including
without limitation, payment obligations under Hedging Transactions evidenced by
Hedging Agreements), due or hereafter to become due, now owing or that may
hereafter be incurred by any Credit Party to any of the Lenders or Affiliates
thereof or to the Agent, and which shall be deemed to include protective
advances made by Agent with respect to the Collateral under or pursuant to the
terms of any Loan Document and any liabilities of any Credit Party to Agent or
any Lender arising in connection with any Lender Products, in each case whether
or not reduced to judgment, with interest according to the rates and terms
specified, and any and all consolidations, amendments, renewals, replacements,
substitutions or extensions of any of the foregoing; provided, however that for
purposes of calculating the Indebtedness outstanding under this Agreement or any
of the other Loan Documents, the direct and indirect and absolute and contingent
obligations of the Credit Parties (whether direct or contingent) shall be
determined without duplication.

“Initial Reinvestment Period” shall mean a 180-day period during which
Reinvestment must be commenced under Section 4.8(a) and (c) of this Agreement.

“Insurance Proceeds” shall mean the cash proceeds received by any Credit Party
from any insurer in respect of any damage or destruction of any property or
asset net of reasonable fees and expenses (including without limitation
attorneys fees and expenses) incurred solely in connection with the recovery
thereof.

 

12



--------------------------------------------------------------------------------

“Intercompany Note” shall mean any promissory note issued or to be issued by any
Credit Party to evidence an intercompany loan substantially in form and
substance reasonably satisfactory to Agent.

“Interest Period” shall mean (a) with respect to a Eurodollar-based Advance, a
Eurodollar-Interest Period, commencing on the day a Eurodollar-based Advance is
made, or on the effective date of an election of the Eurodollar-based Rate made
under Section 2.3 or 4.4 hereof, and (b) with respect to a Swing Line Advance
carried at the Quoted Rate, an interest period of 30 days (or any lesser number
of days agreed to in advance by the Borrower, Agent and the Swing Line Lender);
provided, however that (i) any Interest Period which would otherwise end on a
day which is not a Business Day shall end on the next succeeding Business Day,
except that as to an Interest Period in respect of a Eurodollar-based Advance,
if the next succeeding Business Day falls in another calendar month, such
Interest Period shall end on the next preceding Business Day, (ii) when an
Interest Period in respect of a Eurodollar-based Advance begins on a day which
has no numerically corresponding day in the calendar month during which such
Interest Period is to end, it shall end on the last Business Day of such
calendar month, and (iii) no Interest Period in respect of any Advance shall
extend beyond the Revolving Credit Maturity Date or the Term Loan Maturity Date,
as applicable.

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986 of the
United States of America, as amended from time to time, and the regulations
promulgated thereunder.

“Investment” shall mean, when used with respect to any Person, (a) any loan,
investment or advance made by such Person to any other Person (including,
without limitation, any Guarantee Obligation) in respect of any Equity Interest,
Debt, obligation or liability of such other Person and (b) any other investment
made by such Person (however acquired) in Equity Interests in any other Person,
including, without limitation, any investment made in exchange for the issuance
of Equity Interest of such Person and any investment made as a capital
contribution to such other Person.

“IPO” shall mean an initial public offering of Equity Interests of Borrower
registered under the Securities Act of 1933, as amended.

“Issuing Lender” shall mean Comerica Bank in its capacity as issuer of one or
more Letters of Credit hereunder, or its successor designated by Borrower and
the Revolving Credit Lenders.

“Issuing Office” shall mean such office as Issuing Lender shall designate as its
Issuing Office.

“Lender Products” shall mean any one or more of the following types of services
or facilities extended to the Credit Parties by any Lender: (i) credit cards,
(ii) credit card processing services, (iii) debit cards, (iv) purchase cards,
(v) Automated Clearing House (ACH) transactions, (vi) cash management, including
controlled disbursement services, and (vii) establishing and maintaining deposit
accounts.

 

13



--------------------------------------------------------------------------------

“Lenders” shall have the meaning set forth in the preamble, and shall include
the Revolving Credit Lenders, the Term Loan Lenders, the Swing Line Lender and
any assignee which becomes a Lender pursuant to Section 13.8 hereof.

“Letter of Credit Agreement” shall mean, collectively, the letter of credit
application and related documentation executed and/or delivered by the Borrower
in respect of each Letter of Credit, in each case satisfactory to the Issuing
Lender, as amended, restated or otherwise modified from time to time.

“Letter of Credit Documents” shall have the meaning ascribed to such term in
Section 3.7(a) hereof.

“Letter of Credit Fees” shall mean the fees payable in connection with Letters
of Credit pursuant to Section 3.4(a) and (b) hereof.

“Letter of Credit Maximum Amount” shall mean Two Million Dollars ($2,000,000).

“Letter of Credit Obligations” shall mean at any date of determination, the sum
of (a) the aggregate undrawn amount of all Letters of Credit then outstanding,
and (b) the aggregate amount of Reimbursement Obligations which remain unpaid as
of such date.

“Letter of Credit Payment” shall mean any amount paid or required to be paid by
the Issuing Lender in its capacity hereunder as issuer of a Letter of Credit as
a result of a draft or other demand for payment under any Letter of Credit.

“Letter(s) of Credit” shall mean any standby letters of credit issued by Issuing
Lender at the request of or for the account of Borrower pursuant to Article 3
hereof and shall include, without limitation, the Existing Letters of Credit.

“LIBOR Rate” shall mean,

(a) with respect the principal amount of any Eurodollar-based Advance
outstanding hereunder, the per annum rate of interest determined on the basis of
the rate for deposits in United States Dollars for a period equal to the
relevant Eurodollar-Interest Period, commencing on the first day of such
Eurodollar-Interest Period, appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical), two (2) Business Days prior to the first day of such
Eurodollar-Interest Period. In the event that such rate does not appear on Page
BBAM of the Bloomberg Financial Markets Information Service (or otherwise on
such Service), the “LIBOR Rate” shall be determined by reference to such other
publicly available service for displaying LIBOR rates as may be agreed upon by
Agent and Borrower, or, in the absence of such agreement, the “LIBOR Rate”
shall, instead, be the per annum rate equal to the average (rounded upward, if
necessary, to the nearest one-sixteenth of one percent (1/16%)) of the rate at
which Agent is offered dollar deposits at or about 11:00 a.m. (Detroit, Michigan
time) (or soon thereafter as practical), two (2) Business Days prior to the
first day of such Eurodollar-Interest Period in the interbank LIBOR market in an
amount comparable to the principal amount of the relevant Eurodollar-based
Advance which is to bear interest at such Eurodollar-based Rate and for a period
equal to the relevant Eurodollar-Interest Period; and

 

14



--------------------------------------------------------------------------------

(b) with respect to the principal amount of any Advance carried at the Daily
Adjusting LIBOR Rate outstanding hereunder, the per annum rate of interest
determined on the basis of the rate for deposits in United States Dollars for a
period equal to one (1) month appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical) on such day, or if such day is not a Business Day, on
the immediately preceding Business Day. In the event that such rate does not
appear on Page BBAM of the Bloomberg Financial Markets Information Service (or
otherwise on such Service), the “LIBOR Rate” shall be determined by reference to
such other publicly available service for displaying eurodollar rates as may be
agreed upon by Agent and Borrower, or, in the absence of such agreement, the
“LIBOR Rate” shall, instead, be the per annum rate equal to the average of the
rate at which Agent is offered dollar deposits at or about 11:00 a.m. (Detroit,
Michigan time) (or soon thereafter as practical) on such day in the interbank
eurodollar market in an amount comparable to the principal amount of the
Indebtedness hereunder which is to bear interest at such “LIBOR Rate” and for a
period equal to one (1) month.

“Lien” shall mean any security interest in or lien on or against any property
arising from any pledge, assignment, hypothecation, mortgage, security interest,
deposit arrangement, trust receipt, conditional sale or title retaining
contract, sale and leaseback transaction, Capitalized Lease, consignment or
bailment for security, or any other type of lien, charge, encumbrance, title
exception, preferential or priority arrangement affecting property (including
with respect to stock, any stockholder agreements, voting rights agreements,
buy-back agreements and all similar arrangements), whether based on common law
or statute.

“Loan Documents” shall mean, collectively, this Agreement, the Notes (if
issued), the Letter of Credit Agreements, the Letters of Credit, the Guaranty,
the Subordination Agreements, the Collateral Documents, each Hedging Agreement,
and any other documents, certificates or agreements that are executed and
required to be delivered pursuant to any of the foregoing documents, as such
documents may be amended, restated or otherwise modified from time to time.

“Majority Lenders” shall mean at any time (a) so long as the Revolving Credit
Aggregate Commitment has not been terminated, Lenders holding more than 50.0% of
the sum of (i) the Revolving Credit Aggregate Commitment plus (ii) the aggregate
principal amount of Indebtedness then outstanding under the Term Loan and (b) if
the Revolving Credit Aggregate Commitment has been terminated (whether by
maturity, acceleration or otherwise), Lenders holding more than 50.0% of the
aggregate principal amount then outstanding under the Revolving Credit and the
Term Loan; provided that, for purposes of determining Majority Lenders
hereunder, the Letter of Credit Obligations and principal amount outstanding
under the Swing Line shall be allocated among the Revolving Credit Lenders based
on their respective Revolving Credit Percentages; provided further that so long
as there are fewer than three Lenders, considering any Lender and its Affiliates
as a single Lender, “Majority Lenders” shall mean all Lenders. The Commitments
of, and portion of the Indebtedness attributable to, any Defaulting Lender shall
be excluded for purposes of making a determination of “Majority Lenders”.

“Majority Revolving Credit Lenders” shall mean at any time (a) so long as the
Revolving Credit Aggregate Commitment has not been terminated, the Revolving
Credit Lenders holding

 

15



--------------------------------------------------------------------------------

more than 50.0% of the Revolving Credit Aggregate Commitment and (b) if the
Revolving Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), Revolving Credit Lenders holding more than 50.0% of
the aggregate principal amount then outstanding under the Revolving Credit;
provided that, for purposes of determining Majority Revolving Credit Lenders
hereunder, the Letter of Credit Obligations and principal amount outstanding
under the Swing Line shall be allocated among the Revolving Credit Lenders based
on their respective Revolving Credit Percentages; provided further that so long
as there are fewer than three Revolving Credit Lenders, considering any
Revolving Credit Lender and its Affiliates as a single Revolving Credit Lender,
“Majority Revolving Credit Lenders” shall mean all Revolving Credit Lenders. The
Commitments of, and portion of the Indebtedness attributable to, any Defaulting
Lender shall be excluded for purposes of making a determination of “Majority
Revolving Credit Lenders”.

“Majority Term Loan Lenders” shall mean at any time with respect to the Term
Loan, Term Loan Lenders holding more than 50.0% of the aggregate principal
amount then outstanding under Term Loan; provided however that so long as there
are fewer than three Term Loan Lenders, considering any Term Loan Lender and its
Affiliates as a single Term Loan Lender, “Majority Term Loan Lenders” shall mean
all Term Loan Lenders. The portion of the Indebtedness attributable to any
Defaulting Lender shall be excluded for purposes of making a determination of
“Majority Term Loan Lenders”.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance, operation or properties of the
Credit Parties taken as a whole, (b) the ability of any Obligor to perform its
obligations under this Agreement, the Notes (if issued) or any other Loan
Document to which it is a party, or (c) the validity or enforceability of this
Agreement, any of the Notes (if issued) or any of the other Loan Documents or
the rights or remedies of the Agent or the Lenders hereunder or thereunder.

“Material Subsidiary” shall mean any Subsidiary which is an operating entity and
which has annual gross revenues in excess of five percent (5%) of gross revenues
of Borrower and its consolidated Subsidiaries for the most recently completed
fiscal year or assets with a book value in excess of five percent (5%) of Total
Assets for the most recently completed fiscal year.

“Mortgages” shall mean the mortgages, deeds of trust and any other similar
documents related thereto or required thereby executed and delivered by a Credit
Party on the Effective Date pursuant to Section 5.1 hereof, if any, and executed
and delivered after the Effective Date by a Credit Party pursuant to
Section 7.13 hereof or otherwise, and “Mortgage” shall mean any such document,
as such documents may be amended, restated or otherwise modified from time to
time.

“Multiemployer Plan” shall mean a Pension Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

“Net Cash Interest Expense” shall mean cash interest expense minus cash interest
income.

 

16



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall mean the aggregate cash payments received by any
Credit Party from any Asset Sale, the issuance of Equity Interests or the
issuance of Subordinated Debt, as the case may be, net of (i) the principal
amount of any Debt that is secured by the applicable asset and that is required
to be repaid in connection with such transaction (other than Indebtedness under
the Loan Documents), (ii) the reasonable and customary out-of-pocket
commissions, costs, premiums, fees and other expenses incurred by such Credit
Party in connection with such transaction (or, if such costs and expenses have
not been incurred or invoiced, the Borrower’s good faith estimate thereof),
including legal, accounting and investment banking fees, sales commissions, and
other third party charges, and (iii) of property taxes, transfer taxes and any
other taxes paid or payable by such Credit Party in respect of any sale or
issuance.

“New Agent Addendum” shall mean an addendum substantially in the form of Exhibit
N attached hereto, to be executed and delivered by each Agent becoming a part to
this Agreement pursuant to Section 2.13 hereof.

“Non-Defaulting Lender” shall mean any Lender that is not, as of the date of
relevance, a Defaulting Lender.

“Notes” shall mean the Revolving Credit Notes, the Swing Line Note and the Term
Loan Notes.

“Obligors” shall mean the Borrower and the Guarantors.

“Off Balance Sheet Liability(ies)” of a Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivables sold by such Person, (ii) any liability under any sale and leaseback
transaction which is not a Capitalized Lease, (iii) any liability under any
so-called “synthetic lease” transaction entered into by such Person, or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of Debt or any of the liabilities set forth in subsections
(i)-(iii) of this definition, but which does not constitute a liability on the
balance sheets of such Person.

“Pay for Performance Marketing and Media Business” shall mean a business
(1) whose primary source of revenue is derived from marketing services, internet
traffic or impressions or related services or (2) that owns or develops media or
(3) that owns or develops technology for use in marketing services or media.
(Examples of such businesses include internet or offline publishing, directory,
or media companies; technology companies that enable lead capture, media
capabilities, or monetization of media; online or offline lead generation
companies, online or offline marketing service providers; amongst others).

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor
thereto.

“Pension Plan” shall mean any plan established and maintained by a Credit Party,
or contributed to by a Credit Party, which is qualified under Section 401(a) of
the Internal Revenue Code and subject to the minimum funding standards of
Section 412 of the Internal Revenue Code.

 

17



--------------------------------------------------------------------------------

“Percentage” shall mean, as applicable, the Revolving Credit Percentage, the
Term Loan Percentage or the Weighted Percentage.

“Permitted Acquisition” shall mean any acquisition by Borrower or any
wholly-owned Subsidiary of Borrower of all or substantially all of the assets or
Equity Interests of a Pay for Performance Marketing and Media Business; provided
that (1) for any acquisition using Cash Proceeds not in excess of Forty Five
Million Dollars ($45,000,000), such acquisition satisfies and/or is conducted in
accordance with the requirements of clauses (a), (b), (d), (e) and (f) below;
and (2) for any acquisition using Cash Proceeds in excess of Forty Five Million
Dollars ($45,000,000), such acquisition satisfies and/or is conducted in
accordance with the requirements of clauses (a) through (f) below and such
acquisition is consented to by Agent and the Majority Lenders:

 

  (a) If such acquisition is structured as an acquisition of the Equity
Interests of any Person, then the Person so acquired shall (X) become a
wholly-owned direct Subsidiary of Borrower or of a wholly-owned Subsidiary of
Borrower and the Borrower or the applicable Subsidiary shall cause such acquired
Person to comply with Section 7.13 hereof or (Y) provided that the Credit
Parties continue to comply with Section 7.4(a) hereof, be merged with and into
Borrower or such Subsidiary (and, in the case of the Borrower, with the Borrower
being the surviving entity);

 

  (b) If such acquisition is structured as the acquisition of assets, such
assets shall be acquired directly by Borrower or a wholly-owned Subsidiary
(subject to compliance with Section 7.4(a) hereof);

 

  (c) Borrower shall have delivered to Agent not less than ten (10) (or such
shorter period of time agreed to by the Agent) nor more than ninety (90) days
prior to the date of such acquisition, notice of such acquisition, copies of all
material documents relating to such acquisition (including the acquisition
agreement and any related material document), and historical financial
information (including income statements, balance sheets and cash flows)
covering at least three (3) complete fiscal years of the acquisition target, if
available, prior to the effective date of the acquisition or the entire credit
history of the acquisition target, whichever period is shorter, in each case in
form and substance reasonably satisfactory to the Agent;

 

  (d) Both immediately before and after the consummation of such acquisition, no
Default or Event of Default shall have occurred and be continuing;

 

  (e) The acquisition shall not result in a Change of Control; and

 

  (f) After giving effect to such acquisition, the Borrower shall be in
compliance, on a pro forma basis, with the financial covenant ratios required to
be maintained under Section 7.9(a) and (b) as of the last day of the fiscal
quarter most recently ended.

 

18



--------------------------------------------------------------------------------

“Permitted Investments” shall mean with respect to any Person:

 

  (a) Governmental Obligations;

 

  (b) Obligations of a state or commonwealth of the United States or the
obligations of the District of Columbia or any possession of the United States,
or any political subdivision of any of the foregoing, which are described in
Section 103(a) of the Internal Revenue Code and are graded in any of the highest
three (3) major grades as determined by at least one Rating Agency; or secured,
as to payments of principal and interest, by a letter of credit provided by a
financial institution or insurance provided by a bond insurance company which in
each case is itself or its debt is rated in one of the highest three (3) major
grades as determined by at least one Rating Agency;

 

  (c) Banker’s acceptances, commercial accounts, demand deposit accounts,
certificates of deposit, other time deposits or depository receipts issued by or
maintained with any Lender or any Affiliate thereof, or any bank, trust company,
savings and loan association, savings bank or other financial institution whose
deposits are insured by the Federal Deposit Insurance Corporation and whose
reported capital and surplus equal at least $250,000,000, provided that such
minimum capital and surplus requirement shall not apply to demand deposit
accounts maintained by any Credit Party in the ordinary course of business;

 

  (d) Commercial paper rated at the time of purchase within the two highest
classifications established by not less than one Rating Agency, and which
matures within 270 days after the date of issue;

 

  (e) Secured repurchase agreements against obligations itemized in paragraph
(a) above, and executed by a bank or trust company or by members of the
association of primary dealers or other recognized dealers in United States
government securities, the market value of which must be maintained at levels at
least equal to the amounts advanced;

 

  (f) Any fund or other pooling arrangement which exclusively purchases and
holds the investments itemized in (a) through (e) above;

 

  (g) Debt issued by Persons (other than Affiliates of the Borrower) with a
rating of “A” or higher from S&P or “A02” or higher from Moody’s (or reasonably
equivalent ratings of another internationally recognized ratings agency in each
case with maturities not exceeding two years form the date of acquisition;

 

  (h) Deposits held with financial institutions in countries outside of the
United States where the Credit Parties conduct business; and

 

  (i) Investments made pursuant to the Borrower’s investment policy as in effect
on the Effective Date.

 

19



--------------------------------------------------------------------------------

“Permitted Liens” shall mean with respect to any Person:

 

  (a) Liens for (i) taxes or governmental assessments or charges or (ii) customs
duties in connection with the importation of goods to the extent such Liens
attach to the imported goods that are the subject of the duties, in each case
(x) to the extent not yet due, (y) as to which the period of grace, if any,
related thereto has not expired or (z) which are being contested in good faith
by appropriate proceedings, provided that in the case of any such contest, any
proceedings for the enforcement of such liens have been suspended and adequate
reserves with respect thereto are maintained on the books of such Person in
conformity with GAAP;

 

  (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
processor’s, landlord’s liens or other like liens arising in the ordinary course
of business which secure obligations that are not overdue for a period of more
than 30 days or which are being contested in good faith by appropriate
proceedings, provided that in the case of any such contest, (x) any proceedings
commenced for the enforcement of such Liens have been suspended and
(y) appropriate reserves with respect thereto are maintained on the books of
such Person in conformity with GAAP;

 

  (c) (i) Liens incurred in the ordinary course of business to secure the
performance of statutory obligations arising in connection with progress
payments or advance payments due under contracts with the United States
government or any agency thereof entered into in the ordinary course of business
and (ii) Liens incurred or deposits made in the ordinary course of business to
secure the performance of statutory obligations (not otherwise permitted under
subsection (f) of this definition), bids, leases, fee and expense arrangements
with trustees and fiscal agents, trade contracts, surety and appeal bonds,
performance bonds and other similar obligations (exclusive of obligations
incurred in connection with the borrowing of money, any lease-purchase
arrangements or the payment of the deferred purchase price of property),
provided, that in each case full provision for the payment of all such
obligations has been made on the books of such Person as may be required by
GAAP;

 

  (d) any attachment or judgment lien that remains unpaid, unvacated, unbonded
or unstayed by appeal or otherwise for a period ending on the earlier of
(i) thirty (30) consecutive days from the date of its attachment or entry (as
applicable) or (ii) the commencement of enforcement steps with respect thereto,
other than the filing of notice thereof in the public record;

 

  (e)

minor survey exceptions or minor encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other

 

20



--------------------------------------------------------------------------------

  similar purposes, or zoning or other restrictions as to the use of real
properties, or any interest of any lessor or sublessor under any lease permitted
hereunder which, in each case, does not materially interfere with the business
of such Person;

 

  (f) Liens arising in connection with worker’s compensation, unemployment
insurance, old age pensions and social security benefits and similar statutory
obligations (excluding Liens arising under ERISA), provided that no enforcement
proceedings in respect of such Liens are pending and provisions have been made
for the payment of such liens on the books of such Person as may be required by
GAAP;

 

  (g) continuations of Liens that are permitted under subsections
(a)-(g) hereof, provided such continuations do not violate the specific time
periods set forth in subsections (b) and (d) and provided further that such
Liens do not extend to any additional property or assets of any Credit Party or
secure any additional obligations of any Credit Party;

 

  (h) Liens in favor of financial institutions arising in connection with a
Credit Party’s deposit accounts held at such institutions to secure standard
fees for deposit services charged by, but not financing made available by, such
institutions; and

 

  (i) Any interest or title of a lessor in the property (and the proceeds,
accession or products thereof) subject to an operating lease or precautionary
filings in respect of true leases.

Regardless of the language set forth in this definition, no Lien over the Equity
Interests of any Credit Party granted to any Person other than to Agent for the
benefit of the Lenders shall be deemed a “Permitted Lien” under the terms of
this Agreement.

“Person” shall mean a natural person, corporation, limited liability company,
partnership, limited liability partnership, trust, incorporated or
unincorporated organization, joint venture, joint stock company, firm or
association or a government or any agency or political subdivision thereof or
other entity of any kind.

“Pledge Agreement(s)” shall mean any pledge agreement executed and delivered by
a Credit Party on or prior to the Effective Date pursuant to Section 5.1 hereof,
if any, and executed and delivered from time to time after the Effective Date by
any Credit Party pursuant to Section 7.13 hereof or otherwise, and any
agreements, instruments or documents related thereto, in each case in form and
substance satisfactory to Agent amended, restated or otherwise modified from
time to time.

“Prime Rate” shall mean the per annum rate of interest announced by the Agent,
at its main office from time to time as its “prime rate” (it being acknowledged
that such announced rate may not necessarily be the lowest rate charged by the
Agent to any of its customers), which Prime Rate shall change simultaneously
with any change in such announced rate.

 

21



--------------------------------------------------------------------------------

“Pro Forma Balance Sheet” shall mean the pro forma consolidated balance sheet of
the Borrower which has been certified by a Responsible Officer of the Borrower
that it fairly presents in all material respects the pro forma adjustments
reflecting the transactions (including payment of all fees and expenses in
connection therewith) contemplated by this Agreement and the other Loan
Documents.

“Pro Forma Projected Financial Information” shall mean, as to any proposed
acquisition, a statement executed by the Borrower (supported by reasonable
detail) setting forth the total consideration to be paid or incurred in
connection with the proposed acquisition, and pro forma combined projected
financial information for the Credit Parties and the acquisition target (if
applicable), consisting of projected balance sheets as of the proposed effective
date of the acquisition and as of the end of at least the next succeeding three
(3) Fiscal Years following the acquisition and projected statements of income
and cash flows for each of those years, including sufficient detail to permit
calculation of the ratios described in Section 7.9 hereof, as projected as of
the effective date of the acquisition and as of the ends of those Fiscal Years
and accompanied by (i) a statement setting forth a calculation of the ratio so
described, (ii) a statement in reasonable detail specifying all material
assumptions underlying the projections and (iii) such other information as the
Agent or the Lenders shall reasonably request.

“Purchasing Lender” shall have the meaning set forth in Section 13.12.

“Quoted Rate” shall mean the rate of interest per annum offered by the Swing
Line Lender in its sole discretion with respect to a Swing Line Advance and
accepted by the Borrower.

“Quoted Rate Advance” means any Swing Line Advance which bears interest at the
Quoted Rate.

“Rating Agency” shall mean Moody’s Investor Services, Inc., Standard and Poor’s
Ratings Services, their respective successors or any other nationally recognized
statistical rating organization which is acceptable to the Agent.

“Register” is defined in Section 13.8(g) hereof.

“Reimbursement Obligation(s)” shall mean the aggregate amount of all
unreimbursed drawings under all Letters of Credit (excluding for the avoidance
of doubt, reimbursement obligations that are deemed satisfied pursuant to a
deemed disbursement under Section 3.6(a)).

“Reinvest” or “Reinvestment” shall mean, with respect to any Net Cash Proceeds,
Insurance Proceeds or Condemnation Proceeds received by any Person, the
application of such monies to (i) repair, improve or replace any tangible
personal (excluding Inventory) or real property of the Credit Parties or any
intellectual property reasonably necessary in order to use or benefit from any
property or (ii) acquire any such property (excluding Inventory) to be used in
the business of such Person.

“Reinvestment Certificate” is defined in Section 4.8(a) hereof.

 

22



--------------------------------------------------------------------------------

“Reinvestment Period” shall mean a 270-day period during which Reinvestment must
be completed under Section 4.8(a) and (c) of this Agreement.

“Request for Advance” shall mean a Request for Revolving Credit Advance or a
Request for Swing Line Advance, as the context may indicate or otherwise
require.

“Request for Revolving Credit Advance” shall mean a request for a Revolving
Credit Advance issued by the Borrower under Section 2.3 of this Agreement in the
form attached hereto as Exhibit A.

“Request for Swing Line Advance” shall mean a request for a Swing Line Advance
issued by the Borrower under Section 2.5(c) of this Agreement in the form
attached hereto as Exhibit D.

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and bylaws, the partnership agreement or other organizational or
governing documents of such Person and any law, treaty, rule or regulation or
determination of an arbitration or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer” shall mean, with respect to any Person, the chief
executive officer, chief financial officer, treasurer, president or controller
of such Person, or with respect to compliance with financial covenants, the
chief financial officer or the treasurer of such Person, or any other officer of
such Person having substantially the same authority and responsibility.

“Revolving Credit” shall mean the revolving credit loans to be advanced to
Borrower by the applicable Revolving Credit Lenders pursuant to Article 2
hereof, in an aggregate amount (subject to the terms hereof), not to exceed, at
any one time outstanding, the Revolving Credit Aggregate Commitment.

“Revolving Credit Advance” shall mean a borrowing requested by Borrower and made
by the Revolving Credit Lenders under Section 2.1 of this Agreement, including
without limitation any readvance, refunding or conversion of such borrowing
pursuant to Section 2.3 hereof and any deemed disbursement of an Advance in
respect of a Letter of Credit under Section 3.6(c) hereof, and may include,
subject to the terms hereof, Eurodollar-based Advances and Base Rate Advances.

“Revolving Credit Aggregate Commitment” shall mean Two Hundred Million Dollars
($200,000,000), subject to increases pursuant to Section 2.13 hereof by an
amount not to exceed the Revolving Credit Optional Increase, subject to
reduction or termination under Section 2.11 or 9.2 hereof.

“Revolving Credit Commitment Amount” shall mean with respect to any Revolving
Credit Lender, (i) if the Revolving Credit Aggregate Commitment has not been
terminated, the amount specified opposite such Revolving Credit Lender’s name in
the column entitled “Revolving Credit Commitment Amount” on Schedule 1.2, as
adjusted from time to time in accordance with the terms hereof; and (ii) if the
Revolving Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), the amount equal to its Percentage of the aggregate
principal amount outstanding under the Revolving Credit (including the
outstanding Letter of Credit Obligations and any outstanding Swing Line
Advances).

 

23



--------------------------------------------------------------------------------

“Revolving Credit Facility Fee” shall mean the fee payable to Agent for
distribution to the Revolving Credit Lenders in accordance with Section 2.9
hereof.

“Revolving Credit Lenders” shall mean the financial institutions from time to
time parties hereto as lenders of the Revolving Credit.

“Revolving Credit Maturity Date” shall mean the earlier to occur of
(i) November 4, 2016, and (ii) the date on which the Revolving Credit Aggregate
Commitment shall terminate in accordance with the provisions of this Agreement.

“Revolving Credit Notes” shall mean the revolving credit notes described in
Section 2.2 hereof, made by Borrower to each of the Revolving Credit Lenders in
the form annexed hereto as Exhibit B, as such notes may be amended or
supplemented from time to time, and any other notes issued in substitution,
replacement or renewal thereof from time to time.

“Revolving Credit Optional Increase” shall mean an amount up to Fifty Million
Dollars ($50,000,000).

“Revolving Credit Percentage” means, with respect to any Revolving Credit
Lender, the percentage specified opposite such Revolving Credit Lender’s name in
the column entitled “Revolving Credit Percentage” on Schedule 1.2, as adjusted
from time to time in accordance with the terms hereof.

“Security Agreement” shall mean, collectively, the Security and Pledge Agreement
executed and delivered by Borrower and the Guarantors on September 29, 2008, and
any such agreements executed and delivered after the Effective Date (whether by
execution of a joinder agreement to any existing security agreement or
otherwise) pursuant to Section 7.13 hereof or otherwise, in the form of the
Security Agreement annexed hereto as Exhibit F, as amended, restated or
otherwise modified from time to time.

“Seller Notes” shall mean the seller payables or promissory notes issued by
Borrower to selling stockholders in connection with acquisitions made by
Borrower that are permitted by Section 8.3 of this Agreement.

“Subordinated Debt” shall mean any unsecured Funded Debt of any Credit Party
issued on terms and conditions satisfactory to Agent (and which may not contain
a change of control provision which is more favorable to the holder of the
Subordinated Debt than the change of control provisions of this Agreement
without the consent of Agent which may be withheld in the sole discretion of
Agent) and other obligations under the Subordinated Debt Documents and any other
Funded Debt of any Credit Party which has been subordinated in right of payment
and priority to the Indebtedness, all on terms and conditions satisfactory to
the Agent.

“Subordinated Debt Documents” shall mean and include any documents evidencing
any Subordinated Debt, in each case, as the same may be amended, modified,
supplemented or otherwise modified from time to time in compliance with the
terms of this Agreement.

 

24



--------------------------------------------------------------------------------

“Subordination Agreements” shall mean, any subordination agreements entered into
by any Person from time to time in favor of Agent in connection with any
Subordinated Debt, the terms of which are acceptable to the Agent and the
Majority Lenders in the exercise of its and their reasonable credit judgment, in
each case as the same may be amended, restated or otherwise modified from time
to time, and “Subordination Agreement” shall mean any one of them.

“Subsidiary(ies)” shall mean any other corporation, association, joint stock
company, business trust, limited liability company, partnership or any other
business entity of which more than fifty percent (50%) of the outstanding voting
stock, share capital, membership, partnership or other interests, as the case
may be, is owned either directly or indirectly by any Person or one or more of
its Subsidiaries, or the management of which is otherwise controlled, directly,
or indirectly through one or more intermediaries, or both, by any Person and/or
its Subsidiaries. Unless otherwise specified to the contrary herein or the
context otherwise requires, Subsidiary(ies) shall refer to the Subsidiary(ies)
of Borrower.

“Sweep Agreement” means any agreement relating to the “Sweep to Loan” automated
system of the Agent or any other cash management arrangement which the Borrower
and the Agent have executed for the purposes of effecting the borrowing and
repayment of Swing Line Advances.

“Swing Line” shall mean the revolving credit loans to be advanced to Borrower by
the Swing Line Lender pursuant to Section 2.5 hereof, in an aggregate amount
(subject to the terms hereof), not to exceed, at any one time outstanding, the
Swing Line Maximum Amount.

“Swing Line Advance” shall mean a borrowing requested by Borrower and made by
Swing Line Lender pursuant to Section 2.5 hereof and may include, subject to the
terms hereof, Quoted Rate-Advances and Base Rate Advances.

“Swing Line Lender” shall mean Comerica Bank in its capacity as lender of the
Swing Line under Section 2.5 of this Agreement, or its successor as subsequently
designated hereunder.

“Swing Line Maximum Amount” shall mean Five Million Dollars ($5,000,000).

“Swing Line Note” shall mean the swing line note which may be issued by Borrower
to Swing Line Lender pursuant to Section 2.5(b)(ii) hereof in the form annexed
hereto as Exhibit C, as such note may be amended or supplemented from time to
time, and any note or notes issued in substitution, replacement or renewal
thereof from time to time.

“Swing Line Participation Certificate” shall mean the Swing Line Participation
Certificate delivered by Agent to each Revolving Credit Lender pursuant to
Section 2.5(e)(ii) hereof in the form annexed hereto as Exhibit M.

“Term Loan” shall mean the term loan to be made to Borrower by the Term Loan
Lenders pursuant to Section 4.1(a) hereof, in the aggregate principal amount of
One Hundred Million Dollars ($100,000,000).

“Term Loan Advance” shall mean a borrowing requested by Borrower and made by the
Term Loan Lenders pursuant to Section 4.1(a) hereof, including without
limitation any refunding or conversion of such borrowing pursuant to Section 4.4
hereof, and may include, subject to the terms hereof, Eurodollar-based Advances
and Base Rate Advances.

 

25



--------------------------------------------------------------------------------

“Term Loan Amount” shall mean with respect to any Term Loan Lender, the amount
equal to its Term Loan Percentage of the aggregate principal amount outstanding
under the Term Loan.

“Term Loan Lenders” shall mean the financial institutions from time to time
parties hereto as lenders of the Term Loan.

“Term Loan Maturity Date” shall mean November 4, 2016.

“Term Notes” shall mean the term notes described in Section 4.2(e) hereof, made
by Borrower to each of the Term Loan Lenders in the form annexed hereto as
Exhibit K, as such notes may be amended or supplemented from time to time, and
any other notes issued in substitution, replacement or renewal thereof from time
to time.

“Term Loan Percentage” shall mean with respect to any Term Loan Lender, the
percentage specified opposite such Term Loan Lender’s name in the column
entitled “Term Loan Percentage” on Schedule 1.2, as adjusted from time to time
in accordance with the terms hereof.

“Term Loan Rate Request” shall mean a request for the refunding or conversion of
any Advance of the Term Loan submitted by Borrower under Section 4.4 of this
Agreement in the form annexed hereto as Exhibit L.

“Total Assets” is defined in accordance with GAAP and shall be determined on a
consolidated basis for Borrower and its consolidated Subsidiaries.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable state; provided that, unless specified otherwise or the
context otherwise requires, such terms shall refer to the Uniform Commercial
Code as in effect in the State of Michigan.

“USA Patriot Act” is defined in Section 6.7.

“Weighted Percentage” shall mean with respect to any Lender, its percentage
share as set forth in Schedule 1.2, as such Schedule may be revised by the Agent
from time to time, which percentage shall be calculated as follows:

(a) as to such Lender, so long as the Revolving Credit Aggregate Commitment has
not been terminated, its weighted percentage calculated by dividing (i) the sum
of (x) its Revolving Credit Commitment Amount plus (y) its Term Loan Amount, by
(ii) the sum of (x) the Revolving Credit Aggregate Commitment plus (y) the
aggregate principal amount of Indebtedness outstanding under the Term Loan; and

(b) as to such Lender, if the Revolving Credit Aggregate Commitment has been
terminated (whether by maturity, acceleration or otherwise), its weighted
percentage calculated

 

26



--------------------------------------------------------------------------------

by dividing (i) the sum of (x) its applicable Revolving Credit Commitment Amount
plus (y) its Term Loan Amount, by (ii) the sum of the aggregate principal amount
outstanding under (x) the Revolving Credit (including any outstanding Letter of
Credit Obligations and outstanding Swing Line Advances), (y) the Term Loan.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

2. REVOLVING CREDIT.

2.1 Commitment . Subject to the terms and conditions of this Agreement
(including without limitation Section 2.3 hereof), each Revolving Credit Lender
severally and for itself alone agrees to make Advances of the Revolving Credit
in Dollars to Borrower from time to time on any Business Day during the period
from the Effective Date hereof until (but excluding) the Revolving Credit
Maturity Date in an aggregate amount, not to exceed at any one time outstanding
such Lender’s Revolving Credit Percentage of the Revolving Credit Aggregate
Commitment. Subject to the terms and conditions set forth herein, advances,
repayments and readvances may be made under the Revolving Credit.

2.2 Accrual of Interest and Maturity; Evidence of Indebtedness.

 

  (a) Borrower hereby unconditionally promises to pay to the Agent for the
account of each Revolving Credit Lender the then unpaid principal amount of each
Revolving Credit Advance (plus all accrued and unpaid interest) of such
Revolving Credit Lender to Borrower on the Revolving Credit Maturity Date and on
such other dates and in such other amounts as may be required from time to time
pursuant to this Agreement. Subject to the terms and conditions hereof, each
Revolving Credit Advance shall, from time to time from and after the date of
such Advance (until paid), bear interest at its Applicable Interest Rate.

 

  (b) Each Revolving Credit Lender shall maintain in accordance with its usual
practice an account or accounts evidencing indebtedness of Borrower to the
appropriate lending office of such Revolving Credit Lender resulting from each
Revolving Credit Advance made by such lending office of such Revolving Credit
Lender from time to time, including the amounts of principal and interest
payable thereon and paid to such Revolving Credit Lender from time to time under
this Agreement.

 

  (c)

The Agent shall maintain the Register pursuant to Section 13.8(g), and a
subaccount therein for each Revolving Credit Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each Revolving
Credit Advance made hereunder, the type thereof and each Eurodollar-Interest
Period applicable to any Eurodollar-based Advance, (ii) the amount of any
principal or interest due and payable or to become due and payable from Borrower
to each Revolving Credit Lender

 

27



--------------------------------------------------------------------------------

  hereunder in respect of the Revolving Credit Advances and (iii) both the
amount of any sum received by the Agent hereunder from Borrower in respect of
the Revolving Credit Advances and each Revolving Credit Lender’s share thereof.

 

  (d) The entries made in the Register maintained pursuant to paragraph (c) of
this Section 2.2 shall, absent manifest error, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of Borrower therein recorded; provided, however, that the failure of
any Revolving Credit Lender or the Agent to maintain the Register or any
account, as applicable, or any error therein, shall not in any manner affect the
obligation of Borrower to repay the Revolving Credit Advances (and all other
amounts owing with respect thereto) made to Borrower by the Revolving Credit
Lenders in accordance with the terms of this Agreement.

 

  (e) Borrower agrees that, upon written request to the Agent by any Revolving
Credit Lender, Borrower will execute and deliver, to such Revolving Credit
Lender, at Borrower’s own expense, a Revolving Credit Note evidencing the
outstanding Revolving Credit Advances owing to such Revolving Credit Lender.

2.3 Requests for and Refundings and Conversions of Advances . Borrower may
request an Advance of the Revolving Credit, a refund of any Revolving Credit
Advance in the same type of Advance or to convert any Revolving Credit Advance
to any other type of Revolving Credit Advance only by delivery to Agent of a
Request for Revolving Credit Advance executed by an Authorized Signer for the
Borrower, subject to the following:

 

  (a) each such Request for Revolving Credit Advance shall set forth the
information required on the Request for Revolving Credit Advance, including
without limitation:

 

  (i) the proposed date of such Revolving Credit Advance (or the refunding or
conversion of an outstanding Revolving Credit Advance), which must be a Business
Day;

 

  (ii) whether such Advance is a new Revolving Credit Advance or a refunding or
conversion of an outstanding Revolving Credit Advance; and

 

  (iii) whether such Revolving Credit Advance is to be a Base Rate Advance or a
Eurodollar-based Advance, and, except in the case of a Base Rate Advance, the
first Eurodollar-Interest Period applicable thereto, provided, however, that the
initial Revolving Credit Advance made under this Agreement shall be a Base Rate
Advance, which may then be converted into a Eurodollar-based Advance in
compliance with this Agreement.

 

28



--------------------------------------------------------------------------------

  (b) each such Request for Revolving Credit Advance shall be delivered to Agent
by 12:00 p.m. (Pacific time) three (3) Business Days prior to the proposed date
of the Revolving Credit Advance, except in the case of a Base Rate Advance, for
which the Request for Revolving Credit Advance must be delivered by 10:00 a.m.
(Pacific time) on the proposed date for such Revolving Credit Advance;

 

  (c) on the proposed date of such Revolving Credit Advance, the sum of (x) the
aggregate principal amount of all Revolving Credit Advances and Swing Line
Advances outstanding on such date (including, without duplication) the Advances
that are deemed to be disbursed by Agent under Section 3.6(a) hereof in respect
of Borrower’s Reimbursement Obligations hereunder), plus (y) the Letter of
Credit Obligations as of such date, in each case after giving effect to all
outstanding requests for Revolving Credit Advances and Swing Line Advances and
for the issuance of any Letters of Credit, shall not exceed the Revolving Credit
Aggregate Commitment;

 

  (d) in the case of a Base Rate Advance, the principal amount of the initial
funding of such Advance, as opposed to any refunding or conversion thereof,
shall be at least $2,000,000 or the remainder available under the Revolving
Credit Aggregate Commitment if less than $2,000,000;

 

  (e) in the case of a Eurodollar-based Advance, the principal amount of such
Advance, plus the amount of any other outstanding Revolving Credit Advance to be
then combined therewith having the same Eurodollar-Interest Period, if any,
shall be at least $2,000,000 (or a larger integral multiple of $100,000) or the
remainder available under the Revolving Credit Aggregate Commitment if less than
$2,000,000 and at any one time there shall not be in effect more than six
(6) different Eurodollar-Interest Periods;

 

  (f) a Request for Revolving Credit Advance, once delivered to Agent, shall not
be revocable by Borrower and shall constitute a certification by Borrower as of
the date thereof that:

 

  (i) all conditions to the making of Revolving Credit Advances set forth in
this Agreement have been satisfied, and shall remain satisfied to the date of
such Revolving Credit Advance (both before and immediately after giving effect
to such Revolving Credit Advance);

 

  (ii) there is no Default or Event of Default in existence, and none will exist
upon the making of such Revolving Credit Advance (both before and immediately
after giving effect to such Revolving Credit Advance); and

 

29



--------------------------------------------------------------------------------

  (iii) the representations and warranties of the Credit Parties contained in
this Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of the date
of the making of such Revolving Credit Advance (both before and immediately
after giving effect to such Revolving Credit Advance), other than any
representation or warranty that expressly speaks only as of a different date;

Agent, acting on behalf of the Revolving Credit Lenders, may also, at its
option, lend under this Section 2.3 upon the telephone or email request of an
Authorized Signer of the Borrower to make such requests and, in the event Agent,
acting on behalf of the Revolving Credit Lenders, makes any such Advance upon a
telephone or email request, an Authorized Signer shall fax or deliver by
electronic file to Agent, on the same day as such telephone or email request, an
executed Request for Revolving Credit Advance. Borrower hereby authorizes Agent
to disburse Advances under this Section 2.3 pursuant to the telephone or email
instructions of any person purporting to be an Authorized Signer.
Notwithstanding the foregoing, Borrower acknowledges that Borrower shall bear
all risk of loss resulting from disbursements made upon any telephone or email
request. Each telephone or email request for an Advance from an Authorized
Signer for the Borrower shall constitute a certification of the matters set
forth in the Request for Revolving Credit Advance form as of the date of such
requested Advance.

2.4 Disbursement of Advances.

(a) Upon receiving any Request for Revolving Credit Advance from Borrower under
Section 2.3 hereof, Agent shall promptly notify each Revolving Credit Lender by
wire, telex or telephone (confirmed by wire, telecopy or telex) of the amount of
such Advance being requested and the date such Revolving Credit Advance is to be
made by each Revolving Credit Lender in an amount equal to its Revolving Credit
Percentage of such Advance. Unless such Revolving Credit Lender’s commitment to
make Revolving Credit Advances hereunder shall have been suspended or terminated
in accordance with this Agreement, each such Revolving Credit Lender shall make
available the amount of its Revolving Credit Percentage of each Revolving Credit
Advance in immediately available funds to Agent, as follows:

 

  (i) for Base Rate Advances, at the office of Agent located at 500 Woodward
Avenue, MC3289, Detroit, Michigan 48226, not later than 12:00 p.m. (Pacific
time) on the date of such Advance; and

 

  (ii) for Eurodollar-based Advances, at the Agent’s Correspondent for the
account of the Eurodollar Lending Office of the Agent, not later than 12:00 p.m.
(the time of the Agent’s Correspondent) on the date of such Advance.

 

30



--------------------------------------------------------------------------------

(b) Subject to submission of an executed Request for Revolving Credit Advance by
Borrower without exceptions noted in the compliance certification therein, Agent
shall make available to Borrower the aggregate of the amounts so received by it
from the Revolving Credit Lenders in like funds and currencies:

 

  (i) for Base Rate Advances, not later than 1:00 p.m. (Pacific time) on the
date of such Revolving Credit Advance, by credit to an account of Borrower
maintained with Agent or to such other account or third party as Borrower may
reasonably direct in writing, provided such direction is timely given; and

 

  (ii) for Eurodollar-based Advances, not later than 1:00 p.m. (the time of the
Agent’s Correspondent) on the date of such Revolving Credit Advance, by credit
to an account of Borrower maintained with Agent’s Correspondent or to such other
account or third party as Borrower may direct, provided such direction is timely
given.

(c) Agent shall deliver the documents and papers received by it for the account
of each Revolving Credit Lender to such Revolving Credit Lender. Unless Agent
shall have been notified by any Revolving Credit Lender prior to the date of any
proposed Revolving Credit Advance that such Revolving Credit Lender does not
intend to make available to Agent such Revolving Credit Lender’s Percentage of
such Advance, Agent may assume that such Revolving Credit Lender has made such
amount available to Agent on such date, as aforesaid. Agent may, but shall not
be obligated to, make available to Borrower the amount of such payment in
reliance on such assumption. If such amount is not in fact made available to
Agent by such Revolving Credit Lender, as aforesaid, Agent shall be entitled to
recover such amount on demand from such Revolving Credit Lender. If such
Revolving Credit Lender does not pay such amount forthwith upon Agent’s demand
therefor and the Agent has in fact made a corresponding amount available to
Borrower, the Agent shall promptly notify Borrower and Borrower shall pay such
amount to Agent, if such notice is delivered to Borrower prior to 10:00 a.m.
(Pacific time) on a Business Day, on the day such notice is received, and
otherwise on the next Business Day, and such amount paid by Borrower shall be
applied as a prepayment of the Revolving Credit (without any corresponding
reduction in the Revolving Credit Aggregate Commitment), reimbursing Agent for
having funded said amounts on behalf of such Revolving Credit Lender. The
Borrower shall retain its claim against such Revolving Credit Lender with
respect to the amounts repaid by it to Agent and, if such Revolving Credit
Lender subsequently makes such amounts available to Agent, Agent shall promptly
make such amounts available to the Borrower as a Revolving Credit Advance. Agent
shall also be entitled to recover from such Revolving Credit Lender or Borrower,
as the case may be, but without duplication, interest on such amount in respect
of each day from the date such amount was made available by Agent to Borrower,
to the date such amount is recovered by Agent, at a rate per annum equal to:

 

  (i) in the case of such Revolving Credit Lender, for the first two
(2) Business Days such amount remains unpaid, the Federal Funds Effective Rate,
and thereafter, at the rate of interest then applicable to such Revolving Credit
Advances; and

 

  (ii) in the case of Borrower, the rate of interest then applicable to such
Advance of the Revolving Credit.

Until such Revolving Credit Lender has paid Agent such amount, such Revolving
Credit Lender shall have no interest in or rights with respect to such Advance
for any purpose whatsoever. The

 

31



--------------------------------------------------------------------------------

obligation of any Revolving Credit Lender to make any Revolving Credit Advance
hereunder shall not be affected by the failure of any other Revolving Credit
Lender to make any Advance hereunder, and no Revolving Credit Lender shall have
any liability to Borrower or any of its Subsidiaries, the Agent, any other
Revolving Credit Lender, or any other party for another Revolving Credit
Lender’s failure to make any loan or Advance hereunder.

2.5 Swing Line . (a) Swing Line Advances. The Swing Line Lender may, on the
terms and subject to the conditions hereinafter set forth (including without
limitation Section 2.5(c) hereof), but shall not be required to, make one or
more Advances (each such advance being a “Swing Line Advance”) to the Borrower
from time to time on any Business Day during the period from the Effective Date
hereof until (but excluding) the Revolving Credit Maturity Date in an aggregate
amount not to exceed at any one time outstanding the Swing Line Maximum Amount.
Subject to the terms set forth herein, advances, repayments and readvances may
be made under the Swing Line.

(b) Accrual of Interest and Maturity; Evidence of Indebtedness.

 

  (i) Swing Line Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to Swing Line Lender
resulting from each Swing Line Advance from time to time, including the amount
and date of each Swing Line Advance, its Applicable Interest Rate, its Interest
Period, if any, and the amount and date of any repayment made on any Swing Line
Advance from time to time. The entries made in such account or accounts of Swing
Line Lender shall be prima facie evidence, absent manifest error, of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of Swing Line Lender to maintain such
account, as applicable, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay the Swing Line Advances (and all other
amounts owing with respect thereto) in accordance with the terms of this
Agreement.

 

  (ii) The Borrower agrees that, upon the written request of Swing Line Lender,
the Borrower will execute and deliver to Swing Line Lender a Swing Line Note.

 

  (iii) Borrower unconditionally promises to pay to the Swing Line Lender the
then unpaid principal amount of such Swing Line Advance (plus all accrued and
unpaid interest) on the Revolving Credit Maturity Date and on such other dates
and in such other amounts as may be required from time to time pursuant to this
Agreement. Subject to the terms and conditions hereof, each Swing Line Advance
shall, from time to time after the date of such Advance (until paid), bear
interest at its Applicable Interest Rate.

 

32



--------------------------------------------------------------------------------

  (c) Requests for Swing Line Advances. Borrower may request a Swing Line
Advance by the delivery to Swing Line Lender of a Request for Swing Line Advance
executed by an Authorized Signer for the Borrower, subject to the following:

 

  (i) each such Request for Swing Line Advance shall set forth the information
required on the Request for Advance, including without limitation, (A) the
proposed date of such Swing Line Advance, which must be a Business Day,
(B) whether such Swing Line Advance is to be a Base Rate Advance or a Quoted
Rate Advance, and (C) in the case of a Quoted Rate Advance, the duration of the
Interest Period applicable thereto;

 

  (ii) on the proposed date of such Swing Line Advance, after giving effect to
all outstanding requests for Swing Line Advances made by Borrower as of the date
of determination, the aggregate principal amount of all Swing Line Advances
outstanding on such date shall not exceed the Swing Line Maximum Amount;

 

  (iii) on the proposed date of such Swing Line Advance, after giving effect to
all outstanding requests for Revolving Credit Advances and Swing Line Advances
and Letters of Credit requested by the Borrower on such date of determination
(including, without duplication, Advances that are deemed disbursed pursuant to
Section 3.6(a) hereof in respect of the Borrower’s Reimbursement Obligations
hereunder), the sum of (x) the aggregate principal amount of all Revolving
Credit Advances and the Swing Line Advances outstanding on such date plus
(y) the Letter of Credit Obligations on such date shall not exceed the Revolving
Credit Aggregate Commitment;

 

  (iv) (A) in the case of a Swing Line Advance that is a Base Rate Advance, the
principal amount of the initial funding of such Advance, as opposed to any
refunding or conversion thereof, shall be at least Two Hundred Fifty Thousand
Dollars ($250,000) or such lesser amount as may be agreed to by the Swing Line
Lender, and (B) in the case of a Swing Line Advance that is a Quoted Rate
Advance, the principal amount of such Advance, plus any other outstanding Swing
Line Advances to be then combined therewith having the same Interest Period, if
any, shall be at least Two Hundred Fifty Thousand Dollars ($250,000) or such
lesser amount as may be agreed to by the Swing Line Lender, and at any time
there shall not be in effect more than three (3) Interest Rates and Interest
Periods;

 

33



--------------------------------------------------------------------------------

  (v) each such Request for Swing Line Advance shall be delivered to the Swing
Line Lender by 11:00 a.m. (Pacific time) on the proposed date of the Swing Line
Advance;

 

  (vi) each Request for Swing Line Advance, once delivered to Swing Line Lender,
shall not be revocable by Borrower, and shall constitute and include a
certification by Borrower as of the date thereof that:

 

  (A) all conditions to the making of Swing Line Advances set forth in this
Agreement shall have been satisfied and shall remain satisfied to the date of
such Swing Line Advance (both before and immediately after giving effect to such
Swing Line Advance);

 

  (B) there is no Default or Event of Default in existence, and none will exist
upon the making of such Swing Line Advance (both before and immediately after
giving effect to such Swing Line Advance); and

 

  (C) the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respect as of the date of
the making of such Swing Line Advance (both before and immediately after giving
effect to such Swing Line Advance), other than any representation or warranty
that expressly speaks only as of a different date;

 

  (vii)

At the option of the Agent, subject to revocation by Agent at any time and from
time to time and so long as the Agent is the Swing Line Lender, Borrower may
utilize the Agent’s “Sweep to Loan” automated system for obtaining Swing Line
Advances and making periodic repayments. At any time during which the “Sweep to
Loan” system is in effect, Swing Line Advances shall be advanced to fund
borrowing needs pursuant to the terms of the Sweep Agreement. Each time a Swing
Line Advance is made using the “Sweep to Loan” system, Borrower shall be deemed
to have certified to the Agent and the Lenders each of the matters set forth in
clause (vi) of this Section 2.5(b). Principal and interest on Swing Line
Advances requested, or deemed requested, pursuant to this Section shall be paid
pursuant to the terms and conditions of the Sweep Agreement without any
deduction, setoff or counterclaim whatsoever. Unless sooner paid pursuant to the
provisions hereof or the provisions of the Sweep Agreement, the principal amount
of the Swing Loans shall be paid in full, together with accrued interest
thereon, on the Revolving Credit Maturity

 

34



--------------------------------------------------------------------------------

  Date. Agent may suspend or revoke Borrower’s privilege to use the “Sweep to
Loan” system at any time and from time to time for any reason and, immediately
upon any such revocation, the “Sweep to Loan” system shall no longer be
available to Borrower for the funding of Swing Line Advances hereunder (or
otherwise), and the regular procedures set forth in this Section 2.5 for the
making of Swing Line Advances shall be deemed immediately to apply. Agent may,
at its option, also elect to make Swing Line Advances upon Borrower’s telephone
requests on the basis set forth in the last paragraph of Section 2.3, provided
that the Borrower complies with the provisions set forth in this Section 2.5.

 

  (d) Disbursement of Swing Line Advances. Upon receiving any executed Request
for Swing Line Advance from the Borrower and the satisfaction of the conditions
set forth in Section 2.5(c) hereof, Swing Line Lender shall make available to
Borrower the amount so requested in Dollars not later than 2:00 p.m. (Pacific
time) on the date of such Advance, by credit to an account of Borrower
maintained with Agent or to such other account or third party as the Borrower
may reasonably direct in writing, provided such direction is timely given. Swing
Line Lender shall promptly notify Agent of any Swing Line Advance by telephone,
telex or telecopier.

 

  (e) Refunding of or Participation Interest in Swing Line Advances.

 

  (i)

The Agent, at any time in its sole and absolute discretion, may, in each case on
behalf of the Borrower (which hereby irrevocably directs the Agent to act on
their behalf) request each of the Revolving Credit Lenders (including the Swing
Line Lender in its capacity as a Revolving Credit Lender) to make an Advance of
the Revolving Credit to Borrower, in an amount equal to such Revolving Credit
Lender’s Revolving Credit Percentage of the aggregate principal amount of the
Swing Line Advances outstanding on the date such notice is given (the “Refunded
Swing Line Advances”); provided however that the Swing Line Advances carried at
the Quoted Rate which are refunded with Revolving Credit Advances at the request
of the Swing Line Lender at a time when no Default or Event of Default has
occurred and is continuing shall not be subject to Section 11.1 and no losses,
costs or expenses may be assessed by the Swing Line Lender against the Borrower
or the Revolving Credit Lenders as a consequence of such refunding. The
applicable Revolving Credit Advances used to refund any Swing Line Advances
shall be Base Rate Advances. In connection with the making of any such Refunded
Swing Line Advances or the purchase of a participation interest in Swing Line
Advances under Section 2.5(e)(ii) hereof, the Swing Line Lender shall retain its
claim against Borrower for any unpaid interest or fees in respect thereof
accrued to the date of such refunding.

 

35



--------------------------------------------------------------------------------

  Unless any of the events described in Section 9.1(i) hereof shall have
occurred (in which event the procedures of Section 2.5(e)(ii) shall apply) and
regardless of whether the conditions precedent set forth in this Agreement to
the making of a Revolving Credit Advance are then satisfied (but subject to
Section 2.5(e)(iii)), each Revolving Credit Lender shall make the proceeds of
its Revolving Credit Advance available to the Agent for the benefit of the Swing
Line Lender at the office of the Agent specified in Section 2.4(a) hereof prior
to 10:00 a.m. Pacific time on the Business Day next succeeding the date such
notice is given, in immediately available funds. The proceeds of such Revolving
Credit Advances shall be immediately applied to repay the Refunded Swing Line
Advances, subject to Section 11.1 hereof.

 

  (ii) If, prior to the making of an Advance of the Revolving Credit pursuant to
Section 2.5(e)(i) hereof, one of the events described in Section 9.1(i) hereof
shall have occurred, each Revolving Credit Lender will, on the date such Advance
of the Revolving Credit was to have been made, purchase from the Swing Line
Lender an undivided participating interest in each Swing Line Advance that was
to have been refunded in an amount equal to its Revolving Credit Percentage of
such Swing Line Advance. Each Revolving Credit Lender within the time periods
specified in Section 2.5(e)(i) hereof, as applicable, shall immediately transfer
to the Agent, for the benefit of the Swing Line Lender, in immediately available
funds, an amount equal to its Revolving Credit Percentage of the aggregate
principal amount of all Swing Line Advances outstanding as of such date. Upon
receipt thereof, the Agent will deliver to such Revolving Credit Lender a Swing
Line Participation Certificate evidencing such participation.

 

  (iii)

Each Revolving Credit Lender’s obligation to make Revolving Credit Advances to
refund Swing Line Advances, and to purchase participation interests, in
accordance with Section 2.5(e)(i) and (ii), respectively, shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (A) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Credit Lender may have against Swing Line Lender, Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of any Default or Event of Default; (C) any adverse change in the condition
(financial or otherwise) of Borrower or any other Person; (D) any breach of this
Agreement or any other Loan Document by Borrower or any other Person; (E) any
inability of Borrower to satisfy the conditions precedent to borrowing set forth
in this Agreement on the date upon which such Revolving Credit Advance is to be
made or such participating interest is to be purchased; (F) the termination of
the

 

36



--------------------------------------------------------------------------------

  Revolving Credit Aggregate Commitment hereunder; or (G) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If any Revolving Credit Lender does not make available to the
Agent the amount required pursuant to Section 2.5(e)(i) or (ii) hereof, as the
case may be, the Agent on behalf of the Swing Line Lender, shall be entitled to
recover such amount on demand from such Revolving Credit Lender, together with
interest thereon for each day from the date of non-payment until such amount is
paid in full (x) for the first two (2) Business Days such amount remains unpaid,
at the Federal Funds Effective Rate and (y) thereafter, at the rate of interest
then applicable to such Swing Line Advances. The obligation of any Revolving
Credit Lender to make available its pro rata portion of the amounts required
pursuant to Section 2.5(e)(i) or (ii) hereof shall not be affected by the
failure of any other Revolving Credit Lender to make such amounts available, and
no Revolving Credit Lender shall have any liability to any Credit Party, the
Agent, the Swing Line Lender, or any other Revolving Credit Lender or any other
party for another Revolving Credit Lender’s failure to make available the
amounts required under Section 2.5(e)(i) or (ii) hereof.

 

  (iv) Notwithstanding the foregoing, no Revolving Credit Lender shall be
required to make any Revolving Credit Advance to refund a Swing Line Advance or
to purchase a participation in a Swing Line Advance if at least two (2) Business
Days prior to the making of such Swing Line Advance by the Swing Line Lender,
the officers of the Swing Line Lender immediately responsible for matters
concerning this Agreement shall have received written notice from Agent or any
Lender that Swing Line Advances should be suspended based on the occurrence and
continuance of a Default or Event of Default and stating that such notice is a
“notice of default”; provided, however that the obligation of the Revolving
Credit Lenders to make such Revolving Credit Advances (or purchase such
participations) shall be reinstated upon the date on which such Default or Event
of Default has been waived by the requisite Lenders.

2.6 Interest Payments; Default Interest.

(a) Interest on the unpaid balance of all Base Rate Advances of the Revolving
Credit and the Swing Line from time to time outstanding shall accrue from the
date of such Advance to the date repaid, at a per annum interest rate equal to
the Base Rate, and shall be payable in immediately available funds commencing on
January 1, 2012 and on the first day of each calendar quarter thereafter.
Whenever any payment under this Section 2.6(a) shall become due on a day which
is not a Business Day, the date for payment thereof shall be extended to the
next Business Day. Interest accruing at the Base Rate shall be computed on the
basis of a 360 day

 

37



--------------------------------------------------------------------------------

year and assessed for the actual number of days elapsed, and in such computation
effect shall be given to any change in the interest rate resulting from a change
in the Base Rate on the date of such change in the Base Rate.

(b) Interest on each Eurodollar-based Advance of the Revolving Credit shall
accrue at its Eurodollar-based Rate and shall be payable in immediately
available funds on the last day of the Eurodollar-Interest Period applicable
thereto (and, if any Eurodollar-Interest Period shall exceed three months, then
on the last Business Day of the third month of such Eurodollar-Interest Period,
and at three month intervals thereafter). Interest accruing at the
Eurodollar-based Rate shall be computed on the basis of a 360 day year and
assessed for the actual number of days elapsed from the first day of the
Eurodollar-Interest Period applicable thereto to but not including the last day
thereof.

(c) Interest on each Quoted Rate Advance of the Swing Line shall accrue at its
Quoted Rate and shall be payable in immediately available funds on the last day
of the Interest Period applicable thereto. Interest accruing at the Quoted Rate
shall be computed on the basis of a 360-day year and assessed for the actual
number of days elapsed from the first day of the Interest Period applicable
thereto to, but not including, the last day thereof.

(d) Notwithstanding anything to the contrary in the preceding sections, all
accrued and unpaid interest on any Revolving Credit Advance refunded or
converted pursuant to Section 2.3 hereof and any Swing Line Advance refunded
pursuant to Section 2.5(e) hereof, shall be due and payable in full on the date
such Advance is refunded or converted.

(e) In the case of any Event of Default under Section 9.1(i), immediately upon
the occurrence thereof, and in the case of any other Event of Default,
immediately upon receipt by Agent of notice from the Majority Revolving Credit
Lenders, interest shall be payable on demand on all Revolving Credit Advances
and Swing Line Advances from time to time outstanding at a per annum rate equal
to the Applicable Interest Rate in respect of each such Advance plus, in the
case of Eurodollar-based Advances and Quoted Rate Advances, two percent (2%) for
the remainder of the then existing Interest Period, if any, and at all other
such times, and for all Base Rate Advances from time to time outstanding, at a
per annum rate equal to the Base Rate plus two percent (2%) (but in no event in
excess of the maximum interest rate permitted by applicable law).

2.7 Optional Prepayments.

(a) (i) The Borrower may prepay all or part of the outstanding principal of any
Base Rate Advance(s) of the Revolving Credit at any time, provided that, unless
the “Sweep to Loan” system shall be in effect in respect of the Revolving
Credit, after giving effect to any partial prepayment, the aggregate balance of
Base Rate Advance(s) of the Revolving Credit remaining outstanding shall be at
least One Million Dollars ($1,000,000), and (ii) subject to Section 2.10(c)
hereof, the Borrower may prepay all or part of the outstanding principal of any
Eurodollar-based Advance of the Revolving Credit at any time (subject to not
less than three (3) Business Day’s notice to Agent) provided that, after giving
effect to any partial prepayment, the unpaid portion of such Advance which is to
be refunded or converted under Section 2.3 hereof shall be at least One Million
Dollars ($1,000,000).

 

38



--------------------------------------------------------------------------------

(b) (i) The Borrower may prepay all or part of the outstanding principal of any
Swing Line Advance carried at the Base Rate at any time, provided that after
giving effect to any partial prepayment, the aggregate balance of such Base Rate
Swing Line Advances remaining outstanding shall be at least One Hundred Thousand
Dollars ($100,000) and (ii) subject to Section 2.11 hereof, the Borrower may
prepay all or part of the outstanding principal of any Swing Line Advance
carried at the Quoted Rate at any time (subject to not less than one (1) day’s
notice to the Swing Line Lender) provided that after giving effect to any
partial prepayment, the aggregate balance of such Quoted Rate Swing Line
Advances remaining outstanding shall be at least Two Hundred Fifty Thousand
Dollars ($250,000).

(c) Any prepayment of a Base Rate Advance made in accordance with this Section
shall be without premium or penalty and any prepayment of any other type of
Advance shall be subject to the provisions of Section 11.1 hereof, but otherwise
without premium or penalty.

2.8 Base Rate Advance in Absence of Election or Upon Default. If, (a) as to any
outstanding Eurodollar-based Advance of the Revolving Credit or any outstanding
Quoted Rate Advance of the Swing Line, Agent has not received payment of all
outstanding principal and accrued interest on the last day of the Interest
Period applicable thereto, or does not receive a timely Request for Advance
meeting the requirements of Section 2.3 or 2.5 hereof with respect to the
refunding or conversion of such Advance, or (b) if on the last day of the
applicable Interest Period a Default or an Event of Default shall have occurred
and be continuing, then, on the last day of the applicable Interest Period the
principal amount of any Eurodollar-based Advance or Quoted Rate Advance, as the
case may be, which has not been prepaid shall, absent a contrary election of the
Majority Revolving Credit Lenders, be converted automatically to a Base Rate
Advance and the Agent shall thereafter promptly notify Borrower of said action.
All accrued and unpaid interest on any Advance converted to a Base Rate Advance
under this Section 2.8 shall be due and payable in full on the date such Advance
is converted.

2.9 Revolving Credit Facility Fee. From the Effective Date to the Revolving
Credit Maturity Date, the Borrower shall pay to the Agent for distribution to
the Lenders pro-rata in accordance with their respective Percentages, a
Revolving Credit Facility Fee quarterly in arrears commencing January 1, 2012,
and on the first day of each calendar quarter thereafter (in respect of the
prior three months or any portion thereof). The Revolving Credit Facility Fee
payable to each Lender shall be determined by multiplying the Applicable Fee
Percentage times the Revolving Credit Aggregate Commitment then in effect
(whether used or unused). The Revolving Credit Facility Fee shall be computed on
the basis of a year of three hundred sixty (360) days and assessed for the
actual number of days elapsed. Whenever any payment of the Revolving Credit
Facility Fee shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next Business Day. Upon receipt of such
payment, Agent shall make prompt payment to each Lender of its share of the
Revolving Credit Facility Fee based upon its respective Percentage. The
Revolving Credit Facility Fees described in this Section are not refundable.

2.10 Mandatory Repayment of Revolving Credit Advances.

(a) If at any time and for any reason the aggregate outstanding principal amount
of Revolving Credit Advances plus Swing Line Advances, plus the outstanding
Letter of Credit

 

39



--------------------------------------------------------------------------------

Obligations, shall exceed the Revolving Credit Aggregate Commitment, Borrower
shall immediately reduce any pending request for a Revolving Credit Advance on
such day by the amount of such excess and, to the extent any excess remains
thereafter, repay any Revolving Credit Advances and Swing Line Advances in an
amount equal to the lesser of the outstanding amount of such Advances and the
amount of such remaining excess, with such amounts to be applied between the
Revolving Credit Advances and Swing Line Advances as determined by the Agent and
then, to the extent that any excess remains after payment in full of all
Revolving Credit Advances and Swing Line Advances, to provide cash collateral in
support of any Letter of Credit Obligations in an amount equal to the lesser of
(x) 105% of the amount of such Letter of Credit Obligations and (y) the amount
of such remaining excess, with such cash collateral to be provided on the basis
set forth in Section 9.2 hereof. Borrower acknowledges that, in connection with
any repayment required hereunder, it shall also be responsible for the
reimbursement of any prepayment or other costs required under Section 11.1
hereof. Any payments made pursuant to this Section shall be applied first to
outstanding Base Rate Advances under the Revolving Credit, next to Swing Line
Advances carried at the Base Rate and then to Eurodollar-based Advances of the
Revolving Credit, and then to Swing Line Advances carried at the Quoted Rate.

(b) Upon the payment in full of the Term Loan, any prepayments required to be
made on the Term Loan pursuant to Sections 4.8(a), (b) and (c) of this Agreement
shall instead be applied to prepay any amounts outstanding under the Revolving
Credit, without resulting in a permanent reduction in the Revolving Credit
Agreement Commitment. Subject to Section 10.2 hereof, any payments made pursuant
to this Section shall be applied first to outstanding Base Rate Advances under
the Revolving Credit, next to Swing Line Advances carried at the Base Rate, next
to Eurodollar-based Advances under the Revolving Credit, and then to Swing Line
Advances carried at the Quoted Rate. If any amounts remain thereafter, a portion
of such prepayment equivalent to the undrawn amount of any outstanding Letters
of Credit shall be held by Lender as cash collateral for the Reimbursement
Obligations, with any additional prepayment monies being applied to any Fees,
costs or expenses due and outstanding under this Agreement, and with the
remainder of such prepayment thereafter being returned to Borrower.

(c) To the extent that, on the date any mandatory repayment of the Revolving
Credit Advances under this Section 2.10 or payment pursuant to the terms of any
of the Loan Documents is due, the Indebtedness under the Revolving Credit or any
other Indebtedness to be prepaid is being carried, in whole or in part, at the
Eurodollar-based Rate and no Default or Event of Default has occurred and is
continuing, Borrower may deposit the amount of such mandatory prepayment in a
cash collateral account to be held by the Agent, for and on behalf of the
Revolving Credit Lenders, on such terms and conditions as are reasonably
acceptable to Agent and upon such deposit the obligation of Borrower to make
such mandatory prepayment shall be deemed satisfied. Subject to the terms and
conditions of said cash collateral account, sums on deposit in said cash
collateral account shall be applied (until exhausted) to reduce the principal
balance of the Revolving Credit on the last day of each Eurodollar-Interest
Period attributable to the Eurodollar-based Advances of such Revolving Advance,
thereby avoiding breakage costs under Section 11.1 hereof; provided, however,
that if a Default or Event of Default shall have occurred at any time while sums
are on deposit in the cash collateral account, Agent may, in its sole
discretion, elect to apply such sums to reduce the principal balance of such
Eurodollar-based Advances prior to the last day of the applicable
Eurodollar-Interest Period, and the Borrower will be obligated to pay any
resulting breakage costs under Section 11.1.

 

40



--------------------------------------------------------------------------------

2.11 Optional Reduction or Termination of Revolving Credit Aggregate Commitment.
Borrower may, upon at least five (5) Business Days’ prior written notice to the
Agent, permanently reduce the Revolving Credit Aggregate Commitment in whole at
any time, or in part from time to time, without premium or penalty, provided
that: (i) each partial reduction of the Revolving Credit Aggregate Commitment
shall be in an aggregate amount equal to Five Million Dollars ($5,000,000) or a
larger integral multiple of One Hundred Thousand Dollars ($100,000);
(ii) Borrower shall prepay in accordance with the terms hereof the amount, if
any, by which the aggregate unpaid principal amount of Revolving Credit Advances
and Swing Line Advances (including, without duplication, any deemed Advances
made under Section 3.6 hereof) outstanding hereunder, plus the Letter of Credit
Obligations, exceeds the amount of the then applicable Revolving Credit
Aggregate Commitment as so reduced, together with interest thereon to the date
of prepayment; (iii) no reduction shall reduce the Revolving Credit Aggregate
Commitment to an amount which is less than the aggregate undrawn amount of any
Letters of Credit outstanding at such time; and (iv) no such reduction shall
reduce the Swing Line Maximum Amount unless Borrower so elects, provided that
the Swing Line Maximum Amount shall at no time be greater than the Revolving
Credit Aggregate Commitment; provided, however that if the termination or
reduction of the Revolving Credit Aggregate Commitment requires the prepayment
of a Eurodollar-based Advance or a Quoted Rate Advance and such termination or
reduction is made on a day other than the last Business Day of the then current
Interest Period applicable to such Eurodollar-based Advance or such Quoted Rate
Advance, then, pursuant to Section 11.1, Borrower shall compensate the Revolving
Credit Lenders and/or the Swing Line Lender for any losses or, so long as no
Default or Event of Default has occurred and is continuing, Borrower may deposit
the amount of such prepayment in a collateral account as provided in
Section 2.10(c). Reductions of the Revolving Credit Aggregate Commitment and any
accompanying prepayments of Advances of the Revolving Credit shall be
distributed by Agent to each Revolving Credit Lender in accordance with such
Revolving Credit Lender’s Revolving Percentage thereof, and will not be
available for reinstatement by or readvance to Borrower, and any accompanying
prepayments of Advances of the Swing Line shall be distributed by Agent to the
Swing Line Lender and will not be available for reinstatement by or readvance to
the Borrower. Any reductions of the Revolving Credit Aggregate Commitment
hereunder shall reduce each Revolving Credit Lender’s portion thereof
proportionately (based on the applicable Percentages), and shall be permanent
and irrevocable. Any payments made pursuant to this Section shall be applied
first to outstanding Base Rate Advances under the Revolving Credit, next to
Swing Line Advances carried at the Base Rate and then to Eurodollar-based
Advances of the Revolving Credit, and then to Swing Line Advances carried at the
Quoted Rate.

2.12 Use of Proceeds of Advances. Advances of the Revolving Credit shall be used
to finance working capital and other lawful corporate purposes.

 

41



--------------------------------------------------------------------------------

2.13 Optional Increase in Revolving Credit Aggregate Commitment. Provided that
the Borrower has not previously elected to reduce or terminate the Revolving
Credit Aggregate Commitment under Section 2.11 hereof, Borrower may request that
the Revolving Credit Aggregate Commitment be increased in an aggregate amount
(for all such Requests for Increase) under this Section 2.13 not to exceed the
Revolving Credit Optional Increase) (on the same terms as the existing Revolving
Credit), subject, in each case, to Section 11.1 hereof and to the satisfaction
concurrently with or prior to the date of each such request of the following
conditions:

(a) Borrower shall have delivered to the Agent a written request for such
increase, specifying the amount of increase thereby requested (each such
request, a “Request for Increase”); provided, however, that (i) in the event
Borrower has previously delivered a Request for Increase pursuant to this
Section 2.13, Borrower may not deliver a subsequent Request for Increase until
all the conditions to effectiveness of such first Request for Increase have been
fully satisfied (or such Request for Increase has been withdrawn); (ii) Borrower
may make no more than three (3) Requests for Increase during the term of this
Agreement; and (iii) the amount of increase requested, when added to the amount
of any previous increase in the Revolving Credit Aggregate Commitment under this
Section 2.13, shall not exceed the Revolving Credit Optional Increase;

(b) within three (3) Business Days after the Agent’s receipt of any such Request
for Increase, the Agent shall inform each Revolving Credit Lender of the
requested increase in the Revolving Credit Aggregate Commitment, offer each
Revolving Credit Lender to increase its applicable commitment in an amount equal
to its applicable Revolving Credit Percentage of the requested increase in the
Revolving Credit Aggregate Commitment, and request each such Revolving Credit
Lender to notify the Agent in writing whether such Revolving Credit Lender
desires to increase its applicable commitment by the requested amount. Each
Revolving Credit Lender approving an increase in its applicable commitment by
the requested amount shall deliver its written consent thereto no later than ten
(10) Business Days of the Agent’s informing such Revolving Credit Lender of the
Request for Increase; if the Agent shall not have received a written consent
from a Revolving Credit Lender within such time period, such Revolving Credit
Lender shall be deemed to have elected not to increase its applicable
commitment. If any one or more Revolving Credit Lenders shall elect not to
increase their respective commitments, then the Agent may offer to (A) each
other Revolving Credit Lender hereunder on a non-pro rata basis, (B) any other
Lender hereunder, or (C) any other Person meeting the requirements of
Section 13.8(c) hereof (including, for the purposes of this Section 2.13, any
existing Revolving Credit Lender which agrees to increase its commitment
hereunder, the “New Revolving Credit Lender(s)”), to increase their respective
applicable commitments (or to provide a commitment);

(c) the New Revolving Credit Lenders shall have become a party to this Agreement
by executing and delivering a New Lender Addendum for a minimum amount for each
such New Revolving Credit Lender that was not an existing Revolving Credit
Lender of Five Million Dollars ($5,000,000) and an aggregate amount for all such
New Revolving Credit Lenders of that portion of the Aggregate Revolving Credit
Optional Increase, taking into account the amount of any prior increase in the
Revolving Credit Aggregate Commitment (pursuant to this Section 2.13) covered by
the applicable Request; provided, however, that each New Revolving Credit Lender
shall remit to the Agent funds in an amount equal to its Percentage (after
giving effect to this Section 2.13) of all Advances of the Revolving Credit then
outstanding, such sums to be reallocated among and paid to the existing
Revolving Credit Lenders based upon the new Percentages as determined below;

(d) Borrower shall have paid to the Agent for distribution to the existing
Revolving Credit Lenders, as applicable, all interest, fees (including the
Revolving Credit Facility Fee, which shall not be duplicative) and other
amounts, if any, accrued to the effective date of such increase and any breakage
fees attributable to the reduction (prior to the last day of the applicable
Interest Period) of any outstanding Eurocurrency-based Advances, calculated on
the basis set forth in Section 11.1 hereof as though Borrowers had prepaid such
Advances;

 

42



--------------------------------------------------------------------------------

(e) if requested, Borrower shall have executed and delivered to the Agent new
Revolving Credit Notes payable to each of the New Revolving Credit Lenders in
the face amount of each such New Revolving Credit Lender’s Percentage of the
Revolving Credit Aggregate Commitment (after giving effect to this Section 2.13)
and, if applicable, renewal and replacement Revolving Credit Notes payable to
each of the existing Revolving Credit Lenders in the face amount of each such
Lender’s Revolving Credit Percentage of the Revolving Credit Aggregate
Commitment (after giving effect to this Section 2.13), dated as of the effective
date of such increase (with appropriate insertions relevant to such Notes and
acceptable to the applicable Revolving Credit Lenders, including the New
Revolving Credit Lenders);

(f) no Default or Event of Default shall have occurred and be continuing;

(g) such other amendments, acknowledgments, consents, documents, instruments,
any registrations, if any, shall have been executed and delivered and/or
obtained by Borrower as required by the Agent, in its reasonable discretion; and

(h) the Agent may, without the consent of the Majority Lenders or any Lender
effect amendments to this Agreement as may be appropriate in the opinion of the
Agent to effect the provisions of this Section 2.13.

 

3. LETTERS OF CREDIT.

3.1 Letters of Credit. Subject to the terms and conditions of this Agreement,
Issuing Lender shall through the Issuing Office, at any time and from time to
time from and after the date hereof until thirty (30) days prior to the
Revolving Credit Maturity Date, upon the written request of Borrower accompanied
by a duly executed Letter of Credit Agreement and such other documentation
related to the requested Letter of Credit as the Issuing Lender may require,
issue Letters of Credit in Dollars for the account of Borrower, in an aggregate
amount for all Letters of Credit issued hereunder at any one time outstanding
not to exceed the Letter of Credit Maximum Amount. Each Letter of Credit shall
be in a minimum face amount of One Hundred Thousand Dollars ($100,000) (or such
lesser amount as may be agreed to by Issuing Lender) and each Letter of Credit
(including any renewal thereof) shall expire not later than the first to occur
of (i) one year after the date of issuance thereof and (ii) ten (10) Business
Days prior to the Revolving Credit Maturity Date in effect on the date of
issuance thereof. The submission of all applications in respect of and the
issuance of each Letter of Credit hereunder shall be subject in all respects to
the International Standby Practices 98, and any successor documentation thereto
and to the extent not inconsistent therewith, the laws of the State of Michigan.
In the event of any conflict between this Agreement and any Letter of Credit
Document other than any Letter of Credit, this Agreement shall control.

3.2 Conditions to Issuance. No Letter of Credit shall be issued at the request
and for the account of Borrower unless, as of the date of issuance of such
Letter of Credit:

 

  (a)

(i) after giving effect to the Letter of Credit requested, the Letter of Credit
Obligations do not exceed the Letter of Credit Maximum Amount; and (ii)

 

43



--------------------------------------------------------------------------------

  after giving effect to the Letter of Credit requested, the Letter of Credit
Obligations on such date plus the aggregate amount of all Revolving Credit
Advances and Swing Line Advances (including all Advances deemed disbursed by
Agent under Section 3.6(a) hereof in respect of Borrower’ Reimbursement
Obligations) hereunder requested or outstanding on such date do not exceed the
Revolving Credit Aggregate Commitment;

 

  (b) the representations and warranties of the Credit Parties contained in this
Agreement and the other Loan Documents are true and correct in all material
respects and shall be true and correct in all material respects as of date of
the issuance of such Letter of Credit (both before and immediately after the
issuance of such Letter of Credit), other than any representation or warranty
that expressly speaks only as of a different date;

 

  (c) there is no Default or Event of Default in existence, and none will exist
upon the issuance of such Letter of Credit;

 

  (d) Borrower shall have delivered to Issuing Lender at its Issuing Office, not
less than three (3) Business Days prior to the requested date for issuance (or
such shorter time as the Issuing Lender, in its sole discretion, may permit),
the Letter of Credit Agreement related thereto, together with such other
documents and materials as may be required pursuant to the terms thereof, and
the terms of the proposed Letter of Credit shall be reasonably satisfactory to
Issuing Lender;

 

  (e) no order, judgment or decree of any court, arbitrator or Governmental
Authority shall purport by its terms to enjoin or restrain Issuing Lender from
issuing the Letter of Credit requested, or any Revolving Credit Lender from
taking an assignment of its Revolving Credit Percentage thereof pursuant to
Section 3.6 hereof, and no law, rule, regulation, request or directive (whether
or not having the force of law) shall prohibit the Issuing Lender from issuing,
or any Revolving Credit Lender from taking an assignment of its Revolving Credit
Percentage of, the Letter of Credit requested or letters of credit generally;

 

  (f) there shall have been (i) no introduction of or change in the
interpretation of any law or regulation, (ii) no declaration of a general
banking moratorium by banking authorities in the United States, Michigan or the
respective jurisdictions in which the Revolving Credit Lenders, the Borrower and
the beneficiary of the requested Letter of Credit are located, and (iii) no
establishment of any new restrictions by any central bank or other governmental
agency or authority on transactions involving letters of credit or on banks
generally that, in any case described in this clause (e), would make it unlawful
or unduly burdensome for the Issuing Lender to issue or any Revolving Credit
Lender to take an assignment of its Revolving Credit Percentage of the requested
Letter of Credit or letters of credit generally;

 

44



--------------------------------------------------------------------------------

  (g) Issuing Lender shall have received the issuance fees required in
connection with the issuance of such Letter of Credit pursuant to Section 3.4
hereof; and

 

  (h) if any Revolving Credit Lender is a Defaulting Lender, the Issuing Lender
has entered into arrangements satisfactory to it to eliminate the Fronting
Exposure with respect to the participation in the Letter of Credit Obligations
by such Defaulting Lender, including creation of a cash collateral account on
terms satisfactory to Agent or delivery of other security to assure payment of
such Defaulting Lender’s Percentage of all outstanding Letter of Credit
Obligations.

Each Letter of Credit Agreement submitted to Issuing Lender pursuant hereto
shall constitute the certification by Borrower of the matters set forth in
Section 5.2 hereof. The Agent shall be entitled to rely on such certification
without any duty of inquiry.

3.3 Notice. The Issuing Lender shall deliver to the Agent, concurrently with or
promptly following its issuance of any Letter of Credit, a true and complete
copy of each Letter of Credit. Promptly upon its receipt thereof, Agent shall
give notice, substantially in the form attached as Exhibit E, to each Revolving
Credit Lender of the issuance of each Letter of Credit, specifying the amount
thereof and the amount of such Revolving Credit Lender’s Percentage thereof.

3.4 Letter of Credit Fees; Increased Costs. (a) Borrower shall pay letter of
credit fees as follows:

 

  (i) A per annum letter of credit fee with respect to the undrawn amount of
each Letter of Credit issued pursuant hereto (based on the amount of each Letter
of Credit) in the amount of the Applicable Fee Percentage (determined with
reference to Schedule 1.1 to this Agreement) shall be paid to the Agent for
distribution to the Revolving Credit Lenders in accordance with their
Percentages.

 

  (ii) A letter of credit facing fee on the face amount of each Letter of Credit
shall be paid to the Agent for distribution to the Issuing Lender for its own
account, in accordance with the terms of the applicable Fee Letter.

 

  (b)

All payments by Borrower to the Agent for distribution to the Issuing Lender or
the Revolving Credit Lenders under this Section 3.4 shall be made in Dollars in
immediately available funds at the Issuing Office or such other office of the
Agent as may be designated from time to time by written notice to Borrower by
the Agent. The fees described in clauses (a)(i) and (ii) above (i) shall be
nonrefundable under all circumstances, (ii)

 

45



--------------------------------------------------------------------------------

  in the case of fees due under clause (a)(i) above, shall be payable quarterly
in arrears (on the first day of each calendar quarter) and (iii) in the case of
fees due under clause (a)(ii) above, shall be payable upon the issuance of such
Letter of Credit and upon any amendment thereto or extension thereof. The fees
due under clause (a)(i) above shall be determined by multiplying the Applicable
Fee Percentage times the undrawn amount of the face amount of each such Letter
of Credit on the date of determination, and shall be calculated on the basis of
a 360 day year and assessed for the actual number of days from the date of the
issuance thereof to the stated expiration thereof. The parties hereto
acknowledge that, unless the Issuing Lender otherwise agrees, any material
amendment and any extension to a Letter of Credit issued hereunder shall be
treated as a new Letter of Credit for the purposes of the letter of credit
facing fee.

 

  (c) If any Change in Law shall either (i) impose, modify or cause to be deemed
applicable any reserve, special deposit, limitation or similar requirement
against letters of credit issued or participated in by, or assets held by, or
deposits in or for the account of, Issuing Lender or any Revolving Credit Lender
or (ii) impose on Issuing Lender or any Revolving Credit Lender any other
condition regarding this Agreement, the Letters of Credit or any participations
in such Letters of Credit, and the result of any event referred to in clause
(i) or (ii) above shall be to increase the cost or expense to Issuing Lender or
such Revolving Credit Lender of issuing or maintaining or participating in any
of the Letters of Credit (which increase in cost or expense shall be determined
by the Issuing Lender’s or such Revolving Credit Lender’s reasonable allocation
of the aggregate of such cost increases and expenses resulting from such
events), then, upon demand by the Issuing Lender or such Revolving Credit
Lender, as the case may be, Borrower shall, within thirty (30) days following
demand for payment, pay to Issuing Lender or such Revolving Credit Lender, as
the case may be, from time to time as specified by the Issuing Lender or such
Revolving Credit Lender, additional amounts which shall be sufficient to
compensate the Issuing Lender or such Revolving Credit Lender for such increased
cost and expense (together with interest on each such amount from ten days after
the date such payment is due until payment in full thereof at the Base Rate),
provided that if the Issuing Lender or such Revolving Credit Lender could take
any reasonable action, without cost or administrative or other burden or
restriction to such Lender, to mitigate or eliminate such cost or expense, it
agrees to do so within a reasonable time after becoming aware of the foregoing
matters. Each demand for payment under this Section 3.4(c) shall be accompanied
by a certificate of Issuing Lender or the applicable Revolving Credit Lender
setting forth the amount of such increased cost or expense incurred by the
Issuing Lender or such Revolving Credit Lender, as the case may be, as a result
of any event mentioned in clause (i) or (ii) above, and in reasonable detail,
the methodology for calculating and the calculation of such amount, which
certificate shall be prepared in good faith and shall be conclusive evidence,
absent manifest error, as to the amount thereof.

 

46



--------------------------------------------------------------------------------

3.5 Other Fees. In connection with the Letters of Credit, and in addition to the
Letter of Credit Fees, Borrower shall pay, for the sole account of the Issuing
Lender, standard documentation, administration, payment and cancellation charges
assessed by Issuing Lender or the Issuing Office, at the times, in the amounts
and on the terms set forth or to be set forth from time to time in the standard
fee schedule of the Issuing Office in effect from time to time.

3.6 Participation Interests in and Drawings and Demands for Payment Under
Letters of Credit.

(a) Upon issuance by the Issuing Lender of each Letter of Credit hereunder (and
on the Effective Date with respect to each Existing Letter of Credit), each
Revolving Credit Lender shall automatically acquire a pro rata participation
interest in such Letter of Credit and each related Letter of Credit Payment
based on its respective Revolving Credit Percentage.

(b) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, Borrower agrees to pay to the
Issuing Lender an amount equal to the amount paid by the Issuing Lender in
respect of such draft or other demand under such Letter of Credit and all
reasonable expenses paid or incurred by the Agent relative thereto not later
than 1:00 p.m. (Pacific time), in Dollars, on (i) the Business Day that Borrower
received notice of such presentment and honor, if such notice is received prior
to 11:00 a.m. (Pacific time) or (ii) the Business Day immediately following the
day that Borrower received such notice, if such notice is received after 11:00
a.m. (Pacific time).

(c) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, but Borrower does not reimburse
the Issuing Lender as required under clause (b) above and the Revolving Credit
Aggregate Commitment has not been terminated (whether by maturity, acceleration
or otherwise), the Borrower shall be deemed to have immediately requested that
the Revolving Credit Lenders make a Base Rate Advance of the Revolving Credit
(which Advance may be subsequently converted at any time into a Eurodollar-based
Advance pursuant to Section 2.3 hereof) in the principal amount equal to the
amount paid by the Issuing Lender in respect of such draft or other demand under
such Letter of Credit and all reasonable expenses paid or incurred by the Agent
relative thereto. Agent will promptly notify the Revolving Credit Lenders of
such deemed request, and each such Lender shall make available to the Agent an
amount equal to its pro rata share (based on its Revolving Credit Percentage) of
the amount of such Advance.

(d) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, but Borrower does not reimburse
the Issuing Lender as required under clause (b) above, and (i) the Revolving
Credit Aggregate Commitment has been terminated (whether by maturity,
acceleration or otherwise), or (ii) any reimbursement received by the Issuing
Lender from Borrower is or must be returned or rescinded upon or during any
bankruptcy or reorganization of any Credit Party or otherwise, then Agent shall
notify each Revolving Credit Lender, and each Revolving Credit Lender will be
obligated to pay the Agent for the account of the Issuing Lender its pro rata
share (based on its Revolving Credit

 

47



--------------------------------------------------------------------------------

Percentage) of the amount paid by the Issuing Lender in respect of such draft or
other demand under such Letter of Credit and all reasonable expenses paid or
incurred by the Agent relative thereto (but no such payment shall diminish the
obligations of the Borrower hereunder). Upon receipt thereof, the Agent will
deliver to such Revolving Credit Lender a participation certificate evidencing
its participation interest in respect of such payment and expenses. To the
extent that a Revolving Credit Lender fails to make such amount available to the
Agent by 11:00 a.m. Pacific time on the Business Day next succeeding the date
such notice is given, such Revolving Credit Lender shall pay interest on such
amount in respect of each day from the date such amount was required to be paid,
to the date paid to Agent, at a rate per annum equal to the Federal Funds
Effective Rate. The failure of any Revolving Credit Lender to make its pro rata
portion of any such amount available under to the Agent shall not relieve any
other Revolving Credit Lender of its obligation to make available its pro rata
portion of such amount, but no Revolving Credit Lender shall be responsible for
failure of any other Revolving Credit Lender to make such pro rata portion
available to the Agent.

(e) In the case of any Advance made under this Section 3.6, each such Advance
shall be disbursed notwithstanding any failure to satisfy any conditions for
disbursement of any Advance set forth in Article 2 hereof or Article 5 hereof,
and, to the extent of the Advance so disbursed, the Reimbursement Obligation of
Borrower to the Agent under this Section 3.6 shall be deemed satisfied (unless,
in each case, taking into account any such deemed Advances, the aggregate
outstanding principal amount of Advances of the Revolving Credit and the Swing
Line, plus the Letter of Credit Obligations (other than the Reimbursement
Obligations to be reimbursed by this Advance) on such date exceed the then
applicable Revolving Credit Aggregate Commitment).

(f) If the Issuing Lender shall honor a draft or other demand for payment
presented or made under any Letter of Credit, the Issuing Lender shall provide
notice thereof to Borrower on the date such draft or demand is honored, and to
each Revolving Credit Lender on such date unless Borrower shall have satisfied
its reimbursement obligations by payment to the Agent (for the benefit of the
Issuing Lender) as required under this Section 3.6. The Issuing Lender shall
further use reasonable efforts to provide notice to Borrower prior to honoring
any such draft or other demand for payment, but such notice, or the failure to
provide such notice, shall not affect the rights or obligations of the Issuing
Lender with respect to any Letter of Credit or the rights and obligations of the
parties hereto, including without limitation the obligations of Borrower under
this Section 3.6.

(g) Notwithstanding the foregoing however no Revolving Credit Lender shall be
deemed to have acquired a participation in a Letter of Credit if the officers of
the Issuing Lender immediately responsible for matters concerning this Agreement
shall have received written notice from Agent or any Lender at least two
(2) Business Days prior to the date of the issuance or extension of such Letter
of Credit or, with respect to any Letter of Credit subject to automatic
extension, at least five (5) Business Days prior to the date that the
beneficiary under such Letter of Credit must be notified that such Letter of
Credit will not be renewed, that the issuance or extension of Letters of Credit
should be suspended based on the occurrence and continuance of a Default or
Event of Default and stating that such notice is a “notice of default”;
provided, however that the Revolving Credit Lenders shall be deemed to have
acquired such a participation upon the date on which such Default or Event of
Default has been waived by the requisite

 

48



--------------------------------------------------------------------------------

Lenders, as applicable. In the event that the Issuing Lender receives such a
notice, the Issuing Lender shall have no obligation to issue any Letter of
Credit until such notice is withdrawn by Agent or such Lender or until the
requisite Lenders have waived such Default or Event of Default in accordance
with the terms of this Agreement.

(h) Nothing in this Agreement shall be construed to require or authorize any
Revolving Credit Lender to issue any Letter of Credit, it being recognized that
the Issuing Lender shall be the sole issuer of Letters of Credit under this
Agreement.

(i) In the event that any Revolving Credit Lender becomes a Defaulting Lender,
the Issuing Lender may, at its option, require that the Borrower enter into
arrangements satisfactory to Issuing Lender to eliminate the Fronting Exposure
with respect to the participation in the Letter of Credit Obligations by such
Defaulting Lender, including creation of a cash collateral account on terms
satisfactory to Agent or delivery of other security to assure payment of such
Defaulting Lender’s Percentage of all outstanding Letter of Credit Obligations.

3.7 Obligations Irrevocable. The obligations of Borrower to make payments to
Agent for the account of Issuing Lender or the Revolving Credit Lenders with
respect to Letter of Credit Obligations under Section 3.6 hereof, shall be
unconditional and irrevocable and not subject to any qualification or exception
whatsoever, including, without limitation:

 

  (a) Any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement, any other documentation relating to any Letter of Credit,
this Agreement or any of the other Loan Documents (the “Letter of Credit
Documents”);

 

  (b) Any amendment, modification, waiver, consent, or any substitution,
exchange or release of or failure to perfect any interest in collateral or
security, with respect to or under any Letter of Credit Document;

 

  (c) The existence of any claim, setoff, defense or other right which Borrower
may have at any time against any beneficiary or any transferee of any Letter of
Credit (or any persons or entities for whom any such beneficiary or any such
transferee may be acting), the Agent, the Issuing Lender or any Revolving Credit
Lender or any other Person, whether in connection with this Agreement, any of
the Letter of Credit Documents, the transactions contemplated herein or therein
or any unrelated transactions;

 

  (d) Any draft or other statement or document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

  (e) Payment by the Issuing Lender to the beneficiary under any Letter of
Credit against presentation of documents which do not comply with the terms of
such Letter of Credit, including failure of any documents to bear any reference
or adequate reference to such Letter of Credit;

 

49



--------------------------------------------------------------------------------

  (f) Any failure, omission, delay or lack on the part of the Agent, Issuing
Lender or any Revolving Credit Lender or any party to any of the Letter of
Credit Documents to enforce, assert or exercise any right, power or remedy
conferred upon the Agent, Issuing Lender, any Revolving Credit Lender or any
such party under this Agreement, any of the other Loan Documents or any of the
Letter of Credit Documents, or any other acts or omissions on the part of the
Agent, Issuing Lender, any Revolving Credit Lender or any such party; or

 

  (g) Any other event or circumstance that would, in the absence of this
Section 3.7, result in the release or discharge by operation of law or otherwise
of Borrower from the performance or observance of any obligation, covenant or
agreement contained in Section 3.6 hereof.

No setoff, counterclaim, reduction or diminution of any obligation or any
defense of any kind or nature which Borrower has or may have against the
beneficiary of any Letter of Credit shall be available hereunder to Borrower
against the Agent, Issuing Lender or any Revolving Credit Lender. With respect
to any Letter of Credit, nothing contained in this Section 3.7 shall be deemed
to prevent Borrower, after satisfaction in full of the absolute and
unconditional obligations of Borrower hereunder with respect to such Letter of
Credit, from asserting in a separate action any claim, defense, set off or other
right which they (or any of them) may have against Agent, Issuing Lender or any
Revolving Credit Lender in connection with such Letter of Credit.

3.8 Risk Under Letters of Credit.

(a) In the administration and handling of Letters of Credit and any security
therefor, or any documents or instruments given in connection therewith, Issuing
Lender shall have the sole right to take or refrain from taking any and all
actions under or upon the Letters of Credit.

(b) Subject to other terms and conditions of this Agreement, Issuing Lender
shall issue the Letters of Credit and shall hold the documents related thereto
in its own name and shall make all collections thereunder and otherwise
administer the Letters of Credit in accordance with Issuing Lender’s regularly
established practices and procedures and will have no further obligation (in the
absence of gross negligence or willful misconduct) with respect thereto. In the
administration of Letters of Credit, Issuing Lender shall not be liable for any
action taken or omitted on the advice of counsel, accountants, appraisers or
other experts selected by Issuing Lender with due care and Issuing Lender may
rely upon any notice, communication, certificate or other statement from
Borrower, beneficiaries of Letters of Credit, or any other Person which Issuing
Lender believes to be authentic. Issuing Lender will, upon request, furnish the
Revolving Credit Lenders with copies of Letter of Credit Documents related
thereto.

(c) In connection with the issuance and administration of Letters of Credit and
the assignments hereunder, Issuing Lender makes no representation and shall have
no responsibility with respect to (i) the obligations of Borrower or the
validity, sufficiency or enforceability of any document or instrument given in
connection therewith, or the taking of any action with respect to same, (ii) the
financial condition of, any representations made by, or any act or omission of

 

50



--------------------------------------------------------------------------------

Borrower or any other Person, or (iii) any failure or delay in exercising any
rights or powers possessed by Issuing Lender in its capacity as issuer of
Letters of Credit in the absence of its gross negligence or willful misconduct.
Each of the Revolving Credit Lenders expressly acknowledges that it has made and
will continue to make its own evaluations of Borrower’s creditworthiness without
reliance on any representation of Issuing Lender or Issuing Lender’s officers,
agents and employees.

(d) If at any time Issuing Lender shall recover any part of any unreimbursed
amount for any draw or other demand for payment under a Letter of Credit, or any
interest thereon, Agent or Issuing Lender, as the case may be, shall receive
same for the pro rata benefit of the Revolving Credit Lenders in accordance with
their respective Percentages and shall promptly deliver to each Revolving Credit
Lender its share thereof, less such Revolving Credit Lender’s pro rata share of
the costs of such recovery, including court costs and attorney’s fees. If at any
time any Revolving Credit Lender shall receive from any source whatsoever any
payment on any such unreimbursed amount or interest thereon in excess of such
Revolving Credit Lender’s Percentage of such payment, such Revolving Credit
Lender will promptly pay over such excess to Agent, for redistribution in
accordance with this Agreement.

3.9 Indemnification. Borrower hereby indemnifies and agrees to hold harmless the
Revolving Credit Lenders, the Issuing Lender and the Agent and their respective
Affiliates, and the respective officers, directors, employees and agents of such
Persons (each an “L/C Indemnified Person”), from and against any and all claims,
damages, losses, liabilities, costs or expenses of any kind or nature whatsoever
which the Revolving Credit Lenders, the Issuing Lender or the Agent or any such
Person may incur or which may be claimed against any of them by reason of or in
connection with any Letter of Credit (collectively, the “L/C Indemnified
Amounts”), and none of the Issuing Lender, any Revolving Credit Lender or the
Agent or any of their respective officers, directors, employees or agents shall
be liable or responsible for:

 

  (a) the use which may be made of any Letter of Credit or for any acts or
omissions of any beneficiary in connection therewith;

 

  (b) the validity, sufficiency or genuineness of documents or of any
endorsement thereon, even if such documents should in fact prove to be in any or
all respects invalid, insufficient, fraudulent or forged;

 

  (c) payment by the Issuing Lender to the beneficiary under any Letter of
Credit against presentation of documents which do not strictly comply with the
terms of any Letter of Credit (unless such payment resulted from the gross
negligence or willful misconduct of the Issuing Lender), including failure of
any documents to bear any reference or adequate reference to such Letter of
Credit;

 

  (d) any error, omission, interruption or delay in transmission, dispatch or
delivery of any message or advice, however transmitted, in connection with any
Letter of Credit; or

 

  (e) any other event or circumstance whatsoever arising in connection with any
Letter of Credit.

 

51



--------------------------------------------------------------------------------

It is understood that in making any payment under a Letter of Credit the Issuing
Lender will rely on documents presented to it under such Letter of Credit as to
any and all matters set forth therein without further investigation and
regardless of any notice or information to the contrary.

With respect to subparagraphs (a) through (e) hereof, (i) no Borrower shall be
required to indemnify any L/C Indemnified Person for any L/C Indemnified Amounts
to the extent such amounts result from the gross negligence or willful
misconduct of such L/C Indemnified Person or any officer, director, employee or
agent of such L/C Indemnified Person and (ii) the Agent and the Issuing Lender
shall be liable to each Borrower to the extent, but only to the extent, of any
direct, as opposed to consequential or incidental, damages suffered by Borrower
which were caused by the gross negligence or willful misconduct of the Issuing
Lender or any officer, director, employee or agent of the Issuing Lender or by
the Issuing Lender’s wrongful dishonor of any Letter of Credit after the
presentation to it by the beneficiary thereunder of a draft or other demand for
payment and other documentation strictly complying with the terms and conditions
of such Letter of Credit.

3.10 Right of Reimbursement. Each Revolving Credit Lender agrees to reimburse
the Issuing Lender on demand, pro rata in accordance with its respective
Revolving Credit Percentage, for (i) the reasonable out-of-pocket costs and
expenses of the Issuing Lender to be reimbursed by Borrower pursuant to any
Letter of Credit Agreement or any Letter of Credit, to the extent not reimbursed
by Borrower or any other Credit Party and (ii) any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs, fees,
reasonable out-of-pocket expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against Issuing
Lender in any way relating to or arising out of this Agreement (including
Section 3.6(c) hereof), any Letter of Credit, any documentation or any
transaction relating thereto, or any Letter of Credit Agreement, to the extent
not reimbursed by Borrower, except to the extent that such liabilities, losses,
costs or expenses were incurred by Issuing Lender as a result of Issuing
Lender’s gross negligence or willful misconduct or by the Issuing Lender’s
wrongful dishonor of any Letter of Credit after the presentation to it by the
beneficiary thereunder of a draft or other demand for payment and other
documentation strictly complying with the terms and conditions of such Letter of
Credit.

 

4. TERM LOAN.

4.1 Term Loan. Subject to the terms and conditions hereof, each Term Loan
Lender, severally and for itself alone, agrees to lend to Borrower, in a single
disbursement in Dollars on the Effective Date an amount equal to such Lender’s
Percentage of Term Loan.

4.2 Accrual of Interest and Maturity; Evidence of Indebtedness.

(a) Borrower hereby unconditionally promises to pay to the Agent for the account
of each Term Loan Lender such Lender’s Percentage of the then unpaid aggregate
principal amount of Term Loan outstanding on the Term Loan Maturity Date and on
such other dates and in such other amounts as may be required from time to time
pursuant to this Agreement. Subject to the

 

52



--------------------------------------------------------------------------------

terms and conditions hereof, the unpaid principal Indebtedness outstanding under
Term Loan shall, from the Effective Date (until paid), bear interest at the
Applicable Interest Rate. There shall be no readvance or reborrowings of any
principal reductions of the Term Loan.

(b) Each Term Loan Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of Borrower to the appropriate
lending office of such Term Loan Lender resulting from each Advance of the Term
Loan made by such lending office of such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Term Loan
Lender from time to time under this Agreement.

(c) The Agent shall maintain the Register pursuant to Section 13.8(g), and a
subaccount therein for each Term Loan Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount of each Advance of the Term
Loan made hereunder, the type thereof and each Eurodollar-Interest Period
applicable to any Eurodollar-based Advance, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each Term
Loan Lender hereunder in respect of the Advances of the Term Loan and (iii) both
the amount of any sum received by the Agent hereunder from Borrower in respect
of the Advances of the Term Loan and each Term Loan Lender’s share thereof.

(d) The entries made in the Register pursuant to paragraph (c) of this
Section 4.2 shall, absent manifest error, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations of
Borrower therein recorded; provided, however, that the failure of any Term Loan
Lender or the Agent to maintain the Register or any such account, as applicable,
or any error therein, shall not in any manner affect the obligation of Borrower
to repay the Advances of each of the Term Loan (and all other amounts owing with
respect thereto) made to Borrower by the Term Loan Lenders in accordance with
the terms of this Agreement.

(e) Borrower agrees that, upon written request to the Agent by any Term Loan
Lender, Borrower will execute and deliver to such Term Loan Lender, at
Borrower’s expense, a Term Loan Note evidencing the outstanding Advances under
the Term Loan, owing to such Term Loan Lender.

4.3 Repayment of Principal. (a) Borrower shall repay the Term Loan as set forth
below, each such quarterly principal installment to be paid on the first day of
each calendar quarter, commencing on January 1, 2012, until the Term Loan
Maturity Date, when all remaining outstanding principal plus accrued interest
thereon shall be due and payable in full:

 

Installment No.

  

Payment

 

1-4

   $ 1,250,000   

5-8

   $ 2,500,000   

9-12

   $ 3,750,000   

13-16

   $ 5,000,000   

17-19

   $ 5,000,000   

 

53



--------------------------------------------------------------------------------

Term Loan Maturity Date    Any amounts of principal or interest then outstanding
on the Term Loan

(b) Whenever any payment under this Section 4.3 shall become due on a day that
is not a Business Day, the date for payment thereunder shall be extended to the
next Business Day.

4.4 Term Loan Rate Requests; Refundings and Conversions of Advances of Term
Loan. Borrower may refund all or any portion of any Advance of the Term Loan as
a Term Loan Advance with a like Eurodollar-Interest Period or convert each such
Advance of Term Loan to an Advance with a different Eurodollar-Interest Period,
but only after delivery to Agent of a Term Loan Rate Request executed in
connection with such Term Loan by an Authorized Signer and subject to the terms
hereof and to the following:

(a) each Term Loan Rate Request shall set forth the information required on the
Term Loan Rate Request form with respect to such Term Loan, including without
limitation:

 

  (i) whether the Term Loan Advance is a refunding or conversion of an
outstanding Term Loan Advance;

 

  (ii) in the case of a refunding or conversion of an outstanding Term Loan
Advance, the proposed date of such refunding or conversion, which must be a
Business Day; and

 

  (iii) whether such Term Loan Advance (or any portion thereof) is to be a Base
Rate Advance or a Eurodollar-based Advance, and, in the case of a
Eurodollar-based Advance, the Eurodollar-Interest Period(s) applicable thereto.

(b) each such Term Loan Rate Request shall be delivered to Agent (i) by 1:00
p.m. (Pacific time) three (3) Business Days prior to the proposed date of the
refunding or conversion of a Eurodollar-based Advance or (ii) by 1:00 p.m.
(Pacific time) on the proposed date of the refunding or conversion of a Base
Rate Advance;

(c) the principal amount of such Advance of the Term Loan plus the amount of any
other Advance of the Term Loan to be then combined therewith having the same
Applicable Interest Rate and Eurodollar-Interest Period, if any, shall be (i) in
the case of a Base Rate Advance, at least Two Million Dollars ($2,000,000), or
the remaining principal balance outstanding under the applicable Term Loan,
whichever is less, and (ii) in the case of a Eurodollar-based Advance, at least
Two Million Dollars ($2,000,000) or the remaining principal balance outstanding
under the applicable Term Loan, whichever is less, or in each case a larger
integral multiple of One Hundred Thousand Dollars ($100,000);

(d) no Term Loan Advance shall have a Eurodollar-Interest Period ending after
the Term Loan Maturity Date and, notwithstanding any provision hereof to the
contrary, Borrower

 

54



--------------------------------------------------------------------------------

shall select Eurodollar-Interest Periods (or the Base Rate) for sufficient
portions of the Term Loan such that Borrower may make the required principal
payments hereunder on a timely basis and otherwise in accordance with
Section 4.5 below;

(e) at no time shall there be no more than three (3) Eurodollar-Interest Periods
in effect for Advances of the Term Loan; and

(f) a Term Loan Rate Request, once delivered to Agent, shall not be revocable by
Borrower.

4.5 Base Rate Advance in Absence of Election or Upon Default. In the event
Borrower shall fail with respect to any Eurodollar-based Advance of the Term
Loan to timely exercise their option to refund or convert such Advance in
accordance with Section 4.4 hereof (and such Advance has not been paid in full
on the last day of the Eurodollar-Interest Period applicable thereto according
to the terms hereof), or, if on the last day of the applicable
Eurodollar-Interest Period, a Default or Event of Default shall exist, then, on
the last day of the applicable Eurodollar-Interest Period, the principal amount
of such Advance which has not been prepaid shall be automatically converted to a
Base Rate Advance and the Agent shall thereafter promptly notify Borrower
thereof. All accrued and unpaid interest on any Advance converted to a Base Rate
Advance under this Section 4.5 shall be due and payable in full on the date such
Advance is converted.

4.6 Interest Payments; Default Interest.

(a) Interest on the unpaid principal of all Base Rate Advances of the Term Loan
from time to time outstanding shall accrue until paid at a per annum interest
rate equal to the Base Rate, and shall be payable in immediately available funds
quarterly in arrears commencing on January 1, 2012, and on the first day of each
calendar quarter thereafter. Whenever any payment under this Section 4.6 shall
become due on a day that is not a Business Day, the date for payment shall be
extended to the next Business Day. Interest accruing at the Base Rate shall be
computed on the basis of a 360 day year and assessed for the actual number of
days elapsed, and in such computation effect shall be given to any change in the
interest rate resulting from a change in the Base Rate on the date of such
change in the Base Rate.

(b) Interest on the unpaid principal of each Eurodollar-based Advance of the
Term Loan having a related Eurodollar-Interest Period of three (3) months or
less shall accrue at its applicable Eurodollar-based Rate and shall be payable
in immediately available funds on the last day of the Eurodollar-Interest Period
applicable thereto. Interest accruing at the Eurodollar-based Rate shall be
computed on the basis of a 360-day year and assessed for the actual number of
days elapsed from the first day of the Eurodollar-Interest Period applicable
thereto to, but not including, the last day thereof.

(c) Notwithstanding anything to the contrary in Section 4.6(a) or (b) hereof,
all accrued and unpaid interest on any Term Loan Advance refunded or converted
pursuant to Section 4.4 hereof shall be due and payable in full on the date such
Term Loan Advance is refunded or converted.

 

55



--------------------------------------------------------------------------------

(d) In the case of any Event of Default under Section 9.1(i), immediately upon
the occurrence thereof, and in the case of any other Event of Default, upon
notice from the Majority Term Loan Lenders, interest shall be payable on demand
on the principal amount of all Advances of the Term Loan from time to time
outstanding, as applicable, at a per annum rate equal to the Applicable Interest
Rate in respect of each such Advance, plus, in the case of Eurodollar-based
Advances, two percent (2%) for the remainder of the then existing
Eurodollar-Interest Period, if any, and at all other such times and for all Base
Rate Advances, at a per annum rate equal to the Base Rate plus two percent (2%).

4.7 Optional Prepayment of Term Loan.

(a) Subject to clause (b) hereof, Borrower (at its option), may prepay all or
any portion of the outstanding principal of any Term Loan Advance bearing
interest at the Base Rate at any time, and may prepay all or any portion of the
outstanding principal of any Term Loan bearing interest at the Eurodollar-based
Rate upon one (1) Business Day’s notice to the Agent by facsimile or by
telephone (confirmed by facsimile), with accrued interest on the principal being
prepaid to the date of such prepayment. Any prepayment of a portion of the Term
Loan as to which the Applicable Interest Rate is the Base Rate shall be without
premium or penalty and any prepayment of a portion of the Term Loan as to which
the Applicable Interest Rate is the Eurodollar-based Rate shall be subject to
the provisions of Section 11.1, but otherwise without premium or penalty.

(b) Each partial prepayment of the Term Loan shall be applied to all
installments of such Term Loan due thereunder on a pro rata basis as follows:
first to that portion of such Term Loan outstanding as a Base Rate Advance,
second to that portion of such Term Loan outstanding as Eurodollar-based
Advances which have Eurodollar-Interest Periods ending on the date of payment,
and last to any remaining Advances of such Term Loan being carried at the
Eurodollar-based Rate.

(c) All prepayments of the Term Loan shall be made to the Agent for distribution
ratably to the applicable Term Loan Lenders in accordance with their respective
Term Loan Percentages.

4.8 Mandatory Prepayment of Term Loan.

(a) Subject to clauses (d) and (e) hereof, immediately upon receipt by any
Credit Party of any Net Cash Proceeds from any Asset Sales exceeding $2,500,000
which are not Reinvested as described in the following sentence, Borrower shall
prepay the Term Loan by an amount equal to one hundred percent (100%) of such
Net Cash Proceeds provided, however that Borrower shall not be obligated to
prepay the Term Loan with such Net Cash Proceeds if the following conditions are
satisfied: (i) promptly following the sale, Borrower provides to Agent a
certificate executed by a Responsible Officer of the Borrower (“Reinvestment
Certificate”) stating (x) that the sale has occurred, (y) that no Default or
Event of Default has occurred and is continuing either as of the date of the
sale or as of the date of the Reinvestment Certificate, and (z) a description of
the planned Reinvestment of the proceeds thereof, (ii) the Reinvestment of such
Net Cash Proceeds is commenced within the Initial Reinvestment Period and
completed within the Reinvestment Period, and (iii) no Default or Event of
Default has occurred and is

 

56



--------------------------------------------------------------------------------

continuing at the time of the sale and at the time of the application of such
proceeds to Reinvestment. If any such proceeds have not been Reinvested at the
end of the Reinvestment Period, Borrower shall promptly pay such proceeds to
Agent, to be applied to repay the Term Loan in accordance with clauses (d) and
(e) hereof.

(b) Subject to clauses (d) and (e) hereof, immediately upon receipt by any
Credit Party of Net Cash Proceeds from the issuance of any Equity Interests of
such Person (other than Excluded Equity Issuances) or Net Cash Proceeds from the
issuance of any Subordinated Debt after the Effective Date, Borrower shall
prepay the Term Loan by an amount equal to twenty five percent (25%) of such Net
Cash Proceeds in the case of the issuance of any such Equity Interests and one
hundred percent (100%) of such Net Cash Proceeds in the case of issuance of
Subordinated Debt (other than Debt permitted under the provisions of
Section 8.1).

(c) Subject to clauses (d) and (e) hereof, immediately upon receipt by any
Credit Party of any Insurance Proceeds or Condemnation Proceeds, Borrower shall
be obligated to prepay the Term Loan by an amount equal to one hundred percent
(100%) of such Insurance Proceeds or Condemnation Proceeds, as the case may be;
provided, however, that any Insurance Proceeds or Condemnation Proceeds, as the
case may be, may be Reinvested by the applicable Credit Party if the following
conditions are satisfied: (i) promptly following the receipt of such Insurance
Proceeds or Condemnation Proceeds, as the case may be, Borrower provide to Agent
a Reinvestment Certificate stating (x) that no Default or Event of Default has
occurred and is continuing either as of the date of the receipt of such proceeds
or as of the date of the Reinvestment Certificate, (y) that such Insurance
Proceeds or Condemnation Proceeds have been received, and (z) a description of
the planned Reinvestment of such Insurance Proceeds or Condemnation Proceeds, as
the case may be), (ii) the Reinvestment of such proceeds is commenced within the
Initial Reinvestment Period and completed within the Reinvestment Period, and
(iii) no Default or Event of Default shall have occurred and be continuing at
the time of the receipt of such proceeds and at the time of the application of
such proceeds to Reinvestment. If any such proceeds have not been Reinvested at
the end of the Reinvestment Period, Borrower shall promptly pay such proceeds to
Agent, to be applied to repay the Term Loan in accordance with clauses (d) and
(e) hereof.

(d) Subject to clause (e) hereof, each mandatory prepayment under this
Section 4.8 or any other mandatory or optional prepayment under this Agreement
shall be in addition to any scheduled installments or optional prepayments made
prior thereto and shall be subject to Section 11.1. Each mandatory prepayment of
the Term Loan shall be applied to installments of principal on the Term Loan in
the inverse order of their maturities.

(e) To the extent that, on the date any mandatory prepayment of any Term Loan
under this Section 4.8 is due, the Indebtedness under the Term Loan or any other
Indebtedness to be prepaid is being carried, in whole or in part, at the
Eurodollar-based Rate and no Default or Event of Default has occurred and is
continuing, Borrower may deposit the amount of such mandatory prepayment in a
cash collateral account to be held by the Agent, for and on behalf of the
Lenders (which shall be an interest-bearing account), on such terms and
conditions as are reasonably acceptable to Agent and upon such deposit, the
obligation of each Borrower to make such mandatory prepayment shall be deemed
satisfied. Subject to the terms and conditions of said cash collateral account,
sums on deposit in said cash collateral account shall be applied

 

57



--------------------------------------------------------------------------------

(until exhausted) to reduce the principal balance of the Term Loan on the last
day of each Eurodollar-Interest Period attributable to the Eurodollar-based
Advances of the Term Loan, thereby avoiding breakage costs under Section 11.1.

4.9 Use of Proceeds. Proceeds of the Term Loan shall be used by Borrower to
refinance existing Debt and for general corporate purposes.

 

5. CONDITIONS.

The obligations of the Lenders to make Advances or loans pursuant to this
Agreement and the obligation of the Issuing Lender to issue Letters of Credit
are subject to the following conditions:

5.1 Conditions of Initial Advances. The obligations of the Lenders to make
initial Advances or loans pursuant to this Agreement and the obligation of the
Issuing Lender to issue initial Letters of Credit, in each case, on the
Effective Date only, are subject to the following conditions:

(a) Notes, this Agreement and the other Loan Documents. Borrower shall have
executed and delivered to Agent for the account of each Lender requesting Notes,
the Swing Line Note, the Revolving Credit Notes and/or the Term Notes, as
applicable; Borrower shall have executed and delivered this Agreement; and each
Credit Party shall have executed and delivered the other Loan Documents to which
such Credit Party is required to be a party (including all schedules to the
Disclosure Letter and other documents to be delivered pursuant hereto); and such
Notes (if any), this Agreement and the other Loan Documents shall be in full
force and effect.

(b) Corporate Authority. Agent shall have received, with a counterpart thereof
for each Lender, from Borrower, a certificate of its Secretary or Assistant
Secretary dated as of the Effective Date as to:

 

  (i) corporate resolutions (or the equivalent) authorizing the transactions
contemplated by this Agreement and the other Loan Documents approval of this
Agreement and the other Loan Documents, in each case to which Borrower is party,
and authorizing the execution and delivery of this Agreement and the other Loan
Documents, and authorizing the execution and delivery of requests for Advances
and the issuance of Letters of Credit hereunder,

 

  (ii) the incumbency and signature of the officers or other authorized persons
of Borrower executing any Loan Document and the officers who are authorized to
execute any Requests for Advance, or requests for the issuance of Letters of
Credit,

 

  (iii) a certificate of good standing or continued existence (or the equivalent
thereof) from the state of its incorporation or formation, and

 

  (iv) copies of Borrower’s articles of incorporation and bylaws or other
constitutional documents, as in effect on the Effective Date.

 

58



--------------------------------------------------------------------------------

(c) Collateral Documents, Guaranties and other Loan Documents. The Agent shall
have received the following documents, each in form and substance satisfactory
to Agent and fully executed by each party thereto:

 

  (i) A Reaffirmation of Loan Documents in form and substance acceptable to
Agent and fully executed by each party thereto and dated as of the Effective
Date;

 

  (ii) Any documents (including, without limitation, financing statements,
amendments to financing statements and assignments of financing statements,
stock powers executed in blank and any endorsements) requested by Agent and
reasonably required to be provided in connection with the Collateral Documents
to create, in favor of the Agent (for and on behalf of the Lenders), a first
priority perfected security interest in the Collateral thereunder shall have
been filed, registered or recorded, or shall have been delivered to Agent in
proper form for filing, registration or recordation.

(c) Insurance. The Agent shall have received evidence reasonably satisfactory to
it that the Credit Parties have obtained the insurance policies required by
Section 7.5 hereof and that such insurance policies are in full force and
effect.

(d) Compliance with Certain Documents and Agreements. Each Credit Party shall
have each performed and complied in all material respects with all agreements
and conditions contained in this Agreement and the other Loan Documents, to the
extent required to be performed or complied with by such Credit Party. No Person
(other than Agent, Lenders and Issuing Lender) party to this Agreement or any
other Loan Document shall be in material default in the performance or
compliance with any of the terms or provisions of this Agreement or the other
Loan Documents or shall be in material default in the performance or compliance
with any of the material terms or material provisions of this Agreement or any
other Loan Document, in each case to which such Person is a party.

(e) Opinions of Counsel. The Credit Parties shall furnish Agent prior to the
initial Advance under this Agreement, with signed copies for each Lender, an
opinion of in-house counsel to the Credit Parties, dated the Effective Date and
covering such matters as reasonably required by and otherwise reasonably
satisfactory in form and substance to the Agent and each of the Lenders.

(f) Payment of Fees. Borrower shall have paid (i) to Comerica Bank any fees due
under the terms of the Fee Letter, (ii) to each Lender, fees due to such Lender
in connection with the closing of this Agreement and (iii) any other fees, costs
or expenses due and outstanding to the Agent or the Lenders as of the Effective
Date (including reasonable fees, disbursements and other charges of counsel to
Agent).

 

59



--------------------------------------------------------------------------------

(g) Governmental and Other Approvals. Agent shall have received copies of all
authorizations, consents, approvals, licenses, qualifications or formal
exemptions, filings, declarations and registrations with, any court,
governmental agency or regulatory authority or any securities exchange or any
other person or party (whether or not governmental) received by any Credit Party
in connection with the transactions contemplated by the Loan Documents to occur
on the Effective Date.

(h) Closing Certificate. The Agent shall have received, with a signed
counterpart for each Lender, a certificate of a Responsible Officer of Borrower
dated the Effective Date (or, if different, the date of the initial Advance
hereunder), stating that to the best of his or her respective knowledge after
due inquiry, (a) the conditions set forth in this Section 5 have been satisfied
to the extent required to be satisfied by any Credit Party; (b) the
representations and warranties made by the Credit Parties in this Agreement or
any of the other Loan Documents, as applicable, are true and correct in all
material respects; (c) no Default or Event of Default shall have occurred and be
continuing; and (d) since June 30, 2011, nothing shall have occurred which has
had, or could reasonably be expected to have, a material adverse change on the
business or property, results of operations, conditions or financial condition
of Borrower and the Credit Parties (taken as a whole).

5.2 Continuing Conditions. The obligations of each Lender to make Advances
(including the initial Advance) under this Agreement and the obligation of the
Issuing Lender to issue any Letters of Credit shall be subject to the continuing
conditions that:

(a) No Default or Event of Default shall exist as of the date of the Advance or
the request for the Letter of Credit, as the case may be; and

(b) Each of the representations and warranties contained in this Agreement and
in each of the other Loan Documents shall be true and correct in all material
respects as of the date of the Advance or Letter of Credit (as the case may be)
as if made on and as of such date (other than any representation or warranty
that expressly speaks only as of a different date).

 

6. REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to the Agent, the Lenders, the Swing Line
Lender and the Issuing Lender as follows:

6.1 Corporate Authority. Each Credit Party is a corporation (or other business
entity) duly organized and existing in good standing under the laws of the state
or jurisdiction of its incorporation or formation, as applicable, and each
Credit Party is duly qualified and authorized to do business as a foreign
corporation in each jurisdiction where the character of its assets or the nature
of its activities makes such qualification and authorization necessary except
where failure to be so qualified or be in good standing could not reasonably be
expected to have a Material Adverse Effect. Each Credit Party has all requisite
corporate, limited liability or partnership power and authority to own all its
property (whether real, personal, tangible or intangible or of any kind
whatsoever) and to carry on its business.

6.2 Due Authorization. Execution, delivery and performance of this Agreement,
and the other Loan Documents, to which each Credit Party is party, and the
issuance of the Notes by

 

60



--------------------------------------------------------------------------------

Borrower (if requested) are within such Person’s corporate, limited liability or
partnership power, have been duly authorized, are not in contravention of any
law applicable to such Credit Party or the terms of such Credit Party’s
organizational documents and, except as have been previously obtained or as
referred to in Section 6.10, below, do not require the consent or approval of
any governmental body, agency or authority or any other third party except to
the extent that such consent or approval is not material to the transactions
contemplated by the Loan Documents.

6.3 Good Title; Leases; Assets; No Liens. (a) Each Credit Party, to the extent
applicable, has good and valid title (or, in the case of real property, good and
marketable title) to all assets owned by it that are material to the conduct of
its business, subject only to the Liens permitted under section 8.2 hereof, and
each Credit Party has a valid leasehold or interest as a lessee or a licensee in
all of its leased real property;

(b) Schedule 6.3(b) to the Disclosure Letter identifies all of the real property
owned or leased, as lessee thereunder, by the Obligors on the Effective Date,
including all warehouse or bailee locations;

(c) The Credit Parties will collectively own or collectively have a valid
leasehold interest in all assets that were owned or leased (as lessee) by the
Credit Parties immediately prior to the Effective Date to the extent that such
assets are necessary for the continued operation of the Credit Parties’
businesses in substantially the manner as such businesses were operated
immediately prior to the Effective Date;

(d) Each Credit Party owns or has a valid leasehold interest in all real
property necessary for its continued operations and, to the best knowledge of
Borrower, no material condemnation, eminent domain or expropriation action has
been commenced or threatened against any such owned or leased real property; and

(e) There are no Liens on and no financing statements on file with respect to
any of the assets owned by the Credit Parties, except for the Liens permitted
pursuant to Section 8.2 of this Agreement.

6.4 Taxes. Except as set forth on Schedule 6.4 to the Disclosure Letter, each
Credit Party has filed on or before their respective due dates or within the
applicable grace periods, all United States federal, state, local and other tax
returns which are required to be filed or has obtained extensions for filing
such tax returns and is not delinquent in filing such returns in accordance with
such extensions and has paid all material taxes which have become due pursuant
to those returns or pursuant to any assessments received by any such Credit
Party, as the case may be, to the extent such taxes have become due, except to
the extent such taxes are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate provision
has been made on the books of such Credit Party as may be required by GAAP.

6.5 No Defaults. No Credit Party is in default under or with respect to any
material agreement, instrument or undertaking to which is a party or by which it
or any of its property is bound which would cause or would reasonably be
expected to cause a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

6.6 Enforceability of Agreement and Loan Documents. This Agreement and each of
the other Loan Documents to which any Credit Party is a party (including without
limitation, each Request for Advance), have each been duly executed and
delivered by its duly authorized officers and constitute the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforcement thereof may be
limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium or similar laws affecting the enforcement of creditor’s
rights, generally and by general principles of equity (regardless of whether
enforcement is considered in a proceeding in law or equity).

6.7 Compliance with Laws. (a) Except as disclosed on Schedule 6.7 to the
Disclosure Letter and to the knowledge of each Credit Parties, each Credit Party
has complied with all applicable federal, state and local laws, ordinances,
codes, rules, regulations and guidelines (including consent decrees and
administrative orders) including but not limited to Hazardous Material Laws, and
is in compliance with any Requirement of Law, in each case, except to the extent
that failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect; and (b) neither the extension of credit made pursuant
to this Agreement or the use of the proceeds thereof by the Credit Parties will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto, or The United and Strengthening America by providing
appropriate Tools Required to Intercept and Obstruct Terrorism (“USA Patriot
Act”) Act of 2001, Public Law 10756, October 26, 2001 or Executive Order 13224
of September 23, 2001 issued by the President of the United States (66 Fed. Reg.
49049 (2001)).

6.8 Non-contravention. The execution, delivery and performance of this Agreement
and the other Loan Documents (including each Request for Advance) to which each
Credit Party is a party are not in contravention of the terms of any indenture,
agreement or undertaking to which such Credit Party is a party or by which it or
its properties are bound where such violation could reasonably be expected to
have a Material Adverse Effect.

6.9 Litigation. Except as set forth on Schedule 6.9 to the Disclosure Letter,
there is no suit, action, proceeding, including, without limitation, any
bankruptcy proceeding or governmental investigation pending against or to the
knowledge of Borrower, threatened against any Credit Party (other than any suit,
action or proceeding in which a Credit Party is the plaintiff and in which no
counterclaim or cross-claim against such Credit Party has been filed), or any
judgment, decree, injunction, rule, or order of any court, government,
department, commission, agency, instrumentality or arbitrator outstanding
against any Credit Party, nor is any Credit Party in violation of any applicable
law, regulation, ordinance, order, injunction, decree or requirement of any
governmental body or court which could in any of the foregoing events reasonably
be expected to have a Material Adverse Effect.

6.10 Consents, Approvals and Filings, Etc. Except as set forth on Schedule 6.10
to the Disclosure Letter, no material authorization, consent, approval, license,
qualification or formal exemption from, nor any filing, declaration or
registration with, any court, governmental agency or regulatory authority or any
securities exchange or any other Person (whether or not governmental) (each, a
“Filing”) is required in connection with the execution, delivery and

 

62



--------------------------------------------------------------------------------

performance: (a) by any Credit Party of this Agreement and any of the other Loan
Documents to which such Credit Party is a party or (b) by the Credit Parties of
the grant of Liens granted, conveyed or otherwise established (or to be granted,
conveyed or otherwise established) by or under this Agreement or the other Loan
Documents, as applicable, except in each case for (i) Filings which have been
previously obtained, (ii) Filings to be made concurrently herewith or promptly
following the Effective Date as are required by the Collateral Documents to
perfect Liens in favor of the Agent, (iii) Filings required to be obtain and
maintain existence, good standing and similar matters, (iv) routine Filings
necessary in the ordinary course of business, (v) Filings required in connection
with the performance of the Loan Documents, and (vi) Filings required in
connection with the exercise of remedies under the Loan Documents. All such
material authorizations, consents, approvals, licenses, qualifications,
exemptions, filings, declarations and registrations which have previously been
obtained or made, as the case may be, are in full force and effect and, to the
best knowledge of Borrower, are not the subject of any attack or threatened
attack (in each case in any material respect) by appeal or direct proceeding or
otherwise.

6.11 Agreements Affecting Financial Condition. No Credit Party is party to any
agreement or instrument or subject to any charter or other corporate restriction
which could reasonably be expected to have a Material Adverse Effect.

6.12 No Investment Company or Margin Stock. No Credit Party is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
No Credit Party is engaged principally, or as one of its important activities,
directly or indirectly, in the business of extending credit for the purpose of
purchasing or carrying margin stock. None of the proceeds of any of the Advances
will be used by any Credit Party to purchase or carry margin stock. Terms for
which meanings are provided in Regulation U of the Board of Governors of the
Federal Reserve System or any regulations substituted therefore, as from time to
time in effect, are used in this paragraph with such meanings.

6.13 ERISA. No Credit Party maintains or contributes to any Pension Plan subject
to Title IV of ERISA, except as set forth on Schedule 6.13 to the Disclosure
Letter or otherwise disclosed to the Agent in writing. There is no accumulated
funding deficiency within the meaning of Section 412 of the Internal Revenue
Code or Section 302 of ERISA, or any outstanding liability with respect to any
Pension Plans owed to the PBGC other than future premiums due and owing pursuant
to Section 4007 of ERISA, and no “reportable event” as defined in
Section 4043(c) of ERISA has occurred with respect to any Pension Plan other
than an event for which the notice requirement has been waived by the PBGC. None
of the Credit Parties has engaged in a prohibited transaction with respect to
any Pension Plan, other than a prohibited transaction for which an exemption is
available and has been obtained, which could subject such Credit Parties to a
material tax or penalty imposed by Section 4975 of the Internal Revenue Code or
Section 502(i) of ERISA. Each Pension Plan is being maintained and funded in
accordance with its terms and is in material compliance with the requirements of
the Internal Revenue Code and ERISA. No Credit Party has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or could
reasonably be expected to have resulted in any Withdrawal Liability and, except
as notified to Agent in writing following the Effective Date, no such
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA) or insolvent (within the meaning of Section 4245 of ERISA).

 

63



--------------------------------------------------------------------------------

6.14 Conditions Affecting Business or Properties. Neither the respective
businesses nor the properties of any Credit Party are affected by any fire,
explosion, accident, strike, lockout or other dispute, drought, storm, hail,
earthquake, embargo, Act of God, or other casualty (except to the extent such
event is covered by insurance sufficient to ensure that upon application of the
proceeds thereof, no Material Adverse Effect could reasonably be expected to
occur) which could reasonably be expected to have a Material Adverse Effect.

6.15 Environmental and Safety Matters. Except as set forth in Schedules 6.9,
6.10 and 6.15 to the Disclosure Letter or as would not reasonably be expected to
have a Material Adverse Effect:

 

  (a) all facilities and property owned or leased by the Credit Parties are in
compliance with all applicable Hazardous Material Laws;

 

  (b) to the best knowledge of Borrower, there have been no unresolved and
outstanding past, and there are no pending or threatened in writing:

 

  (i) claims, complaints, notices or requests for information received by any
Credit Party with respect to any alleged violation of any applicable Hazardous
Material Law, or

 

  (ii) written complaints, notices or inquiries to any Credit Party regarding
potential liability of any Credit Parties under any applicable Hazardous
Material Law; and

 

  (c) to the best knowledge of Borrower, no conditions exist at, on or under any
property now or previously owned or leased by any Credit Party which, with the
passage of time, or the giving of notice or both, are reasonably likely to give
rise to liability under any applicable Hazardous Material Law or create a
significant adverse effect on the value of the property.

6.16 Subsidiaries. Except as disclosed on Schedule 6.16 to the Disclosure Letter
as of the Effective Date, and thereafter, except as disclosed to the Agent in
writing from time to time, no Credit Party has any Subsidiaries.

6.17 Management Agreements. Schedule 6.17 to the Disclosure Letter is an
accurate and complete list of all management and significant employment
agreements (excluding offer letters) in effect on or as of the Effective Date to
which any Credit Party is a party or is bound.

6.18 [Intentionally Deleted].

6.19 Franchises, Patents, Copyrights, Tradenames, etc. The Credit Parties
possess all franchises, patents, copyrights, trademarks, trade names, licenses
and permits, and rights in respect of the foregoing, adequate for the conduct of
their business substantially as now conducted without known conflict with any
rights of others. Schedule 6.19 contains a true and accurate list of all trade
names and any and all other names used by any Credit Party during the five-year
period ending as of the Effective Date.

 

64



--------------------------------------------------------------------------------

6.20 Capital Structure. Schedule 6.20 to the Disclosure Letter sets forth all
issued and outstanding Equity Interests of each Credit Party, including the
number of authorized, issued and outstanding Equity Interests of each Credit
Party and the par value of such Equity Interests, all on and as of the Effective
Date. All issued and outstanding Equity Interests of each Credit Party are duly
authorized and validly issued, fully paid, nonassessable, free and clear of all
Liens (except for the benefit of Agent) and such Equity Interests were issued in
compliance with all applicable state, federal and foreign laws concerning the
issuance of securities. Except as disclosed on Schedule 6.20 to the Disclosure
Letter, there are no preemptive or other outstanding rights, options, warrants,
conversion rights or similar agreements or understandings for the purchase or
acquisition from any Credit Party, of any Equity Interests of any Credit Party
other than rights of the Borrower.

6.21 Accuracy of Information. (a) The audited financial statements for the
Fiscal Year ended June 30, 2011, furnished to Agent and the Lenders prior to the
Effective Date fairly present in all material respects the financial condition
of the Borrower and its Subsidiaries and the results of their operations for the
periods covered thereby, and have been prepared in accordance with GAAP. The
projections, the Pro Forma Balance Sheet and the other pro forma financial
information delivered to the Agent prior to the Effective Date are based upon
good faith estimates and assumptions believed by management of the Borrower to
be accurate and reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein.

(b) Since June 30, 2011, there has been no material adverse change in the
business, operations, financial condition or property of the Credit Parties,
taken as a whole.

(c) To the best knowledge of the Credit Parties, as of the Effective Date,
(i) the Credit Parties do not have any material contingent obligations
(including any liability for taxes) not disclosed by or reserved against in the
opening balance sheet to be delivered hereunder and (ii) there are no unrealized
or anticipated losses from any present commitment of the Credit Parties which
contingent obligations and losses in the aggregate could reasonably be expected
to have a Material Adverse Effect.

6.22 Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement and other Loan Documents, each Credit Party will
be solvent, able to pay its indebtedness as it matures and will have capital
sufficient to carry on its businesses and all business in which it is about to
engage. This Agreement is being executed and delivered by the Borrower to Agent
and the Lenders in good faith and in exchange for fair, equivalent
consideration. The Credit Parties do not intend to nor does management of the
Credit Parties believe the Credit Parties will incur debts beyond their ability
to pay as they mature. The Credit Parties do not contemplate filing a petition
in bankruptcy or for an arrangement or reorganization under the Bankruptcy Code
or any similar law of any jurisdiction now or hereafter in effect relating to
any Credit Party, nor does any Credit Party have any knowledge of any threatened
bankruptcy or insolvency proceedings against a Credit Party.

 

65



--------------------------------------------------------------------------------

6.23 Employee Matters. There are no strikes, slowdowns, work stoppages, unfair
labor practice complaints, grievances, arbitration proceedings or controversies
pending or, to the best knowledge of the Borrower, threatened against any Credit
Party by any employees of any Credit Party, other than non-material employee
grievances or controversies arising in the ordinary course of business. Set
forth on Schedule 6.23 to the Disclosure Letter are all union contracts or
agreements to which any Credit Party is party as of the Effective Date and the
related expiration dates of each such contract.

6.24 No Misrepresentation. Neither this Agreement nor any other Loan Document,
certificate, information or report furnished or to be furnished by or on behalf
of a Credit Party to Agent or any Lender in connection with any of the
transactions contemplated hereby or thereby, contains a misstatement of material
fact, or omits to state a material fact required to be stated in order to make
the statements contained herein or therein, taken as a whole, not misleading in
the light of the circumstances under which such statements were made. There is
no fact, other than information known to the public generally, known to any
Credit Party after diligent inquiry, that could reasonably be expect to have a
Material Adverse Effect that has not expressly been disclosed to Agent in
writing.

6.25 Corporate Documents and Corporate Existence. As to each Obligor, (a) it is
an organization as described on Schedule 1.3 hereto and has provided the Agent
and the Lenders with complete and correct copies of its articles of
incorporation, by-laws and all other applicable charter and other organizational
documents, and, if applicable, a good standing certificate and (b) its correct
legal name, business address, type of organization and jurisdiction of
organization, tax identification number and other relevant identification
numbers are set forth on Schedule 1.3 hereto.

 

7. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees, so long as any Lender has any commitment to
extend credit hereunder, or any of the Indebtedness remains outstanding and
unpaid, that it will, and, as applicable, it will cause each of its Subsidiaries
to:

7.1 Financial Statements. Furnish to the Agent, in form and detail satisfactory
to Agent, with sufficient copies for each Lender, the following documents:

 

  (a) as soon as available, but in any event within one hundred twenty
(120) days after the end of each Fiscal Year, a copy of the audited Consolidated
and, if reasonably requested by the Agent, unaudited Consolidating financial
statements of the Borrower and its Consolidated Subsidiaries as at the end of
such Fiscal Year and the related audited Consolidated and if reasonably
requested by the Agent, unaudited Consolidating statements of income,
stockholders equity, and cash flows of the Borrower and its Consolidated
Subsidiaries for such Fiscal Year or partial Fiscal Year and underlying
assumptions, setting forth in each case in comparative form the figures for the
previous Fiscal Year, certified as being fairly stated in all material respects
by an independent, nationally recognized certified public accounting firm
reasonably satisfactory to the Agent; and

 

66



--------------------------------------------------------------------------------

  (b) as soon as available, but in any event within forty five (45) days after
the end of each fiscal quarter of the Credit Parties (except the last quarter of
each Fiscal Year), Borrower prepared unaudited Consolidated and if reasonably
requested by the Agent, Consolidating balance sheets of the Borrower and its
Consolidated Subsidiaries as at the end of such quarter and the related
unaudited statements of income, stockholders equity and cash flows of the
Borrower and its Consolidated Subsidiaries for the portion of the Fiscal Year
through the end of such quarter, setting forth in each case in comparative form
the figures for the corresponding periods in the previous Fiscal Year, and
certified by a Responsible Officer of the Borrower as being fairly stated in all
material respects;

all such financial statements to fairly present in all material respects the
financial condition and results of operations for such periods and shall be
prepared in accordance with GAAP throughout the periods reflected therein and
with prior periods (except as approved by a Responsible Officer and disclosed
therein), provided however that the financial statements delivered pursuant to
clause (b) hereof will not be required to include footnotes and will be subject
to change from audit and year-end adjustments.

7.2 Certificates; Other Information. Furnish to the Agent, in form and detail
reasonably acceptable to Agent, with sufficient copies for each Lender, the
following documents:

 

  (a) Concurrently with the delivery of the financial statements described in
Sections 7.1(a) for each fiscal year end, and 7.1(b) for each fiscal quarter
end, a Covenant Compliance Report (or, in the case of the Borrower prepared
financial statements for the last fiscal quarter of each fiscal year, a draft
Covenant Compliance Certificate) duly executed by a Responsible Officer of
Borrower;

 

  (b) Promptly upon receipt thereof, copies of all significant reports submitted
by the Credit Parties’ firm(s) of certified public accountants in connection
with each annual, interim or special audit or review of any type of the
financial statements or related internal control systems of the Credit Parties
made by such accountants, including any comment letter submitted by such
accountants to management in connection with their services;

 

  (c) Any financial reports, statements, press releases, other material
information or written notices delivered to the holders of the Subordinated Debt
pursuant to any applicable Subordinated Debt Documents (to the extent not
otherwise required hereunder), as and when delivered to such Persons and, if
applicable, all reports on Forms 10-K and 10-Q filed with the Securities and
Exchange Commission;

 

  (d) Within forty five (45) days after the end of each Fiscal Year, an annual
budget reviewed by Borrower’s Board of Directors certified by a Responsible
Officer of the Borrower;

 

67



--------------------------------------------------------------------------------

  (e) Within forty five (45) days after and as of the end of each fiscal
quarter, including the last fiscal quarter of each Fiscal Year, (i) the
quarterly aging of the accounts receivable and accounts payable of the Credit
Parties and (ii) a report signed by a Responsible Officer, in form reasonably
acceptable to Agent, listing any applications or registrations that Borrower or
any Guarantor has made or filed in respect of any Patents, Trademarks or
Copyrights and the status of any outstanding applications or registrations, as
well as any material change in the Intellectual Property Collateral (as defined
in the Collateral Documents), including but not limited to any Patent, Trademark
or Copyright not specified in the exhibits to the Security Agreement;

 

  (f) Any additional information as required by any Loan Document, and such
additional schedules to the Disclosure Letter, certificates and reports
respecting all or any of the Collateral, the items or amounts received by the
Credit Parties in full or partial payment thereof, and any goods (the sale or
lease of which shall have given rise to any of the Collateral) possession of
which has been obtained by the Credit Parties, all to such extent as Agent may
reasonably request from time to time, any such schedule, certificate or report
to be certified as true and correct in all material respects by a Responsible
Officer of the applicable Credit Party and shall be in such form and detail as
Agent may reasonably specify; and

 

  (g) Such additional financial and/or other information as Agent or any Lender
may from time to time reasonably request, promptly following such request.

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy, at or before
maturity or before they become delinquent, as the case may be, all of its
material obligations of whatever nature, including without limitation all
assessments, governmental charges, claims for labor, supplies, rent or other
obligations, except where the amount or validity thereof is currently being
appropriately contested in good faith and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Credit Parties.

7.4 Conduct of Business and Maintenance of Existence; Compliance with Laws.

(a) Continue to engage in their respective business and operations substantially
as conducted immediately prior to the Effective Date other than the Direct
Selling Services division;

(b) Preserve, renew and keep in full force and effect its existence and maintain
its qualifications to do business in each jurisdiction where such qualifications
are necessary for its operations, except as otherwise permitted pursuant to
Section 8.4 and except where failure to do so could not reasonably be expected
to have a Material Adverse Effect;

(c) Take all action it deems necessary in its reasonable business judgment to
maintain all rights, privileges, licenses and franchises necessary for the
normal conduct of its business except where the failure to so maintain such
rights, privileges or franchises could not, either singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

 

68



--------------------------------------------------------------------------------

(d) Comply with all applicable Requirements of Law, except to the extent that
failure to comply therewith could not, either singly or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and

(e) (i) Continue to be a Person whose property or interests in property is not
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Order”), (ii) not engage in the transactions prohibited by
Section 2 of that Order or become associated with Persons such that a violation
of Section 2 of the Order would arise, and (iii) not become a Person on the list
of Specially Designated National and Blocked Persons, or (iv) otherwise not
become subject to the limitation of any OFAC regulation or executive order.

7.5 Maintenance of Property; Insurance. (a) Keep all material property it deems,
in its reasonable business judgment, useful and necessary in its business in
working order (ordinary wear and tear excepted); (b) maintain insurance coverage
with financially sound and reputable insurance companies on physical assets and
against other business risks in such amounts and of such types as are
customarily carried by companies similar in size and nature (including without
limitation casualty and public liability and property damage insurance), and in
the event of acquisition of additional property, real or personal, or of the
incurrence of additional risks of any nature, increase such insurance coverage
in such manner and to such extent as prudent business judgment and present
practice or any applicable Requirements of Law would dictate; provided, however,
if Borrower loses its insurance coverage because of the insolvency of its
insurer, Borrower shall obtain replacement coverage meeting the requirements of
the Loan Documents as soon as is reasonably practicable after the loss of such
coverage and in any event within thirty (30) days after such loss and the
failure to have insurance coverage during the interim period shall not
constitute an Event of Default; (c) in the case of all insurance policies
covering any Collateral, such insurance policies shall provide that the loss
payable thereunder shall be payable to the applicable Credit Party, and to the
Agent (as mortgagee, or, in the case of personal property interests, lender loss
payee) as their respective interests may appear; (d) in the case of all public
liability insurance policies, such policies shall list the Agent as an
additional insured, as Agent may reasonably request; and (e) if requested by
Agent, certificates evidencing such policies, including all endorsements
thereto, to be deposited with Agent, such certificates being in form and
substance reasonably acceptable to Agent.

7.6 Inspection of Property; Books and Records, Discussions. Permit Agent and
each Lender, through their authorized attorneys, accountants and representatives
(a) at all reasonable times during normal business hours, upon the request of
Agent or such Lender, to examine each Credit Party’s books, accounts, records,
ledgers and assets and properties; (b) from time to time, during normal business
hours, upon the request of the Agent, to conduct full or partial collateral
audits of the Accounts and Inventory of the Credit Parties and appraisals of all
or a portion of the fixed assets (including real property) of the Credit
Parties, such audits and appraisals to be completed by an appraiser as may be
selected by Agent and consented to by Borrower (such consent not to be
unreasonably withheld), with all reasonable costs and expenses of such audits

 

69



--------------------------------------------------------------------------------

to be reimbursed by the Credit Parties (provided that unless an Event of Default
has occurred and is continuing, the Credit Parties shall not be obligated to
reimburse the Agent for more than one (1) such audit or appraisal per calendar
year), (c) during normal business hours and at their own risk, to enter onto the
real property owned or leased by any Credit Party to conduct inspections,
investigations or other reviews of such real property; and (d) at reasonable
times during normal business hours with prior notice to Borrower and at
reasonable intervals, to visit all of the Credit Parties’ offices, discuss each
Credit Party’s respective financial matters with their respective officers, as
applicable, and, by this provision, Borrower authorizes, and will cause each of
their respective Subsidiaries to authorize, its independent certified or
chartered public accountants to discuss the finances and affairs of any Credit
Party and examine any of such Credit Party’s books, reports or records held by
such accountants.

7.7 Notices. Promptly give written notice to the Agent of:

 

  (a) the occurrence of any Default or Event of Default of which any Credit
Party has knowledge;

 

  (b) any (i) litigation or proceeding existing at any time between any Credit
Party and any Governmental Authority or other third party, or any investigation
of any Credit Party conducted by any Governmental Authority, which in any case
if adversely determined would have a Material Adverse Effect or which could
reasonably be expected to result in damages or costs to Borrower or any
Subsidiary of Two Million Five Hundred Thousand Dollars ($2,500,000) or more or
(ii) any material adverse change in the financial condition of any Credit Party
since the date of the last audited financial statements delivered pursuant to
Section 7.1(a) hereof;

 

  (c) the occurrence of any event which any Credit Party believes could
reasonably be expected to have a Material Adverse Effect, promptly after
concluding that such event could reasonably be expected to have such a Material
Adverse Effect;

 

  (d) promptly after becoming aware thereof, the taking by the Internal Revenue
Service or any foreign taxing jurisdiction of a written tax position (or any
such tax position taken by any Credit Party in a filing with the Internal
Revenue Service or any foreign taxing jurisdiction) which could reasonably be
expected to have a Material Adverse Effect, setting forth the details of such
position and the financial impact thereof;

 

  (e) (i) the acquisition or creation of any new Subsidiaries, (iii) any
material change after the Effective Date in the authorized and issued Equity
Interests of any Obligor or any other material amendment to any Obligor’s
charter, by-laws or other organizational documents, such notice, in each case,
to identify the applicable jurisdictions, capital structures or amendments as
applicable, provided that such notice shall be given not less than five
(5) Business Days prior to the proposed effectiveness of such changes,
acquisition or creation, as the case may be (or such shorter period to which
Agent may consent);

 

70



--------------------------------------------------------------------------------

  (f) not less than ten (10) Business Days (or such other shorter period to
which Agent may agree) prior to the proposed effective date thereof, any
proposed material amendments, restatements or other modifications to any
Subordinated Debt Documents which would have an adverse effect on the Lenders
(it being acknowledged by Borrower that any change in term, interest rate,
prepayment provisions, amortization, financial covenants or default provisions
shall be deemed to have an adverse effect on the Lenders); and

 

  (g) any default or event of default by any Person under any Subordinated Debt
Document, concurrently with delivery or promptly after receipt (as the case may
be) of any notice of default or event of default under the applicable document,
as the case may be.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Borrower setting forth details of the occurrence referred
to therein and, in the case of notices referred to in clauses (a), (b), (c),
(d) and (g) hereof stating what action the applicable Credit Party has taken or
proposes to take with respect thereto.

7.8 Hazardous Material Laws.

(a) Use and operate all of its facilities and properties in material compliance
with all applicable Hazardous Material Laws, keep all material required permits,
approvals, certificates, licenses and other authorizations required under such
Hazardous Material Laws in effect and remain in compliance therewith, and handle
all Hazardous Materials in material compliance with all applicable Hazardous
Material Laws;

(b) (i) Promptly notify Agent and provide copies upon receipt of all written
claims, complaints, notices or inquiries received by any Credit Party relating
to its facilities and properties or compliance with applicable Hazardous
Material Laws which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect and (ii) promptly cure and have dismissed with
prejudice to the reasonable satisfaction of Agent and the Majority Lenders any
material actions and proceedings relating to compliance with applicable
Hazardous Material Laws to which any Credit Party is named a party, other than
such actions or proceedings being contested in good faith and with the
establishment of reasonable reserves;

(c) To the extent necessary to comply in all material respects with applicable
Hazardous Material Laws, remediate or monitor contamination arising from a
release or disposal of Hazardous Material, which solely, or together with other
releases or disposals of Hazardous Materials could reasonably be expected to
have a Material Adverse Effect;

(d) Provide such information and certifications which Agent or any Lender may
reasonably request from time to time to evidence compliance with this
Section 7.8.

 

71



--------------------------------------------------------------------------------

7.9 Financial Covenants.

(a) Maintain as of the end of each fiscal quarter, a Fixed Charge Coverage Ratio
of not less than 1.15 to 1.00.

(b) Maintain as of the end of each fiscal quarter a Funded Debt to EBITDA Ratio
of not more than 3.00 to 1.00.

7.10 Governmental and Other Approvals. Apply for, obtain and/or maintain in
effect, as applicable, all authorizations, consents, approvals, licenses,
qualifications, exemptions, filings, declarations and registrations (whether
with any court, governmental agency, regulatory authority, securities exchange
or otherwise) which are necessary or reasonably requested by Agent in connection
with the execution, delivery and performance by any Credit Party of, as
applicable, this Agreement, the other Loan Documents, the Subordinated Debt
Documents, or any other documents or instruments to be executed and/or delivered
by any Credit Party, as applicable in connection therewith or herewith, except
where the failure to so apply for, obtain or maintain could not reasonably be
expected to have a Material Adverse Effect.

7.11 Compliance with ERISA; ERISA Notices. (a) Comply in all material respects
with all material requirements imposed by ERISA and the Internal Revenue Code,
including, but not limited to, the minimum funding requirements for any Pension
Plan, except to the extent that any noncompliance could not reasonably be
expected to have a Material Adverse Effect.

(b) Promptly notify Agent upon the occurrence of any of the following events in
writing: (i) the termination, other than a standard termination, as defined in
ERISA, of any Pension Plan subject to Subtitle C of Title IV of ERISA by any
Credit Party; (ii) the appointment of a trustee by a United States District
Court to administer any Pension Plan subject to Title IV of ERISA; (iii) the
commencement by the PBGC, of any proceeding to terminate any Pension Plan
subject to Title IV of ERISA; (iv) the failure of any Credit Party to make any
payment in respect of any Pension Plan required under Section 412 of the
Internal Revenue Code or Section 302 of ERISA; (v) the withdrawal of any Credit
Party from any Multiemployer Plan if any Credit Party reasonably believes that
such withdrawal would give rise to the imposition of Withdrawal Liability with
respect thereto; or (vi) the occurrence of (x) a “reportable event” which is
required to be reported by a Credit Party under Section 4043 of ERISA other than
any event for which the reporting requirement has been waived by the PBGC or
(y) a “prohibited transaction” as defined in Section 406 of ERISA or
Section 4975 of the Internal Revenue Code other than a transaction for which a
statutory exemption is available or an administrative exemption has been
obtained, except to the extent such event could not reasonably be expected to
have a Material Adverse Effect or result in any Lien on the assets of any Credit
Party.

7.12 Defense of Collateral. Defend the Collateral from any Liens other than
Liens permitted by Section 8.2.

 

72



--------------------------------------------------------------------------------

7.13 Future Subsidiaries; Additional Collateral.

(a) With respect to each Person which becomes a Domestic Subsidiary of Borrower
(directly or indirectly) subsequent to the Effective Date, whether by Permitted
Acquisition or otherwise, cause such Domestic Subsidiary which is a Material
Subsidiary to execute and deliver to the Agent, for and on behalf of each of the
Lenders (unless waived by Agent):

 

  (i) within thirty (30) days after the date such Person becomes a Material
Subsidiary (or such longer time period as the Agent may determine), a Guaranty,
or in the event that a Guaranty already exists, a joinder agreement to the
Guaranty whereby such Domestic Subsidiary becomes obligated as a Guarantor under
the Guaranty; and

 

  (ii) within thirty (30) days after the date such Person becomes a Material
Subsidiary (or such longer time period as the Agent may determine), a joinder
agreement to the Security Agreement whereby such Domestic Subsidiary grants a
Lien over its assets (other than Equity Interests which should be governed by
(b) of this Section 7.13) as set forth in the Security Agreement, and such
Domestic Subsidiary shall take such additional actions as may be necessary to
ensure a valid first priority perfected Lien over such assets of such Domestic
Subsidiary, subject only to the other Liens permitted pursuant to Section 8.2 of
this Agreement.

Notwithstanding the foregoing, upon the request of Agent, Borrower shall cause
Domestic Subsidiaries which are not Material Subsidiaries to provide the items
required above within the time periods specified above so that at all times
Agent has received Guaranties and Security Agreements from Credit Parties which
on a combined basis account for not less than 90% of the Total Assets of
Borrower and its consolidated Subsidiaries and not less than 90% of the gross
revenues of Borrower and its consolidated Subsidiaries.

(b) With respect to the Equity Interests of each Person which becomes (whether
by Permitted Acquisition or otherwise) (i) a Domestic Subsidiary subsequent to
the Effective Date, cause the Borrower and each Guarantor that holds such Equity
Interests to execute and deliver such Pledge Agreements, and take such actions
as may be necessary to ensure a valid first priority perfected Lien over one
hundred percent (100%) of the Equity Interests of such Domestic Subsidiary held
by such Person, such Pledge Agreements to be executed and delivered (unless
waived by Agent) within thirty (30) days after the date such Person becomes a
Domestic Subsidiary (or such longer time period as Agent may determine); and
(ii) a Foreign Subsidiary which is a Material Subsidiary subsequent to the
Effective Date, the Equity Interests of which is held directly by Borrower or
one of its Domestic Subsidiaries, cause the Credit Party that holds such Equity
Interests to execute and deliver such Pledge Agreements and take such actions as
may be necessary to ensure a valid first priority perfected Lien over sixty-five
percent (65%) of the Equity Interests of such Subsidiary, such Pledge Agreements
to be executed and delivered (unless waived by Agent) within thirty (30) days
after the date such Person becomes a Foreign Subsidiary (or such longer time
period as Agent may determine); and

(c) With respect to the acquisition of a fee interest in real property by any
Credit Party with a fair market value in excess of Two Million Five Hundred
Thousand Dollars ($2,500,000) after the Effective Date (whether by Permitted
Acquisition or otherwise), not later than sixty (60) days after the acquisition
is consummated or the owner of such property becomes a Domestic Subsidiary (or
such longer time period as Agent may determine), such Credit Party shall execute
or cause to be executed (unless waived by Agent), a Mortgage (or an amendment to

 

73



--------------------------------------------------------------------------------

an existing mortgage, where appropriate) covering such real property, together
with such additional real estate documentation, environmental reports, title
policies and surveys as may be reasonably required by Agent;

in each case in form reasonably satisfactory to the Agent, in its reasonable
discretion, together with such supporting documentation, including without
limitation corporate authority items, certificates and opinions of counsel, as
reasonably required by the Agent. Upon the Agent’s request, Credit Parties shall
take, or cause to be taken, such additional steps as are necessary or advisable
under applicable law to perfect and ensure the validity and priority of the
Liens granted under this Section 7.13.

7.14 Accounts. Maintain all deposit accounts and securities accounts (other than
(a) payroll accounts, (b) foreign accounts, (c) merchant deposit accounts and
certificates of deposit to support merchant card products and (d) other accounts
provided that the balance of each such account does not exceed $1,000,000 at any
time and the aggregate balance of all such accounts does not exceed $10,000,000)
of any Credit Party with Agent, a Lender, an Affiliate of a Lender or any other
financial institution reasonably acceptable to Agent, provided that with respect
to any such accounts maintained with any Person (other than Agent), such Credit
Party (x) shall cause to be executed and delivered an Account Control Agreement
in form and substance satisfactory to Agent and (y) has taken all other steps
necessary, or in the opinion of the Agent, desirable to ensure that Agent has a
perfected security interest in such account; and provided further that with
respect to any accounts existing on the Effective Date, the Credit Parties shall
not be required to comply with the requirements described in clauses (x) and
(y) until December 15, 2011 (as such date may be extended for up to 60 days by
the Agent in its discretion).

7.15 Use of Proceeds. Use all Advances of the Revolving Credit as set forth in
Section 2.12 hereof and the proceeds of the Term Loan as set forth in
Section 4.9 hereof. Borrower shall not use any portion of the proceeds of any
such advances for the purpose of purchasing or carrying any “margin stock” (as
defined in Regulation U of the Board of Governors of the Federal Reserve System)
in any manner which violates the provisions of Regulation T, U or X of said
Board of Governors or for any other purpose in violation of any applicable
statute or regulation.

7.16 Collateral Access Agreement. On or about December 15, 2011 (as such date
may be extended for up to 60 days by the Agent in its discretion), use
commercially reasonable efforts to deliver to the Agent a fully executed
Collateral Access Agreement in form and substance satisfactory to the Agent from
the landlord on the property located at 950 Tower Lane, 6th Floor, Foster City,
California 94404.

7.17 Further Assurances and Information. (a) Take such actions as the Agent or
Majority Lenders may from time to time reasonably request to establish and
maintain first priority perfected security interests in and Liens on all of the
Collateral, subject only to those Liens permitted under Section 8.2 hereof,
including executing and delivering such additional pledges, assignments,
mortgages, lien instruments or other security instruments covering any or all of
the Credit Parties’ assets as Agent may reasonably require, such documentation
to be in form and substance reasonably acceptable to Agent, and prepared at the
expense of the Borrower.

 

74



--------------------------------------------------------------------------------

(b) Execute and deliver or cause to be executed and delivered to Agent within a
reasonable time following Agent’s request, and at the expense of the Borrower,
such other documents or instruments as Agent may reasonably require to
effectuate more fully the purposes of this Agreement or the other Loan
Documents.

(c) Provide the Agent and the Lenders with any other information required by
Section 326 of the USA Patriot Act or necessary for the Agent and the Lenders to
verify the identity of any Credit Party as required by Section 326 of the USA
Patriot Act.

 

8. NEGATIVE COVENANTS.

Borrower covenants and agrees that, so long as any Lender has any commitment to
extend credit hereunder, or any of the Indebtedness remains outstanding and
unpaid, it will not, and, as applicable, it will not permit any of its
Subsidiaries to:

8.1 Limitation on Debt. Create, incur, assume or suffer to exist any Debt,
except:

 

  (a) Indebtedness of any Credit Party to Agent and the Lenders under this
Agreement and/or the other Loan Documents;

 

  (b) any Debt existing on the Effective Date and set forth in Schedule 8.1 to
the Disclosure Letter and any renewals or refinancing of such Debt (provided
that (i) the aggregate principal amount of such renewed or refinanced Debt shall
not exceed the aggregate principal amount of the original Debt outstanding on
the Effective Date (less any principal payments and the amount of any commitment
reductions made thereon on or prior to such renewal or refinancing), (ii) the
renewal or refinancing of such Debt shall be on substantially the same or better
terms as in effect with respect to such Debt on the Effective Date, and shall
otherwise be in compliance with this Agreement, and (iii) at the time of such
renewal or refinancing no Default or Event of Default has occurred and is
continuing or would result from the renewal or refinancing of such Debt;

 

  (c) any Debt of Borrower or any Subsidiary incurred to finance the acquisition
of fixed or capital assets, whether pursuant to a loan or a Capitalized Lease
provided that both at the time of and immediately after giving effect to the
incurrence thereof (i) no Default or Event of Default shall have occurred and be
continuing, and (ii) the aggregate amount of all such Debt at any one time
outstanding (including, without limitation, any Debt of the type described in
this clause (c) which is set forth on Schedule 8.1 to the Disclosure Letter)
shall not exceed $10,000,000, and any renewals or refinancings of such Debt on
terms substantially the same or better than those in effect at the time of the
original incurrence of such Debt;

 

  (d) Subordinated Debt;

 

75



--------------------------------------------------------------------------------

  (e) Debt under any Hedging Transactions, provided that such transaction is
entered into for risk management purposes and not for speculative purposes;

 

  (f) Debt arising from judgments or decrees not deemed to be a Default or Event
of Default under subsection (g) of Section 9.1;

 

  (g) Debt owing to a Person that is a Credit Party, but only to the extent
permitted under Section 8.7 hereof;

 

  (h) Debt incurred under Seller Notes (including any Seller Notes listed in
Schedule 8.1 to the Disclosure Letter) not to exceed Thirty Million Dollars
($30,000,000) in the aggregate during the term of this Agreement;

 

  (i) Guaranty Obligations of Indebtedness otherwise permitted hereunder of any
Credit Party and Guaranties in the ordinary course of business of the
obligations of suppliers, customers and licensees of any Credit Party;

 

  (j) Debt of Foreign Subsidiaries not to exceed $2,500,000 in the aggregate;

 

  (k) Debt relating to premium financing arrangements for property and casualty
insurance plans and health and welfare benefit plans (including health and
workers compensation insurance, employment practices liability insurance and
directors and officers insurance);

 

  (l) Debt relating to tenant improvement loans and real estate commissions in
an amount not exceeding $2,500,000 in the aggregate;

 

  (m) Debt in respect of performance bonds securing obligations not constituting
Debt for borrowed money (including worker’s compensation claims, health benefits
and local, state and federal payroll taxes) and obligations in connection with
self-insurance or similar requirements, in each case provided in the ordinary
course of business;

 

  (n) third-party indebtedness assumed pursuant to a Permitted Acquisition
completed in compliance with this Agreement of a type which is permitted under
this Agreement (except as a result of giving effect to a Dollar limitation
contained in this Section 8.1) in an amount not exceeding $5,000,000 in the
aggregate;

 

  (o) non-recourse Debt with a maturity of less than 15 days incurred in
connection with a Permitted Acquisition with respect to which an I.R.C.
Section 338(h) election has been made; provided that no such Debt shall be
permitted following the initial maturity date of such Debt; and

 

  (p) additional unsecured Debt not otherwise described above, provided that
both at the time of and immediately after giving effect to the incurrence
thereof (i) no Default or Event of Default shall have occurred and be continuing
or result therefrom and (ii) the aggregate amount of all such Debt shall not
exceed $10,000,000 at any one time outstanding.

 

76



--------------------------------------------------------------------------------

8.2 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

 

  (a) Permitted Liens;

 

  (b) Liens securing Debt permitted by Section 8.1(c), provided that (i) such
Liens are created upon fixed or capital assets acquired by the applicable Credit
Party after the date of this Agreement (including without limitation by virtue
of a loan or a Capitalized Lease), (ii) any such Lien is created solely for the
purpose of securing indebtedness representing or incurred to finance the cost of
the acquisition of the item of property subject thereto, (iii) the principal
amount of the Debt secured by any such Lien shall at no time exceed 100% of the
sum of the purchase price or cost of the applicable property, equipment or
improvements and the related costs and charges imposed by the vendors thereof
and (iv) the Lien does not cover any property other than the fixed or capital
asset acquired; provided, however, that no such Lien shall be created over any
owned real property of any Credit Party for which Agent has received a Mortgage
or for which such Credit Party is required to execute a Mortgage pursuant to the
terms of this Agreement;

 

  (c) any Lien securing third-party indebtedness assumed pursuant to any
Permitted Acquisition conducted in compliance with this Agreement; provided that
such Lien is limited to the property so acquired, was not entered into, extended
or renewed in contemplation of such acquisition and is of a type of Lien
permitted under this Agreement (except as a result of giving effect to a Dollar
limitation contained in this Section 8.2);

 

  (d) Liens on intellectual property assets and tangible personal property
purchased from the applicable seller granted in connection with Seller Notes;

 

  (e) Liens created pursuant to the Loan Documents;

 

  (f) Liens on the assets of Foreign Subsidiaries to secure the Debt permitted
under Section 8.1(j);

 

  (g) Liens on unearned premiums under insurance policies to secure the Debt
permitted under Section 8.1(k);

 

  (h) Liens on tenant improvements to secure the Debt permitted under
Section 8.1(l); and

 

  (i) other Liens, existing on the Effective Date, set forth on Schedule 8.2 to
the Disclosure Letter and renewals, refinancings and extensions thereof on
substantially the same or better terms as in effect on the Effective Date and
otherwise in compliance with this Agreement.

 

77



--------------------------------------------------------------------------------

Regardless of the provisions of this Section 8.2, no Lien over the Equity
Interests of Borrower or any Subsidiary of Borrower (except for those Liens for
the benefit of Agent and the Lenders) shall be permitted under the terms of this
Agreement.

8.3 Acquisitions. Except for Permitted Acquisitions and acquisitions permitted
under Section 8.7, if any, purchase or otherwise acquire or become obligated for
the purchase of all or substantially all or any material portion of the assets
or business interests or a division or other business unit of any Person, or any
Equity Interest of any Person, or any business or going concern.

8.4 Limitation on Mergers, Dissolution or Sale of Assets. Enter into any merger
or consolidation or convey, sell, lease, assign, transfer or otherwise dispose
of any of its property, business or assets (including, without limitation,
Equity Interests, receivables and leasehold interests), whether now owned or
hereafter acquired or liquidate, wind up or dissolve, except:

 

  (a) Inventory leased or sold in the ordinary course of business;

 

  (b) obsolete, damaged, uneconomic or worn out machinery, parts, property or
equipment, or property or equipment no longer used or useful in the conduct of
the applicable Credit Party’s business;

 

  (c) Permitted Acquisitions;

 

  (d) mergers or consolidations of any Subsidiary of Borrower with or into
Borrower or any Guarantor so long as the Borrower or such Guarantor shall be the
continuing or surviving entity; provided that at the time of each such merger or
consolidation, both before and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or result from such merger or
consolidation;

 

  (e) any Subsidiary of Borrower may liquidate or dissolve into Borrower or a
Guarantor if Borrower determines in good faith that such liquidation or
dissolution is in the best interests of Borrower, so long as no Default or Event
of Default has occurred and is continuing or would result therefrom;

 

  (f) sales or transfers, including without limitation upon voluntary
liquidation from any Credit Party to Borrower or a Guarantor, provided that the
applicable Borrower or Guarantor takes such actions as Agent may reasonably
request to ensure the perfection and priority of the Liens in favor of the
Lenders over such transferred assets;

 

  (g) sales or transfers from any Foreign Subsidiary to any other Foreign
Subsidiary;

 

78



--------------------------------------------------------------------------------

  (h) subject to Section 4.8(a) hereof, (i) Asset Sales (exclusive of asset
sales permitted pursuant to all other subsections of this Section 8.4) in which
the sales price is at least equal to the fair market value of the assets sold
and the consideration received is cash or cash equivalents, Equity Interests or
Debt of any Credit Party being assumed by the purchaser, provided that (A) the
aggregate amount of such Asset Sales does not exceed five percent (5%) of
Borrower’s Total Assets in any Fiscal Year and no Default or Event of Default
has occurred and is continuing at the time of each such sale (both before and
after giving effect to such Asset Sale), and (B) the aggregate amount received
in Equity Interests during the term of this Agreement shall not exceed
$5,000,000 and (ii) other Asset Sales approved by the Majority Lenders in their
sole discretion;

 

  (i) the sale or disposition of Permitted Investments and other cash
equivalents in the ordinary course of business;

 

  (j) dispositions of owned or leased vehicles in the ordinary course of
business;

 

  (k) licenses and similar arrangements for the use of property of any Credit
Party in the ordinary course of business;

 

  (l) notes or accounts receivable in order to resolve disputes that occur in
the ordinary course of business, and discounts thereof;

 

  (m) condemned property to the respective Governmental Authority or agency that
has condemned the same (whether by deed in lieu of condemnation or otherwise),
and transfers of properties that have been subject to a casualty of the
respective insurer of such property or its designee as party of any insurance
settlement; and

 

  (n) the sale or disposition of the Direct Selling Services division.

The Lenders hereby consent and agree to the release by Agent of any and all
Liens on the property sold or otherwise disposed of in compliance with this
Section 8.4.

8.5 Restricted Payments. Declare or make any distributions, dividend, payment or
other distribution of assets, properties, cash, rights, obligations or
securities (collectively, “Distributions”) on account of any of its Equity
Interests, as applicable, or purchase, redeem or otherwise acquire for value any
of its Equity Interests, as applicable, or any warrants, rights or options to
acquire any of its Equity Interests, now or hereafter outstanding (collectively,
“Purchases”), except that:

 

  (a) each Credit Parties may pay cash Distributions to the Borrower or any
Guarantor;

 

  (b)

each Credit Party may declare and make Distributions payable in the Equity
Interests of such Credit Party, provided that the issuance of such

 

79



--------------------------------------------------------------------------------

  Equity Interests does not otherwise violate the terms of this Agreement and no
Default or Event of Default has occurred and is continuing at the time of making
such Distribution or would result from the making of such Distribution;

 

  (c) Borrower may (i) repurchase Equity Interests of former or current
employees, officers and directors pursuant to stock purchase agreements or stock
purchase plans so long as no Default or Event of Default exists prior to such
repurchase or would exist after giving effect to such repurchase, and
(ii) repurchase Equity Interests of former or current employees, officers and
directors pursuant to stock purchase agreements or stock purchase plans by the
cancellation of debt owed by such former employee to Borrower regardless of
whether a Default or Event of Default exists;

 

  (d) Borrower may make Distributions to its shareholders and make Purchases
from time to time provided that (i) both before and after giving effect to such
Distribution or Purchase, no Default or Event of Default shall exist; (ii) the
Agent shall have received satisfactory evidence that (x) the Funded Debt to
EBITDA Ratio as of the end of the most recently then ended fiscal quarter of the
Borrower for which financial statements shall have been delivered pursuant to
Section 7.1 hereof, computed on a pro forma basis giving effect to such
Distribution or Purchase and to any incurrence or repayment of any Funded Debt
after such fiscal quarter end as if they had occurred on the last day of such
fiscal quarter, shall be equal to or less than 2.50 to 1.00 and (y) both before
and after giving effect to such Distribution or Purchase, the Credit Parties
will have not less than $75,000,000 in unrestricted and unencumbered cash and
cash equivalents; and (iii) the aggregate amount of all such Distributions and
Purchases shall not exceed $50,000,000 during the term of this Agreement;

 

  (e) Borrower may convert any of its convertible securities into other
securities pursuant to the terms of such convertible securities;

 

  (f) Borrower may distribute securities to employees, officers or directors
upon exercise of their options;

 

  (g) Borrower may make any redemption of Equity Interests with the proceeds
received from a substantially concurrent issue of Equity Interests;

 

  (h) Borrower any distribute and redeem rights under any stockholder rights
plan;

 

  (i) any Credit Party may make capital contributions if such capital
contribution is otherwise permitted as an Investment pursuant to Section 8.7;
and

 

  (j) Borrower may issue Equity Interests in connection with a Permitted
Acquisition.

 

80



--------------------------------------------------------------------------------

8.6 [Intentionally Deleted].

8.7 Limitation on Investments, Loans and Advances. Make or allow to remain
outstanding any Investment (whether such investment shall be of the character of
investment in shares of stock, evidences of indebtedness or other securities or
otherwise) in, or any loans or advances to, any Person other than:

 

  (a) Permitted Investments;

 

  (b) Investments existing on the Effective Date and listed on Schedule 8.7 to
the Disclosure Letter;

 

  (c) sales on open account in the ordinary course of business;

 

  (d) intercompany loans or intercompany Investments made by any Credit Party to
or in any Guarantor or Borrower; provided that, in each case, no Default or
Event of Default shall have occurred and be continuing at the time of making
such intercompany loan or intercompany Investment or result from such
intercompany loan or intercompany Investment being made and that any
intercompany loans shall, if requested by Agent, be evidenced by and funded
under an Intercompany Note pledged to the Agent under the appropriate Collateral
Documents;

 

  (e) Intercompany loans or intercompany Investments to a Credit Party that is
that is not a Guarantor or Borrower; provided that, the aggregate amount from
time to time outstanding in respect thereof shall not exceed Five Million
Dollars ($5,000,000) in any Fiscal Year;

 

  (f) Investments in respect of Hedging Transactions provided that such
transaction is entered into for risk management purposes and not for speculative
purposes;

 

  (g) Investments not to exceed Two Million Five Hundred Thousand Dollars
($2,500,000) in the aggregate consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of Equity Interests of Borrower or its Subsidiaries pursuant to
employee stock purchase plan agreements approved by Borrower’s Board of
Directors;

 

  (h) joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the license of technology, the development of technology
or the providing of technical support, provided that any cash Investments by
Borrower do not exceed $2,500,000 in any Fiscal Year;

 

81



--------------------------------------------------------------------------------

  (i) Permitted Acquisitions and Investments in any Person acquired pursuant to
a Permitted Acquisition;

 

  (j) Investments constituting deposits made in connection with the purchase of
goods or services in the ordinary course of business or in satisfaction of
requirements imposed by governmental authorities in an aggregate amount for such
deposits not to exceed $2,500,000 at any one time outstanding;

 

  (k) Investments accepted in connection with permitted transfers under
Section 8.4;

 

  (l) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this subparagraph shall not apply
to Investments of Borrower in any Subsidiary;

 

  (m) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

 

  (n) Investments made prior to the consummation of any Permitted Acquisition
consisting of reasonable earnest money deposits, working fees or other similar
prepaid consideration or similar amounts that would be applied toward
consideration upon consummation of such Permitted Acquisition (in each case
whether or not refundable under any circumstances);

 

  (o) Investments by any Foreign Subsidiary in any other Foreign Subsidiary or
Borrower or parent, provided that 65% of the ownership interest in each such
Foreign Subsidiary has been pledged to Agent; and

 

  (p) other Investments not described above provided that both at the time of
and immediately after giving effect to any such Investment (i) no Default or
Event of Default shall have occurred and be continuing or shall result from the
making of such Investment and (ii) the aggregate amount of all such Investments
shall not exceed $7,500,000 in any Fiscal Year.

In valuing any Investments for the purpose of applying the limitations set forth
in this Section 8.7 (except as otherwise expressly provided herein), such
Investment shall be taken at the original cost thereof, without allowance for
any subsequent write-offs or appreciation or depreciation, but less any amount
repaid or recovered on account of capital or principal.

8.8 Transactions with Affiliates. Except as set forth in Schedule 8.8 to the
Disclosure Letter, enter into any transaction, including, without limitation,
any purchase, sale, lease or exchange of property or the rendering of any
service, with any Affiliates of the Credit Parties except: (a) transactions with
Affiliates that are the Credit Parties; (b) transactions otherwise permitted
under this Agreement; and (c) transactions in the ordinary course of a Credit
Party’s business and upon fair and reasonable terms no less favorable to such
Credit Party than it would

 

82



--------------------------------------------------------------------------------

obtain in a comparable arms length transaction from unrelated third parties.
Section 8.8 shall not prohibit, to the extent otherwise permitted under this
Agreement and so long as no Event of Default has occurred and is continuing or
would occur as a result, (i) any issuance of securities, or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment arrangements, stock options and other benefit plans, (ii) loans
or advances to employees, officers or other directors of the Credit Parties,
(iii) the payment of fees and indemnities to directors, officers, employees and
consultants of the Credit Parties in the ordinary course of business, (iv) any
agreements with employees, officers and directors entered into by the Credit
Parties in the ordinary course of business, (v) sales of equity interests to
Affiliates, (vii) reasonable and customary fees paid to directors of the Credit
Parties, (viii) raising of new equity for the Credit Parties with respect to the
pricing of such equity, and (ix) any payments or other transactions pursuant to
any tax sharing agreement.

8.9 Sale-Leaseback Transactions. Enter into any arrangement with any Person
providing for the leasing by a Credit Party of real or personal property which
has been or is to be sold or transferred by such Credit Party to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Credit Party, as
the case may be.

8.10 Limitations on Other Restrictions. Except for this Agreement or any other
Loan Document, enter into any agreement, document or instrument which would
(i) restrict the ability of any Subsidiary of the Borrower to pay or make
dividends or distributions in cash or kind to Borrower or any Guarantor, to make
loans, advances or other payments of whatever nature to any Credit Party, or to
make transfers or distributions of all or any part of its assets to any Credit
Party; or (ii) restrict or prevent any Credit Party from granting Agent on
behalf of Lenders Liens upon, security interests in and pledges of their
respective assets, except to the extent such restrictions exist in documents
creating Liens permitted by Section 9.2(b) hereunder except: (a) negative
pledges incurred or provided in favor of any holder of Indebtedness permitted
under Section 8.1(c) solely to the extent any such negative pledge relates to
the property financed by or the subject of such Indebtedness; (b) restrictions
and conditions imposed by any Governmental Authority; (c) restrictions and
conditions existing on the date hereof identified on Schedule 8.10 to the
Disclosure Letter and any extension or renewal of, or any amendment or
modification of, any such restriction or condition; (d) customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided that (x) such restrictions and conditions apply only
to the Subsidiary that is to be sold and (y) such sale is permitted hereunder;
(e) customary provisions in leases, licenses, subleases, sublicenses and other
contracts restricting the assignment thereof; (f) customary restrictions imposed
on the transfer of copyrighted or patented materials or other intellectual
property and customary provisions in agreements that restrict the assignment of
such agreements or any rights thereunder; (g) any restrictions imposed by
contracts or leases entered into in the ordinary course of business by the
Borrower or any of its Subsidiaries with such Person’s customers, lessors or
suppliers; (h) restrictions or conditions imposed by any agreement relating to
Debt and Liens permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness; and (i) any
restrictions imposed by contracts or leases entered into in the ordinary course
of business by any Person acquired by the Borrower or any of its Subsidiaries
with such Person’s customers, lessors or suppliers and not in connection with or
in contemplation of the acquisition such Person by the Borrower or such
Subsidiary, which restrictions are not applicable to any Person, or the property
or assets of any Person, other than the property or assets of the Person so
acquired.

 

83



--------------------------------------------------------------------------------

8.11 Prepayment of Debt. Make any prepayment (whether optional or mandatory),
repurchase, redemption, defeasance or any other payment in respect of any
Subordinated Debt other than (i) as permitted to be refinanced under
Section 8.1, (ii) regularly scheduled payments of principal and interest on such
Subordinated Debt and (iii) the prepayment, redemption, purchase or repayment of
any such Subordinated Debt from the proceeds of any issuance of any Equity
Interests issued on terms acceptable to Agent in the exercise of its reasonable
credit judgment.

8.12 Amendment of Subordinated Debt Documents. Amend, modify or otherwise alter
(or suffer to be amended, modified or altered) the Subordinated Debt Documents
except as permitted in the applicable Subordinated Debt Documents and
Subordination Agreements, or if no such restrictions exist in the applicable
Subordinated Debt Documents or Subordination Agreements, except to the extent
any such amendments would not reasonably be expected to have a material adverse
effect on the Interest of the Lenders and except with the prior written consent
of the Agent.

8.13 Modification of Certain Agreements. Make, permit or consent to any
amendment or other modification to the constitutional documents of any Obligor
except to the extent that any such amendment or modification (i) does not
violate the terms and conditions of this Agreement or any of the other Loan
Documents, (ii) does not materially adversely affect the interest of the Lenders
as creditors and/or secured parties under any Loan Document and (iii) could not
reasonably be expected to have a Material Adverse Effect and except for any
reincorporation of any Obligor in another state of the United States after
fifteen (15) days prior written notice to Agent.

8.14 Management Fees. Pay or otherwise advance, directly or indirectly, any
management, consulting or other fees to an Affiliate.

8.15 Fiscal Year. Permit the Fiscal Year of any Credit Party to end on a day
other than June 30.

 

9. DEFAULTS.

9.1 Events of Default. The occurrence of any of the following events shall
constitute an Event of Default hereunder:

 

  (a) non-payment when due of (i) the principal or interest on the Indebtedness
under the Revolving Credit (including the Swing Line) or the Term Loan or
(ii) any Reimbursement Obligation;

 

  (b) non-payment of any Fees or any other amounts due and owing by Borrower
under this Agreement or by any Credit Party under any of the other Loan
Documents to which it is a party, other than as set forth in subsection
(a) above, within three (3) Business Days after the same is due and payable;

 

84



--------------------------------------------------------------------------------

  (c) default in the observance or performance of any of the conditions,
covenants or agreements of Borrower set forth in Article 7 or Article 8 which
continues for ten (10) Business Days;

 

  (d) default in the observance or performance of any of the other conditions,
covenants or agreements set forth in this Agreement or any of the other Loan
Documents by any Credit Party and continuance thereof for a period of thirty
(30) days after Borrower receives notice thereof or any officer of Borrower
becomes aware thereof; provided, however, that if the default cannot by its
nature be cured within the thirty (30) day period or cannot after diligent
attempts by Borrower be cured within such thirty (30) day period, and such
default is likely to be cured within a reasonable time, then Borrower shall have
an additional reasonable period (which shall not in any case exceed forty five
(45) days) to attempt to cure such default, and within such reasonable time
period the failure to have cured such default shall not be deemed an Event of
Default but no Advances or other credit extensions will be made;

 

  (e) any representation or warranty made by any Credit Party herein or in any
certificate, instrument or other document submitted pursuant hereto proves
untrue or misleading in any material adverse respect when made;

 

  (f) (i) default by any Credit Party in the payment of any indebtedness for
borrowed money, whether under a direct obligation or guaranty (other than
Indebtedness hereunder) of any Credit Party in excess of Seven Million Five
Hundred Thousand Dollars ($7,500,000) (or the equivalent thereof in any currency
other than Dollars) individually or in the aggregate when due and continuance
thereof beyond any applicable period of cure or grace and or (ii) failure to
comply with the terms of any other obligation of any Credit Party with respect
to any indebtedness for borrowed money (other than Indebtedness hereunder) in
excess of Seven Million Five Hundred Thousand Dollars ($7,500,000) (or the
equivalent thereof in any currency other than Dollars) individually or in the
aggregate, which continues beyond any applicable period of cure or grace and
which would permit the holder or holders thereto to accelerate such other
indebtedness for borrowed money, or require the prepayment, repurchase,
redemption or defeasance of such indebtedness;

 

  (g) the rendering of any judgment(s) (not covered by adequate insurance from a
solvent carrier which is defending such action without reservation of rights)
for the payment of money in excess of the sum of Five Million Dollars
($5,000,000) (or the equivalent thereof in any currency other than Dollars) (or
if covered by such insurance, in excess of $10,000,000) individually or in the
aggregate against any Credit Party, and such judgments shall remain unpaid,
unvacated, unbonded or unstayed by appeal or otherwise for a period of thirty
(30) consecutive days from the date of its entry;

 

85



--------------------------------------------------------------------------------

  (h) the occurrence of (i) a “reportable event”, as defined in ERISA, which is
determined by the PBGC to constitute grounds for a distress termination of any
Pension Plan subject to Title IV of ERISA maintained or contributed to by or on
behalf of any Credit Party for the benefit of any of its employees or for the
appointment by the appropriate United States District Court of a trustee to
administer such Pension Plan and such reportable event is not corrected and such
determination is not revoked within sixty (60) days after notice thereof has
been given to the plan administrator of such Pension Plan (without limiting any
of Agent’s or any Lender’s other rights or remedies hereunder), or (ii) the
termination or the institution of proceedings by the PBGC to terminate any such
Pension Plan, or (iii) the appointment of a trustee by the appropriate United
States District Court to administer any such Pension Plan, or (iv) the
reorganization (within the meaning of Section 4241 of ERISA) or insolvency
(within the meaning of Section 4245 of ERISA) of any Multiemployer Plan, or
receipt of notice from any Multiemployer Plan that it is in reorganization or
insolvency, or the complete or partial withdrawal by any Credit Party from any
Multiemployer Plan, which in the case of any of the foregoing, could reasonably
be expected to have a Material Adverse Effect;

 

  (i) except as expressly permitted under this Agreement, any Credit Party
(other than a dissolution of a Subsidiary of Borrower which is not a Guarantor
or Borrower) shall be dissolved or liquidated (or any judgment, order or decree
therefor shall be entered) except as otherwise permitted herein; or if a
creditors’ committee shall have been appointed for the business of any Credit
Party (other than a dissolution of any Subsidiary which is not a Material
Subsidiary); or if any Credit Party (other than a dissolution of any Subsidiary
which is not a Material Subsidiary) shall have made a general assignment for the
benefit of creditors or shall have been adjudicated bankrupt and if not an
adjudication based on a filing by a Credit Party (other than a dissolution of
any Subsidiary which is not a Material Subsidiary), it shall not have been
dismissed within sixty (60) days, or shall have filed a voluntary petition in
bankruptcy or for reorganization or to effect a plan or arrangement with
creditors or shall fail to pay its debts generally as such debts become due in
the ordinary course of business (except as contested in good faith and for which
adequate reserves are made in such party’s financial statements); or shall file
an answer to a creditor’s petition or other petition filed against it, admitting
the material allegations thereof for an adjudication in bankruptcy or for
reorganization; or shall have applied for or permitted the appointment of a
receiver or trustee or custodian for any of its property or assets; or such
receiver, trustee or custodian shall have been appointed for any of its property
or assets (otherwise than upon application or consent of a Credit Party ) and
shall not have been removed within sixty (60) days; or if an order shall be
entered approving any petition for reorganization of any Credit Party (other
than a dissolution of any Subsidiary which is not a Material Subsidiary) and
shall not have been reversed or dismissed within sixty (60) days;

 

86



--------------------------------------------------------------------------------

  (j) the validity, binding effect or enforceability of any subordination
provisions relating to any Subordinated Debt shall be contested by any Person
party thereto (other than any Lender, Agent, Issuing Lender or Swing Line
Lender), or such subordination provisions shall fail to be enforceable by Agent
and the Lenders in accordance with the terms thereof, or the Indebtedness shall
for any reason not have the priority contemplated by this Agreement or such
subordination provisions, and such failure or lack of priority shall continue
for more than five (5) days after the Borrower receives notice or knowledge
thereof; or

 

  (k) any Loan Document shall at any time for any reason cease to be in full
force and effect (other than in accordance with the terms thereof or the terms
of any other Loan Document), as applicable, or the validity, binding effect or
enforceability thereof shall be contested by any party thereto (other than any
Lender, Agent, Issuing Lender or Swing Line Lender), or any Person shall deny
that it has any or further liability or obligation under any Loan Document, or
any such Loan Document shall be terminated (other than in accordance with the
terms thereof or the terms of any other Loan Document), invalidated, revoked or
set aside or in any way cease to give or provide to the Lenders and the Agent
the benefits purported to be created thereby, or any Loan Document purporting to
grant a Lien to secure any Indebtedness shall, at any time after the delivery of
such Loan Document, fail to create a valid and enforceable Lien on any
Collateral purported to be covered thereby or such Lien shall fail to cease to
be a perfected Lien with the priority required in the relevant Loan Document; or

 

  (l) if there shall occur any circumstance or circumstances that could
reasonably be expected to have a material adverse effect on Borrower’s or any
Guarantor’s interest in, or the value, perfection or priority of Agent’s Lien in
a material portion of the Collateral; or

 

  (m) if there shall occur a Change of Control.

9.2 Exercise of Remedies. If an Event of Default has occurred and is continuing
hereunder: (a) the Agent may, and shall, upon being directed to do so by the
Majority Revolving Credit Lenders, declare the Revolving Credit Aggregate
Commitment terminated; (b) the Agent may, and shall, upon being directed to do
so by the Majority Lenders, declare the entire unpaid principal Indebtedness,
including the Notes, immediately due and payable, without presentment, notice or
demand, all of which are hereby expressly waived by the Borrower; (c) upon the
occurrence of any Event of Default specified in Section 9.1(i) and
notwithstanding the lack of any declaration by Agent under preceding clauses
(a) or (b), the entire unpaid principal Indebtedness shall become automatically
and immediately due and payable, and the Revolving Credit Aggregate Commitment
shall be automatically and immediately terminated; (d) the Agent

 

87



--------------------------------------------------------------------------------

shall, upon being directed to do so by the Majority Revolving Credit Lenders,
demand immediate delivery of cash collateral, and each Borrower agrees to
deliver such cash collateral upon demand, in an amount equal to 105% of the
maximum amount that may be available to be drawn at any time prior to the stated
expiry of all outstanding Letters of Credit, for deposit into an account
controlled by the Agent; (e) the Agent may, and shall, upon being directed to do
so by the Majority Lenders, notify Borrower or any Credit Party that interest
shall be payable on demand on all Indebtedness (other than Revolving Credit
Advances, Swing Line Advances and Term Loan Advances with respect to which
Sections 2.6 and 4.6 hereof shall govern) owing from time to time to the Agent
or any Lender, at a per annum rate equal to the then applicable Base Rate plus
two percent (2%); and (f) the Agent may, and shall, upon being directed to do so
by the Majority Lenders or the Lenders, as applicable (subject to the terms
hereof), exercise any remedy permitted by this Agreement, the other Loan
Documents or law.

9.3 Rights Cumulative. No delay or failure of Agent and/or Lenders in exercising
any right, power or privilege hereunder shall affect such right, power or
privilege, nor shall any single or partial exercise thereof preclude any further
exercise thereof, or the exercise of any other power, right or privilege. The
rights of Agent and Lenders under this Agreement are cumulative and not
exclusive of any right or remedies which Lenders would otherwise have.

9.4 Waiver by Borrower of Certain Laws. To the extent permitted by applicable
law, each Borrower hereby agrees to waive, and does hereby absolutely and
irrevocably waive and relinquish the benefit and advantage of any valuation,
stay, appraisement, extension or redemption laws now existing or which may
hereafter exist, which, but for this provision, might be applicable to any sale
made under the judgment, order or decree of any court, on any claim for interest
on the Notes, or any security interest or mortgage contemplated by or granted
under or in connection with this Agreement. These waivers have been voluntarily
given, with full knowledge of the consequences thereof.

9.5 Waiver of Defaults. No Event of Default shall be waived by the Lenders
except in a writing signed by an officer of the Agent in accordance with
Section 13.10 hereof. No single or partial exercise of any right, power or
privilege hereunder, nor any delay in the exercise thereof, shall preclude other
or further exercise of their rights by Agent or the Lenders. No waiver of any
Event of Default shall extend to any other or further Event of Default. No
forbearance on the part of the Agent or the Lenders in enforcing any of their
rights shall constitute a waiver of any of their rights. The Borrower expressly
agrees that this Section may not be waived or modified by the Lenders or Agent
by course of performance, estoppel or otherwise.

9.6 Set Off. Upon the occurrence and during the continuance of any Event of
Default, each Lender may at any time and from time to time, without notice to
Borrower but subject to the provisions of Section 10.3 hereof (any requirement
for such notice being expressly waived by Borrower), setoff and apply against
any and all of the obligations of Borrower now or hereafter existing under this
Agreement, whether owing to such Lender, any Affiliate of such Lender or any
other Lender or the Agent, any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender to or for the credit or the account of Borrower and
any property of Borrower from time to time in possession of such Lender,
irrespective of whether or not such deposits held or

 

88



--------------------------------------------------------------------------------

indebtedness owing by such Lender may be contingent and unmatured and regardless
of whether any Collateral then held by Agent or any Lender is adequate to cover
the Indebtedness. Promptly following any such setoff, such Lender shall give
written notice to Agent and Borrower of the occurrence thereof. Borrower hereby
grants to the Lenders and the Agent a lien on and security interest in all such
deposits, indebtedness and property as collateral security for the payment and
performance of all of the obligations of Borrower under this Agreement. The
rights of each Lender under this Section 9.6 are in addition to the other rights
and remedies (including, without limitation, other rights of setoff) which such
Lender may have.

 

10. PAYMENTS, RECOVERIES AND COLLECTIONS.

10.1 Payment Procedure.

(a) All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise provided herein, all payments made by the Borrower of principal,
interest or fees hereunder shall be made without setoff or counterclaim on the
date specified for payment under this Agreement and must be received by Agent
not later than 12:00 p.m. (Pacific time) on the date such payment is required or
intended to be made in Dollars in immediately available funds to Agent at
Agent’s office located at 500 Woodward Avenue, MC3289, Detroit, Michigan 48226,
for the ratable benefit of the Revolving Credit Lenders in the case of payments
in respect of the Revolving Credit and any Letter of Credit Obligations, for the
ratable benefit of the Term Loan Lenders. Any payment received by the Agent
after 12:00 p.m. (Pacific time) shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. Upon
receipt of each such payment, the Agent shall make prompt payment to each
applicable Lender, or, in respect of Eurodollar-based Advances, such Lender’s
Eurodollar Lending Office, in like funds and currencies, of all amounts received
by it for the account of such Lender.

(b) Unless the Agent shall have been notified in writing by Borrower at least
two (2) Business Days prior to the date on which any payment to be made by
Borrower is due that Borrower does not intend to remit such payment, the Agent
may, in its sole discretion and without obligation to do so, assume that
Borrower has remitted such payment when so due and the Agent may, in reliance
upon such assumption, make available to each Revolving Credit Lender or Term
Loan Lender, as the case may be, on such payment date an amount equal to such
Lender’s share of such assumed payment. If Borrower has not in fact remitted
such payment to the Agent, each Lender shall forthwith on demand repay to the
Agent the amount of such assumed payment made available or transferred to such
Lender, together with the interest thereon, in respect of each day from and
including the date such amount was made available by the Agent to such Lender to
the date such amount is repaid to the Agent at a rate per annum equal to the
Federal Funds Effective Rate for the first two (2) Business Days that such
amount remains unpaid, and thereafter at a rate of interest then applicable to
such Revolving Credit Advances.

(c) Subject to the definition of “Interest Period” in Section 1 of this
Agreement, whenever any payment to be made hereunder shall otherwise be due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest, if any, in connection with such payment.

 

89



--------------------------------------------------------------------------------

(d) All payments to be made by Borrower under this Agreement or any of the Notes
(including without limitation payments under the Swing Line and/or Swing Line
Note) shall be made without setoff or counterclaim, as aforesaid, and, subject
to full compliance by each Lender (and each assignee and participant pursuant to
Section 13.8) with Section 13.13, without deduction for or on account of any
present or future withholding or other taxes of any nature imposed by any
Governmental Authority or of any political subdivision thereof or any federation
or organization of which such Governmental Authority may at the time of payment
be a member (other than any taxes on the overall income, net income, net profits
or net receipts or similar taxes (or any franchise taxes imposed in lieu of such
taxes) on the Agent or any Lender (or any branch maintained by Agent or a
Lender) as a result of a present or former connection between the Agent or such
Lender and the Governmental Authority, political subdivision, federation or
organization imposing such taxes), unless Borrower is compelled by law to make
payment subject to such tax. In such event, Borrower shall:

 

  (i) pay to the Agent for Agent’s own account and/or, as the case may be, for
the account of the Lenders such additional amounts as may be necessary to ensure
that the Agent and/or such Lender or Lenders (including the Swing Line Lender)
receive a net amount equal to the full amount which would have been receivable
had payment not been made subject to such tax; and

 

  (ii) remit such tax to the relevant taxing authorities according to applicable
law, and send to the Agent or the applicable Lender or Lenders (including the
Swing Line Lender), as the case may be, such certificates or certified copy
receipts as the Agent or such Lender or Lenders shall reasonably require as
proof of the payment by Borrower of any such taxes payable by Borrower.

As used herein, the terms “tax”, “taxes” and “taxation” include all taxes,
levies, imposts, duties, fees, deductions and withholdings or similar charges
together with interest (and any taxes payable upon the amounts paid or payable
pursuant to this Section 10.1) thereon. Borrower shall be reimbursed by the
applicable Lender for any payment made by Borrower under this Section 10.1 if
the applicable Lender is not in compliance with its obligations under
Section 13.13 at the time of the Borrower’s payment.

10.2 Application of Proceeds of Collateral. Notwithstanding anything to the
contrary in this Agreement, in the case of any Event of Default under
Section 9.1(i), immediately following the occurrence thereof, and in the case of
any other Event of Default: (a) upon the termination of the Revolving Credit
Aggregate Commitment, (b) the acceleration of any Indebtedness arising under
this Agreement, (c) at the Agent’s option, or (d) upon the request of the
Majority Lenders after the commencement of any remedies hereunder, the Agent
shall apply the proceeds of any Collateral, together with any offsets, voluntary
payments by any Credit Party or others and any other sums received or collected
in respect of the Indebtedness first, to pay all incurred and unpaid fees and
expenses of the Agent under the Loan Documents and any

 

90



--------------------------------------------------------------------------------

protective advances made by Agent with respect to the Collateral under or
pursuant to the terms of any Loan Document, next, to pay any fees and expenses
owed to the Issuing Lender hereunder, next, to the Indebtedness under the
Revolving Credit (including the Swing Line and any Reimbursement Obligations),
Indebtedness under the Term Loan and under the Lender Products, on a pro rata
basis, next to any obligations owing by any Credit Party under any Hedging
Agreements on a pro rata basis, next, to any other Indebtedness on a pro rata
basis, and then, if there is any excess, to the Credit Parties, as the case may
be.

10.3 Pro-rata Recovery. If any Lender shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on
account of principal of, or interest on, any of the Advances made by it, or the
participations in Letter of Credit Obligations or Swing Line Advances held by it
in excess of its pro rata share of payments then or thereafter obtained by all
Lenders upon principal of and interest on all such Indebtedness, such Lender
shall purchase from the other Lenders such participations in the Revolving
Credit, the Term Loan and/or the Letter of Credit Obligation held by them as
shall be necessary to cause such purchasing Lender to share the excess payment
or other recovery ratably in accordance with the applicable Percentages of the
Lenders; provided, however, that if all or any portion of the excess payment or
other recovery is thereafter recovered from such purchasing holder, the purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, but without interest.

10.4 Treatment of a Defaulting Lender.

(a) The obligation of any Lender to make any Advance hereunder shall not be
affected by the failure of any other Lender to make any Advance under this
Agreement, and no Lender shall have any liability to the Borrower or any
Subsidiaries, the Agent, any other Lender, or any other Person for another
Lender’s failure to make any loan or Advance hereunder.

(b) If any Lender shall become a Defaulting Lender, then such Defaulting
Lender’s right to vote in respect of any amendment, consent or waiver of the
terms of this Agreement or such other Loan Documents, or to direct or approve
any action or inaction by the Agent shall be subject to the restrictions set
forth in Section 13.10.

(c) To the extent and for so long as a Lender remains a Defaulting Lender and
notwithstanding the provisions of Section 10.3 hereof, the Agent shall be
entitled, without limitation, (i) to withhold or setoff and to apply in
satisfaction of those obligations for payment (and any related interest) in
respect of which the Defaulting Lender shall be delinquent or otherwise in
default to the Agent or any Lender (or to hold as cash collateral for such
delinquent obligations or any future defaults) the amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document, (ii) if
the amount of Advances made by such Defaulting Lender is less than its
Percentage requires, apply payments of principal made by the Borrower amongst
the Non-Defaulting Lenders on a pro rata basis until all outstanding Advances
are held by all Lenders according to their respective Percentages and (iii) to
bring an action or other proceeding, in law or equity, against such Defaulting
Lender in a court of competent jurisdiction to recover the delinquent amounts,
and any related interest. Performance by the Borrower of their respective
obligations under this Agreement and the other Loan Documents shall not be
excused or otherwise modified as a result of the operation of this Section,
except to

 

91



--------------------------------------------------------------------------------

the extent expressly set forth herein. Furthermore, the rights and remedies of
the Borrower, the Agent, the Issuing Lender, the Swing Line Lender and the other
Lenders against a Defaulting Lender under this section shall be in addition to
any other rights and remedies such parties may have against the Defaulting
Lender under this Agreement or any of the other Loan Documents, applicable law
or otherwise, and the Borrower waive no rights or remedies against any
Defaulting Lender.

(d) If any Lender shall become a Defaulting Lender, then, for so long as such
Lender remains a Defaulting Lender, any Fronting Exposure shall be reallocated
by the Agent at the request of the Swing Line Lender and/or the Issuing Lender
among the Non-Defaulting Lenders in accordance with their respective Percentages
of the Revolving Credit, but only to the extent that the sum of the aggregate
principal amount of all Revolving Credit Advances made by each Non-Defaulting
Lender, plus such Non-Defaulting Lender’s Percentage of the aggregate
outstanding principal amount of Swing Line Advances and Letter of Credit
Obligations prior to giving effect to such reallocation plus such Non-Defaulting
Lender’s Percentage of the Fronting Exposure to be reallocated does not exceed
such Non- Defaulting Lender’s Percentage of the Revolving Credit Aggregate
Commitment, and only so long as no Default or Event of Default has occurred and
is continuing on the date of such reallocation.

 

11. CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS.

11.1 Reimbursement of Prepayment Costs. If (i) Borrower makes any payment of
principal with respect to any Eurodollar-based Advance or Quoted Rate Advance on
any day other than the last day of the Interest Period applicable thereto
(whether voluntarily, pursuant to any mandatory provisions hereof, by
acceleration, or otherwise); (ii) Borrower converts or refunds (or attempts to
convert or refund) any such Advance on any day other than the last day of the
Interest Period applicable thereto (except as described in Section 2.5(e));
(iii) Borrower fails to borrow, refund or convert any Eurodollar-based Advance
or Quoted Rate Advance after notice has been given by Borrower to Agent in
accordance with the terms hereof requesting such Advance; or (iv) or if the
Borrower fails to make any payment of principal in respect of a Eurodollar-based
Advance or Quoted Rate Advance when due (other than at the end of the applicable
Interest Period), the Borrower shall reimburse Agent for itself and/or on behalf
of any Lender, as the case may be, within ten (10) Business Days of written
demand therefor for any resulting loss, cost or expense incurred (excluding the
loss of any Applicable Margin) by Agent and Lenders, as the case may be, as a
result thereof, including, without limitation, any such loss, cost or expense
incurred in obtaining, liquidating, employing or redeploying deposits from third
parties, whether or not Agent and Lenders, as the case may be, shall have funded
or committed to fund such Advance. The amount payable hereunder by Borrower to
Agent for itself and/or on behalf of any Lender, as the case may be, shall be
deemed to equal an amount equal to the excess, if any, of (a) the amount of
interest which would have accrued on the amount so prepaid, or not so borrowed,
refunded or converted, for the period from the date of such prepayment or of
such failure to borrow, refund or convert, through the last day of the relevant
Interest Period, at the applicable rate of interest for said Advance(s) provided
under this Agreement, over (b) the amount of interest (as reasonably determined
by Agent and Lenders, as the case may be) which would have accrued to Agent and
Lenders, as the case may be, on such amount by placing such amount on deposit
for a comparable period with leading banks in the interbank eurocurrency market.
Calculation of any amounts payable to any Lender under this paragraph shall be
made as

 

92



--------------------------------------------------------------------------------

though such Lender shall have actually funded or committed to fund the relevant
Advance through the purchase of an underlying deposit in an amount equal to the
amount of such Advance and having a maturity comparable to the relevant Interest
Period; provided, however, that any Lender may fund any Eurodollar-based Advance
or Quoted Rate Advance, as the case may be, in any manner it deems fit and the
foregoing assumptions shall be utilized only for the purpose of the calculation
of amounts payable under this paragraph. Upon the written request of Borrower,
Agent and Lenders shall deliver to Borrower a certificate setting forth the
basis for determining such losses, costs and expenses, which certificate shall
be conclusively presumed correct, absent manifest error.

11.2 Eurodollar Lending Office. For any Eurodollar Advance, if Agent or a
Lender, as applicable, shall designate a Eurodollar Lending Office which
maintains books separate from those of the rest of Agent or such Lender, Agent
or such Lender, as the case may be, shall have the option of maintaining and
carrying the relevant Advance on the books of such Eurodollar Lending Office.

11.3 Circumstances Affecting LIBOR Rate Availability. If Agent or the Majority
Lenders (after consultation with Agent) shall determine in good faith that, by
reason of circumstances affecting the foreign exchange and interbank markets
generally, deposits in eurodollars in the applicable amounts are not being
offered to the Agent or such Lenders at the applicable LIBOR Rate, then Agent
shall forthwith give notice thereof to Borrower. Thereafter, until Agent
notifies Borrower that such circumstances no longer exist, (i) the obligation of
Lenders to make Advances which bear interest at or by reference to the LIBOR
Rate, and the right of Borrower to convert an Advance to or refund an Advance as
an Advance which bear interest at or by reference to the LIBOR Rate shall be
suspended, (ii) effective upon the last day of each Eurodollar-Interest Period
related to any existing Eurodollar-based Advance, each such Eurodollar-based
Advance shall automatically be converted into an Advance which bears interest at
or by reference to the Base Rate (without regard to the satisfaction of any
conditions to conversion contained elsewhere herein), and (iii) effective
immediately following such notice, each Advance which bears interest at or by
reference to the Daily Adjusting LIBOR Rate shall automatically be converted
into an Advance which bears interest at or by reference to the Base Rate
(without regard to the satisfaction of any conditions to conversion contained
elsewhere herein)

11.4 Laws Affecting LIBOR Rate Availability. If any Change in Law shall make it
unlawful or impossible for any of the Lenders (or any of their respective
Eurodollar Lending Offices) to honor its obligations hereunder to make or
maintain any Advance which bears interest at or by reference to the LIBOR Rate,
such Lender shall forthwith give notice thereof to the Borrower and to the
Agent. Thereafter, (a) the obligations of the applicable Lenders to make
Advances which bear interest at or by reference to the LIBOR Rate and the right
of the Borrower to convert an Advance into or refund an Advance as an Advance
which bears interest at or by reference to the LIBOR Rate shall be suspended and
thereafter only the Base Rate shall be available, and (b) if any of the Lenders
may not lawfully continue to maintain an Advance which bears interest at or by
reference to the LIBOR Rate, the applicable Advance shall immediately be
converted to an Advance which bears interest at or by reference to the Base
Rate.

 

93



--------------------------------------------------------------------------------

11.5 Increased Cost of Advances Carried at the LIBOR Rate. If any Change in Law:

 

  (a) shall subject any of the Lenders (or any of their respective Eurodollar
Lending Offices) to any tax, duty or other charge with respect to any Advance or
shall change the basis of taxation of payments to any of the Lenders (or any of
their respective Eurodollar Lending Offices) of the principal of or interest on
any Advance or any other amounts due under this Agreement in respect thereof
(except for changes in the rate of tax on the overall net income of any of the
Lenders or any of their respective Eurodollar Lending Offices); or

 

  (b) shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any of the Lenders (or any of
their respective Eurodollar Lending Offices) or shall impose on any of the
Lenders (or any of their respective Eurodollar Lending Offices) or the foreign
exchange and interbank markets any other condition affecting any Advance;

and the result of any of the foregoing matters is to increase the costs to any
of the Lenders of maintaining any part of the Indebtedness hereunder as an
Advance which bears interest at or by reference to the LIBOR Rate to reduce the
amount of any sum received or receivable by any of the Lenders under this
Agreement in respect of an Advance which bears interest at or by reference to
the LIBOR Rate, then such Lender shall promptly notify Agent, and Agent shall
promptly notify Borrower of such fact and demand compensation therefor and,
within ten (10) Business Days after such notice, Borrower agrees to pay to such
Lender or Lenders such additional amount or amounts as will compensate such
Lender or Lenders for such increased cost or reduction, provided that each
Lender agrees to take any reasonable action, to the extent such action could be
taken without cost or administrative or other burden or restriction to such
Lender, to mitigate or eliminate such cost or reduction, within a reasonable
time after becoming aware of the foregoing matters. Agent will promptly notify
Borrower of any event of which it has knowledge which will entitle Lenders to
compensation pursuant to this Section, or which will cause Borrower to incur
additional liability under Section 11.1 hereof, provided that Agent shall incur
no liability whatsoever to the Lenders or Borrower in the event it fails to do
so. A certificate of Agent (or such Lender, if applicable) setting forth the
basis for determining such additional amount or amounts necessary to compensate
such Lender or Lenders shall accompany such demand and shall be conclusively
presumed to be correct absent manifest error.

11.6 Capital Adequacy and Other Increased Costs.

 

  (a)

If, after the date of this Agreement, the adoption or introduction of, or any
change in any applicable law, treaty, rule or regulation (whether domestic or
foreign) now or hereafter in effect and whether or not presently applicable to
any Lender or Agent, or any interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender or Agent with any guideline, request or
directive of any such authority (whether or not having the force of law),
including any risk based capital guidelines,

 

94



--------------------------------------------------------------------------------

  affects or would affect the amount of capital required to be maintained by
such Lender or Agent (or any corporation controlling such Lender or Agent) and
such Lender or Agent, as the case may be, determines that the amount of such
capital is increased by or based upon the existence of such Lender’s or Agent’s
obligations or Advances hereunder and such increase has the effect of reducing
the rate of return on such Lender’s or Agent’s (or such controlling
corporation’s) capital as a consequence of such obligations or Advances
hereunder to a level below that which such Lender or Agent (or such controlling
corporation) could have achieved but for such circumstances (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by such Lender or Agent to be material (collectively, “Increased Costs”), then
Agent or such Lender shall notify Borrower, and thereafter Borrower shall pay to
such Lender or Agent, as the case may be, within ten (10) Business Days of
written demand therefor from such Lender or Agent, additional amounts sufficient
to compensate such Lender or Agent (or such controlling corporation) for any
increase in the amount of capital and reduced rate of return which such Lender
or Agent reasonably determines to be allocable to the existence of such Lender’s
or Agent’s obligations or Advances hereunder. A statement setting forth the
amount of such compensation, the methodology for the calculation and the
calculation thereof which shall also be prepared in good faith and in reasonable
detail by such Lender or Agent, as the case may be, shall be submitted by such
Lender or by Agent to Borrower, reasonably promptly after becoming aware of any
event described in this Section 11.6(a) and shall be conclusively presumed to be
correct, absent manifest error.

 

  (b) Notwithstanding the foregoing, however, Borrower shall not be required to
pay any increased costs under Sections 11.5, 11.6 or 3.4(c) for any period
ending prior to the date that is 120 days prior to the making of a Lender’s
initial request for such additional amounts unless the applicable change in law
or other event resulting in such increased costs is effective retroactively to a
date more than 120 days prior to the date of such request, in which case a
Lender’s request for such additional amounts relating to the period more than
120 days prior to the making of the request must be given not more than 120 days
after such Lender becomes aware of the applicable change in law or other event
resulting in such increased costs.

11.7 Right of Lenders to Fund through Branches and Affiliates. Each Lender
(including without limitation the Swing Line Lender) may, if it so elects,
fulfill its commitment as to any Advance hereunder by designating a branch or
Affiliate of such Lender to make such Advance; provided that (a) such Lender
shall remain solely responsible for the performances of its obligations
hereunder and (b) no such designation shall result in any material increased
costs to Borrower.

 

95



--------------------------------------------------------------------------------

11.8 Margin Adjustment. Adjustments to the Applicable Margins and the Applicable
Fee Percentages, based on Schedule 1.1, shall be implemented on a quarterly
basis as follows:

 

  (a) Such adjustments shall be given prospective effect only, effective as to
all Advances outstanding hereunder, the Applicable Fee Percentage and the Letter
of Credit Fee, upon the date of delivery of the financial statements under
Sections 7.1(a) and 7.1(b) hereunder and the Covenant Compliance Report under
Section 7.2(a) hereof, in each case establishing applicability of the
appropriate adjustment and in each case with no retroactivity or claw-back. In
the event Borrower shall fail timely to deliver such financial statements or the
Covenant Compliance Report and such failure continues for three (3) days, then
(but without affecting the Event of Default resulting therefrom) from the date
delivery of such financial statements and report was required until such
financial statements and report are delivered, the Applicable Margins and
Applicable Fee Percentages shall be at the highest level on the Pricing Matrix
attached to this Agreement as Schedule 1.1.

 

  (b) From the Effective Date until the required date of delivery (or, if
earlier, delivery) of the financial statements under Section 7.1(a) or 7.1(b)
hereof, as applicable, and the Covenant Compliance Report under Section 7.2(a)
hereof, for the fiscal quarter ending December 31, 2011, the Applicable Margins
and Applicable Fee Percentages shall be those set forth under the Level II
column of the pricing matrix attached to this Agreement as Schedule 1.1.
Thereafter, Applicable Margins and Applicable Fee Percentages shall be based
upon the quarterly financial statements and Covenant Compliance Reports, subject
to recalculation as provided in Section 11.8(a) above.

 

  (c) Notwithstanding the foregoing, however, if, prior to the payment and
discharge in full (in cash) of the Indebtedness and the termination of any and
all commitments hereunder, as a result of any restatement of or adjustment to
the financial statements of Borrower and any of its Subsidiaries (relating to
the current or any prior fiscal period) or for any other reason, Agent
determines that the Applicable Margin and/or the Applicable Fee Percentages as
calculated by Borrower as of any applicable date of determination were
inaccurate in any respect and a proper calculation thereof would have resulted
in different pricing for any fiscal period, then (x) if the proper calculation
thereof would have resulted in higher pricing for any such period, Borrower
shall automatically and retroactively be obligated to pay to Agent, promptly
upon demand by Agent or the Majority Lenders, an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period and, if the
current fiscal period is affected thereby, the Applicable Margin and/or the
Applicable Fee Percentages for the current period shall be adjusted based on
such recalculation; and (y) if the proper calculation thereof would have
resulted in lower pricing for such period, Agent and Lenders shall have no
obligation to recalculate such interest or fees or to repay any interest or fees
to the Borrower.

 

96



--------------------------------------------------------------------------------

12. AGENT.

12.1 Appointment of Agent. Each Lender and the holder of each Note (if issued)
irrevocably appoints and authorizes the Agent to act on behalf of such Lender or
holder under this Agreement and the other Loan Documents and to exercise such
powers hereunder and thereunder as are specifically delegated to Agent by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto, including without limitation the power to execute or
authorize the execution of financing or similar statements or notices, and other
documents. In performing its functions and duties under this Agreement, the
Agent shall act solely as agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation towards or relationship of agency or
trust with or for any Credit Party.

12.2 Deposit Account with Agent or any Lender. Borrower authorizes Agent and
each Lender, in Agent’s or such Lender’s sole discretion, upon notice to the
Borrower to charge its general deposit account(s), if any, maintained with the
Agent or such Lender for the amount of any principal, interest, or other amounts
or costs due under this Agreement when the same become due and payable under the
terms of this Agreement or the Notes. Upon request of Borrower, Agent shall
promptly provide to Borrower a statement prepaid in good faith and in reasonable
detail, setting forth the amount of such charges, the methodology of the
calculation thereof and the calculation thereof.

12.3 Scope of Agent’s Duties. The Agent shall have no duties or responsibilities
except those expressly set forth herein, and shall not, by reason of this
Agreement or otherwise, have a fiduciary relationship with any Lender (and no
implied covenants or other obligations shall be read into this Agreement against
the Agent). None of Agent, its Affiliates nor any of their respective directors,
officers, employees or agents shall be liable to any Lender for any action taken
or omitted to be taken by it or them under this Agreement or any document
executed pursuant hereto, or in connection herewith or therewith with the
consent or at the request of the Majority Lenders (or all of the Lenders for
those acts requiring consent of all of the Lenders) (except for its or their own
willful misconduct or gross negligence), nor be responsible for or have any
duties to ascertain, inquire into or verify (a) any recitals or warranties made
by the Credit Parties or any Affiliate of the Credit Parties, or any officer
thereof contained herein or therein, (b) the effectiveness, enforceability,
validity or due execution of this Agreement or any document executed pursuant
hereto or any security thereunder, (c) the performance by the Credit Parties of
their respective obligations hereunder or thereunder, or (d) the satisfaction of
any condition hereunder or thereunder, including without limitation in
connection with the making of any Advance or the issuance of any Letter of
Credit. Agent and its Affiliates shall be entitled to rely upon any certificate,
notice, document or other communication (including any cable, telegraph, telex,
facsimile transmission or oral communication) believed by it to be genuine and
correct and to have been sent or given by or on behalf of a proper person. Agent
may treat the payee of any Note as the holder thereof. Agent may employ agents
and may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable to the Lenders (except as to
money or property received by them or their authorized agents), for the
negligence or misconduct of any such agent selected by it with reasonable care
or for any action taken or omitted to be taken by it in good faith in accordance
with the advice of such counsel, accountants or experts.

 

97



--------------------------------------------------------------------------------

12.4 Successor Agent. Agent may resign as such at any time upon at least thirty
(30) days prior notice to Borrower and each of the Lenders. If Agent at any time
shall resign or if the office of Agent shall become vacant for any other reason,
Majority Lenders shall, by written instrument, appoint successor agent(s)
(“Successor Agent”) satisfactory to such Majority Lenders and, so long as no
Default or Event of Default has occurred and is continuing, to Borrower (which
approval shall not be unreasonably withheld or delayed); provided, however that
any such successor Agent shall be a bank or a trust company or other financial
institution which maintains an office in the United States, or a commercial bank
organized under the laws of the United States or any state thereof, or any
Affiliate of such bank or trust company or other financial institution which is
engaged in the banking business, and shall have a combined capital and surplus
of at least $500,000,000. Such Successor Agent shall thereupon become the Agent
hereunder, as applicable, and Agent shall deliver or cause to be delivered to
any successor agent such documents of transfer and assignment as such Successor
Agent may reasonably request. If a Successor Agent is not so appointed or does
not accept such appointment before the resigning Agent’s resignation becomes
effective, the resigning Agent may appoint a temporary successor to act until
such appointment by the Majority Lenders and, if applicable, Borrower, is made
and accepted, or if no such temporary successor is appointed as provided above
by the resigning Agent, the Majority Lenders shall thereafter perform all of the
duties of the resigning Agent hereunder until such appointment by the Majority
Lenders and, if applicable, Borrower, is made and accepted. Such Successor Agent
shall succeed to all of the rights and obligations of the resigning Agent as if
originally named. The resigning Agent shall duly assign, transfer and deliver to
such Successor Agent all moneys at the time held by the resigning Agent
hereunder after deducting therefrom its expenses for which it is entitled to be
reimbursed hereunder. Upon such succession of any such Successor Agent, the
resigning Agent shall be discharged from its duties and obligations, in its
capacity as Agent hereunder, except for its gross negligence or willful
misconduct arising prior to its resignation hereunder, and the provisions of
this Article 12 shall continue in effect for the benefit of the resigning Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as Agent.

12.5 Credit Decisions. Each Lender acknowledges that it has, independently of
Agent and each other Lender and based on the financial statements of Borrower
and such other documents, information and investigations as it has deemed
appropriate, made its own credit decision to extend credit hereunder from time
to time. Each Lender also acknowledges that it will, independently of Agent and
each other Lender and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement, any Loan Document or
any other document executed pursuant hereto.

12.6 Authority of Agent to Enforce This Agreement. Each Lender, subject to the
terms and conditions of this Agreement, grants the Agent full power and
authority as attorney-in-fact to institute and maintain actions, suits or
proceedings for the collection and enforcement of any Indebtedness outstanding
under this Agreement or any other Loan Document and to file such proofs of debt
or other documents as may be necessary to have the claims of the Lenders allowed
in any proceeding relative to any Credit Party, or their respective creditors or
affecting their respective properties, and to take such other actions which
Agent considers to be necessary or desirable for the protection, collection and
enforcement of the Notes, this Agreement or the other Loan Documents.

 

98



--------------------------------------------------------------------------------

12.7 Indemnification of Agent. The Lenders agree (which agreement shall survive
the expiration or termination of this Agreement) to indemnify the Agent and its
Affiliates (to the extent not reimbursed by Borrower, but without limiting any
obligation of Borrower to make such reimbursement), ratably according to their
respective Weighted Percentages, from and against any and all claims, damages,
losses, liabilities, costs or expenses of any kind or nature whatsoever
(including, without limitation, reasonable fees and expenses of house and
outside counsel) which may be imposed on, incurred by, or asserted against the
Agent and its Affiliates in any way relating to or arising out of this
Agreement, any of the other Loan Documents or the transactions contemplated
hereby or any action taken or omitted by the Agent and its Affiliates under this
Agreement or any of the Loan Documents; provided, however, that no Lender shall
be liable for any portion of such claims, damages, losses, liabilities, costs or
expenses resulting from the Agent’s or its Affiliate’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent and its Affiliates promptly upon demand for its ratable
share of any reasonable out-of-pocket expenses (including, without limitation,
reasonable fees and expenses of house and outside counsel) incurred by the Agent
and its Affiliates in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents, to the extent that the Agent and its Affiliates are not reimbursed
for such expenses by Borrower, but without limiting the obligation of Borrower
to make such reimbursement. Each Lender agrees to reimburse the Agent and its
Affiliates promptly upon demand for its ratable share of any amounts owing to
the Agent and its Affiliates by the Lenders pursuant to this Section, provided
that, if the Agent or its Affiliates are subsequently reimbursed by Borrower for
such amounts, they shall refund to the Lenders on a pro rata basis the amount of
any excess reimbursement. If the indemnity furnished to the Agent and its
Affiliates under this Section shall become impaired as determined in the Agent’s
reasonable judgment or Agent shall elect in its sole discretion to have such
indemnity confirmed by the Lenders (as to specific matters or otherwise), Agent
shall give notice thereof to each Lender and, until such additional indemnity is
provided or such existing indemnity is confirmed, the Agent may cease, or not
commence, to take any action. Any amounts paid by the Lenders hereunder to the
Agent or its Affiliates shall be deemed to constitute part of the Indebtedness
hereunder.

12.8 Knowledge of Default. It is expressly understood and agreed that the Agent
shall be entitled to assume that no Default or Event of Default has occurred and
is continuing, unless the officers of the Agent immediately responsible for
matters concerning this Agreement shall have received a written notice from a
Lender or a Borrower specifying such Default or Event of Default and stating
that such notice is a “notice of default”. Upon receiving such a notice, the
Agent shall promptly notify each Lender of such Default or Event of Default and
provide each Lender with a copy of such notice and shall endeavor to provide
such notice to the Lenders within three (3) Business Days (but without any
liability whatsoever in the event of its failure to do so). The Agent shall also
furnish the Lenders, promptly upon receipt, with copies of all other notices or
other information required to be provided by Borrower hereunder.

 

99



--------------------------------------------------------------------------------

12.9 Agent’s Authorization; Action by Lenders. Except as otherwise expressly
provided herein, whenever the Agent is authorized and empowered hereunder on
behalf of the Lenders to give any approval or consent, or to make any request,
or to take any other action on behalf of the Lenders (including without
limitation the exercise of any right or remedy hereunder or under the other Loan
Documents), the Agent shall be required to give such approval or consent, or to
make such request or to take such other action only when so requested in writing
by the Majority Lenders or the Lenders, as applicable hereunder. Action that may
be taken by the Majority Lenders, any other specified Percentage of the Lenders
or all of the Lenders, as the case may be (as provided for hereunder) may be
taken (i) pursuant to a vote of the requisite percentages of the Lenders as
required hereunder at a meeting (which may be held by telephone conference
call), provided that Agent exercises good faith, diligent efforts to give all of
the Lenders reasonable advance notice of the meeting, or (ii) pursuant to the
written consent of the requisite percentages of the Lenders as required
hereunder, provided that all of the Lenders are given reasonable advance notice
of the requests for such consent.

12.10 Enforcement Actions by the Agent. Except as otherwise expressly provided
under this Agreement or in any of the other Loan Documents and subject to the
terms hereof, Agent will take such action, assert such rights and pursue such
remedies under this Agreement and the other Loan Documents as the Majority
Lenders or all of the Lenders, as the case may be (as provided for hereunder),
shall direct; provided, however, that the Agent shall not be required to act or
omit to act if, in the reasonable judgment of the Agent, such action or omission
may expose the Agent to personal liability for which Agent has not been
satisfactorily indemnified hereunder or is contrary to this Agreement, any of
the Loan Documents or applicable law. Except as expressly provided above or
elsewhere in this Agreement or the other Loan Documents, no Lender (other than
the Agent, acting in its capacity as agent) shall be entitled to take any
enforcement action of any kind under this Agreement or any of the other Loan
Documents.

12.11 Collateral Matters.

(a) The Agent is authorized on behalf of all the Lenders, without the necessity
of any notice to or further consent from the Lenders, from time to time to take
any action with respect to any Collateral or the Collateral Documents which may
be necessary to perfect and maintain a perfected security interest in and Liens
upon the Collateral granted pursuant to the Loan Documents.

(b) The Lenders irrevocably authorize the Agent, in its reasonable discretion,
to the full extent set forth in Section 13.10(c) hereof, (1) to release or
terminate any Lien granted to or held by the Agent upon any Collateral (a) upon
termination of the Revolving Credit Aggregate Commitment and payment in full of
all Indebtedness payable under this Agreement and under any other Loan Document;
(b) constituting property (including, without limitation, Equity Interests in
any Person) sold or to be sold or disposed of as part of or in connection with
any disposition (whether by sale, by merger or by any other form of transaction
and including the property of any Subsidiary that is disposed of as permitted
hereby) permitted in accordance with the terms of this Agreement;
(c) constituting property in which a Credit Party owned no interest at the time
the Lien was granted or at any time thereafter; or (d) if approved, authorized
or ratified in writing by the Majority Lenders, or all the Lenders, as the case
may be, as provided in

 

100



--------------------------------------------------------------------------------

Section 13.10; (2) to subordinate the Lien granted to or held by Agent on any
Collateral to any other holder of a Lien on such Collateral which is permitted
by Section 8.2(b) hereof; and (3) if all of the Equity Interests held by the
Credit Parties in any Person are sold or otherwise transferred to any transferee
other than Borrower or a Subsidiary of Borrower as part of or in connection with
any disposition (whether by sale, by merger or by any other form of transaction)
permitted in accordance with the terms of this Agreement, to release such Person
from all of its obligations under the Loan Documents (including, without
limitation, under any Guaranty). Upon request by the Agent at any time, the
Lenders will confirm in writing the Agent’s authority to release particular
types or items of Collateral pursuant to this Section 12.11(b).

12.12 Agents in their Individual Capacities. Comerica Bank and its Affiliates,
successors and assigns shall each have the same rights and powers hereunder as
any other Lender and may exercise or refrain from exercising the same as though
such Lender were not the Agent. Comerica Bank and its Affiliates may (without
having to account therefor to any Lender) accept deposits from, lend money to,
and generally engage in any kind of banking, trust, financial advisory or other
business with the Credit Parties as if such Lender were not acting as the Agent
hereunder, and may accept fees and other consideration therefor without having
to account for the same to the Lenders.

12.13 Agent’s Fees. Until the Indebtedness has been repaid and discharged in
full and no commitment to extend any credit hereunder is outstanding, Borrower
shall pay to the Agent, as applicable, any agency or other fee(s) set forth (or
to be set forth from time to time) in the applicable Fee Letter on the terms set
forth therein. The agency fees referred to in this Section 12.13 shall not be
refundable under any circumstances.

12.14 Documentation Agent or other Titles. Any Lender identified on the facing
page or signature page of this Agreement or in any amendment hereto or as
designated with consent of the Agent in any assignment agreement as Lead
Arranger, Documentation Agent, Syndications Agent or any similar titles, shall
not have any right, power, obligation, liability, responsibility or duty under
this Agreement as a result of such title other than those applicable to all
Lenders as such. Without limiting the foregoing, the Lenders so identified shall
not have or be deemed to have any fiduciary relationship with any Lender as a
result of such title. Each Lender acknowledges that it has not relied, and will
not rely, on the Lender so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder.

12.15 No Reliance on Agent’s Customer Identification Program.

(a) Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may relay on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with Borrower or any of its
Subsidiaries, any of their respective Affiliates or agents, the Loan Documents
or the transactions hereunder: (i) any identify verification procedures,
(ii) any record keeping, (iii) any comparisons with government lists, (iv) any
customer notices or (v) any other procedures required under the CIP Regulations
or such other laws.

 

101



--------------------------------------------------------------------------------

(b) Each Lender or assignee or participant of a Lender that is not organized
under the laws of the United States or a state thereof (and is not excepted from
the certification requirement contained in Section 313 of the USA Patriot Act
and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to provision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Administrative Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (x) within 10 days after the Effective Date, and (y) at
such other times as are required under the USA Patriot Act.

 

13. MISCELLANEOUS.

13.1 Accounting Principles. Where the character or amount of any asset or
liability or item of income or expense is required to be determined or any
consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done, unless otherwise specified herein,
in accordance with GAAP.

13.2 Consent to Jurisdiction. The Borrower, the Agent and Lenders hereby
irrevocably submit to the non-exclusive jurisdiction of any United States
Federal Court or California state court sitting in the County of Santa Clara,
California in any action or proceeding arising out of or relating to this
Agreement or any of the Loan Documents and the Borrower, Agent and Lenders
hereby irrevocably agree that all claims in respect of such action or proceeding
may be heard and determined in any such United States Federal Court or
California state court. Each Borrower irrevocably consents to the service of any
and all process in any such action or proceeding brought in any court in or of
the State of California by the delivery of copies of such process to it at the
applicable addresses specified on the signature page hereto or by certified mail
directed to such address or such other address as may be designated by it in a
notice to the other parties that complies as to delivery with the terms of
Section 13.6. Nothing in this Section shall affect the right of the Lenders and
the Agent to serve process in any other manner permitted by law or limit the
right of the Lenders or the Agent (or any of them) to bring any such action or
proceeding against any Credit Party or any of their property in the courts with
subject matter jurisdiction of any other jurisdiction. Borrower irrevocably
waives any objection to the laying of venue of any such suit or proceeding in
the above described courts.

13.3 Law of California. This Agreement, the Notes and, except where otherwise
expressly specified therein to be governed by local law, the other Loan
Documents shall be governed by and construed and enforced in accordance with the
laws of the State of California (without regard to its conflict of laws
provisions). Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

102



--------------------------------------------------------------------------------

13.4 Interest. In the event the obligation of Borrower to pay interest on the
principal balance of the Notes or on any other amounts outstanding hereunder or
under the other Loan Documents is or becomes in excess of the maximum interest
rate which Borrower is permitted by law to contract or agree to pay, giving due
consideration to the execution date of this Agreement, then, in that event, the
rate of interest applicable thereto with respect to such Lender’s applicable
Percentages shall be deemed to be immediately reduced to such maximum rate and
all previous payments in excess of the maximum rate shall be deemed to have been
payments in reduction of principal and not of interest.

13.5 Closing Costs and Other Costs; Indemnification.

(a) Borrower shall pay or reimburse (a) Agent and its Affiliates for payment of,
on demand, all reasonable costs and expenses, including, by way of description
and not limitation, reasonable in-house and outside attorney fees and advances,
appraisal and accounting fees, lien search fees, and required travel costs,
incurred by Agent and its Affiliates in connection with the commitment,
consummation and closing of the loans contemplated hereby, or in connection with
the administration or enforcement of this Agreement or the other Loan Documents
(including the obtaining of legal advice regarding the rights and
responsibilities of the parties hereto) or any refinancing or restructuring of
the loans or Advances provided under this Agreement or the other Loan Documents,
or any amendment or modification thereof requested by Borrower, and (b) Agent
and its Affiliates and each of the Lenders, as the case may be, for all stamp
and other taxes and duties payable or determined to be payable in connection
with the execution, delivery, filing or recording of this Agreement and the
other Loan Documents and the consummation of the transactions contemplated
hereby, and any and all liabilities with respect to or resulting from any delay
in paying or omitting to pay such taxes or duties. Furthermore, all reasonable
costs and expenses, including without limitation attorney fees, incurred by
Agent and its Affiliates and, after the occurrence and during the continuance of
an Event of Default, by the Lenders in revising, preserving, protecting,
exercising or enforcing any of its or any of the Lenders’ rights against
Borrower or any other Credit Party, or otherwise incurred by Agent and its
Affiliates and the Lenders in connection with any Event of Default or the
enforcement of the loans (whether incurred through negotiations, legal
proceedings or otherwise), including by way of description and not limitation,
such charges in any court or bankruptcy proceedings or arising out of any claim
or action by any person against Agent, its Affiliates, or any Lender which would
not have been asserted were it not for Agent’s or such Affiliate’s or Lender’s
relationship with Borrower hereunder or otherwise, shall also be paid by
Borrower. All of said amounts required to be paid by Borrower hereunder and not
paid forthwith upon demand, as aforesaid, shall bear interest, from the date
incurred to the date payment is received by Agent, at the Base Rate, plus two
percent (2%) but in no event in excess of the maximum interest rate permitted by
applicable law.

(b) Borrower agrees to indemnify and hold Agent and each of the Lenders (and
their respective Affiliates) harmless from all loss, cost, damage, liability or
expenses, including reasonable house and outside attorneys’ fees and
disbursements (but without duplication of such fees and disbursements for the
same services), incurred by Agent and each of the Lenders by reason of an Event
of Default, or enforcing the obligations of any Credit Party under this
Agreement or any of the other Loan Documents, as applicable, or in the
prosecution or defense of any action or proceeding concerning any matter growing
out of or connected with this Agreement or any of the Loan Documents, excluding,
however, any loss, cost, damage, liability

 

103



--------------------------------------------------------------------------------

or expenses to the extent arising as a result of the gross negligence or willful
misconduct of the party seeking to be indemnified under this Section 13.5(b),
provided that, the Borrower shall be obligated to reimburse Agent and the
Lenders for only a single financial consultant selected by Agent in consultation
with the Lenders.

(c) The Borrower agrees to defend, indemnify and hold harmless Agent and each
Lender (and their respective Affiliates), and their respective employees,
agents, officers and directors from and against any and all claims, demands,
penalties, fines, liabilities, settlements, damages, costs or expenses of
whatever kind or nature (including without limitation, reasonable attorneys and
consultants fees, investigation and laboratory fees, environmental studies
required by Agent or any Lender in connection with the violation of Hazardous
Material Laws), court costs and litigation expenses, arising out of or related
to (i) the presence, use, disposal, release or threatened release of any
Hazardous Materials on, from or affecting any premises owned or occupied by any
Credit Party in violation of or the non-compliance with applicable Hazardous
Material Laws, (ii) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to such Hazardous Materials,
(iii) any lawsuit or other proceeding brought or threatened, settlement reached
or governmental order or decree relating to such Hazardous Materials, and/or
(iv) complying or coming into compliance with all Hazardous Material Laws
(including the cost of any remediation or monitoring required in connection
therewith) or any other Requirement of Law; provided, however, that the Borrower
shall have no obligations under this Section 13.5(c) with respect to claims,
demands, penalties, fines, liabilities, settlements, damages, costs or expenses
to the extent arising as a result of the gross negligence or willful misconduct
of the Agent or such Lender, as the case may be. The obligations of Borrower
under this Section 13.5(c) shall be in addition to any and all other obligations
and liabilities Borrower may have to Agent or any of the Lenders at common law
or pursuant to any other agreement.

13.6 Notices.

 

  (a)

Except as expressly provided otherwise in this Agreement (and except as provided
in clause (b) below), all notices and other communications provided to any party
hereto under this Agreement or any other Loan Document shall be in writing and
shall be given by personal delivery, by mail, by reputable overnight courier or
by facsimile and addressed or delivered to it at its address set forth on
Schedule 13.6 to the Disclosure Letter or at such other address as may be
designated by such party in a notice to the other parties that complies as to
delivery with the terms of this Section 13.6 or posted to an E-System set up by
or at the direction of Agent (as set forth below). Any notice, if personally
delivered or if mailed and properly addressed with postage prepaid and sent by
registered or certified mail, shall be deemed given when received or when
delivery is refused; any notice, if given to a reputable overnight courier and
properly addressed, shall be deemed given two (2) Business Days after the date
on which it was sent, unless it is actually received sooner by the named
addressee; and any notice, if transmitted by facsimile, shall be deemed given
when received. The Agent may, but, except as specifically provided herein, shall
not be required to, take any action on the basis of any notice

 

104



--------------------------------------------------------------------------------

  given to it by telephone, but the giver of any such notice shall promptly
confirm such notice in writing, by facsimile, and such notice will not be deemed
to have been received until such confirmation is deemed received in accordance
with the provisions of this Section set forth above. If such telephonic notice
conflicts with any such confirmation, the terms of such telephonic notice shall
control. Any notice given by the Agent or any Lender to the Borrower shall be
deemed to be a notice to all of the Credit Parties.

 

  (b) Notices and other communications provided to the Agent and the Lenders
party hereto under this Agreement or any other Loan Document may be delivered or
furnished by electronic communication (including email and Internet or intranet
websites) pursuant to procedures approved by the Agent. The Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications (including email and
any E-System) pursuant to procedures approved by it. Unless otherwise agreed to
in a writing by and among the parties to a particular communication, (i) notices
and other communications sent to an email address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, return email, or other written
acknowledgment) and (ii) notices and other communications posted to any E-System
shall be deemed received upon the deemed receipt by the intended recipient at
its email address as described in the foregoing clause (i) of notification that
such notice or other communication is available and identifying the website
address therefore.

13.7 Further Action. Borrower, from time to time, upon written request of Agent
will make, execute, acknowledge and deliver or cause to be made, executed,
acknowledged and delivered, all such further and additional instruments, and
take all such further action as may reasonably be required to carry out the
intent and purpose of this Agreement or the Loan Documents, and to provide for
Advances under and payment of the Notes, according to the intent and purpose
herein and therein expressed.

13.8 Successors and Assigns; Participations; Assignments.

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Borrower and the Lenders and their respective successors and assigns.

(b) The foregoing shall not authorize any assignment by Borrower of its rights
or duties hereunder, and, except as otherwise provided herein, no such
assignment shall be made (or be effective) without the prior written approval of
the Lenders.

(c) No Lenders may at any time assign or grant participations in such Lender’s
rights and obligations hereunder and under the other Loan Documents except
(i) by way of assignment to any Eligible Assignee in accordance with clause
(d) of this Section, (ii) by way of a participation in accordance with the
provisions of clause (e) of this Section or (iii) by way of a

 

105



--------------------------------------------------------------------------------

pledge or assignment of a security interest subject to the restrictions of
clause (f) of this Section (and any other attempted assignment or transfer by
any Lender shall be deemed to be null and void).

(d) Each assignment by a Lender of all or any portion of its rights and
obligations hereunder and under the other Loan Documents, shall be subject to
the following terms and conditions:

 

  (i) each such assignment shall be made on a pro rata basis, and shall be in a
minimum amount of the lesser of (x) Five Million Dollars ($5,000,000) or such
lesser amount as the Agent shall agree and (y) the entire remaining amount of
assigning Lender’s aggregate interest in the Revolving Credit (and
participations in any outstanding Letters of Credit) and the Term Loan; provided
however that, after giving effect to such assignment, in no event shall the
entire remaining amount (if any) of assigning Lender’s aggregate interest in the
Revolving Credit (and participations in any outstanding Letters of Credit) and
the Term Loan be less than $5,000,000; and

 

  (ii) the parties to any assignment shall execute and deliver to Agent an
Assignment Agreement substantially (as determined by Agent) in the form annexed
hereto as Exhibit H (with appropriate insertions acceptable to Agent), together
with a processing and recordation fee in the amount, if any, required as set
forth in the Assignment Agreement;

Until the Assignment Agreement becomes effective in accordance with its terms,
and Agent has confirmed that the assignment satisfies the requirements of this
Section 13.8, the Borrower and the Agent shall be entitled to continue to deal
solely and directly with the assigning Lender in connection with the interest so
assigned. From and after the effective date of each Assignment Agreement that
satisfies the requirements of this Section 13.8, the assignee thereunder shall
be deemed to be a party to this Agreement, such assignee shall have the rights
and obligations of a Lender under this Agreement and the other Loan Documents
(including without limitation the right to receive fees payable hereunder in
respect of the period following such assignment) and the assigning Lender shall
relinquish its rights and be released from its obligations under this Agreement
and the other Loan Documents.

Upon request, Borrower shall execute and deliver to the Agent, new Note(s)
payable to the order of the assignee in an amount equal to the amount assigned
to the assigning Lender pursuant to such Assignment Agreement, and with respect
to the portion of the Indebtedness retained by the assigning Lender, to the
extent applicable, new Note(s) payable to the order of the assigning Lender in
an amount equal to the amount retained by such Lender hereunder. The Agent, the
Lenders and the Borrower acknowledges and agrees that any such new Note(s) shall
be given in renewal and replacement of the Notes issued to the assigning lender
prior to such assignment and shall not effect or constitute a novation or
discharge of the Indebtedness evidenced by such prior Note, and each such new
Note may contain a provision confirming such agreement.

 

106



--------------------------------------------------------------------------------

(e) The Borrower and the Agent acknowledge that each of the Lenders may at any
time and from time to time, subject to the terms and conditions hereof, grant
participations in such Lender’s rights and obligations hereunder (on a pro rata
basis only) and under the other Loan Documents to any Person (other than a
natural person or to Borrower or any of Borrower’s Affiliates or Subsidiaries);
provided that any participation permitted hereunder shall comply with all
applicable laws and shall be subject to a participation agreement that
incorporates the following restrictions:

 

  (i) such Lender shall remain the holder of its Notes hereunder (if such Notes
are issued), notwithstanding any such participation;

 

  (ii) a participant shall not reassign or transfer, or grant any
sub-participations in its participation interest hereunder or any part thereof;

 

  (iii)

such Lender shall retain the sole right and responsibility to enforce the
obligations of the Credit Parties relating to the Notes and the other Loan
Documents, including, without limitation, the right to proceed against any
Guarantors, or cause the Agent to do so (subject to the terms and conditions
hereof), and the right to approve any amendment, modification or waiver of any
provision of this Agreement without the consent of the participant (unless such
participant is an Affiliate of such Lender), except for those matters requiring
the consent of each of the Lenders under Section 13.10 hereof (provided that a
participant may exercise approval rights over such matters only on an indirect
basis, acting through such Lender and the Credit Parties, Agent and the other
Lenders may continue to deal directly with such Lender in connection with such
Lender’s rights and duties hereunder). Notwithstanding the foregoing, however,
in the case of any participation granted by any Lender hereunder, the
participant shall not have any rights under this Agreement or any of the other
Loan Documents against the Agent, any other Lender or any Credit Party;
provided, however that the participant may have rights against such Lender in
respect of such participation as may be set forth in the applicable
participation agreement and all amounts payable by the Credit Parties hereunder
shall be determined as if such Lender had not sold such participation. Each such
participant shall be entitled to the benefits of Article 11 of this Agreement to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (d) of this Section, provided that no participant
shall be entitled to receive any greater amount pursuant to such the provisions
of Article 11 than the issuing Lender would have been entitled to receive in
respect of the amount of the participation

 

107



--------------------------------------------------------------------------------

  transferred by such issuing Lender to such participant had no such transfer
occurred and each such participant shall also be entitled to the benefits of
Section 9.6 hereof as though it were a Lender, provided that such participant
agrees to be subject to Section 10.3 hereof as though it were a Lender; and

 

  (iv) each participant shall provide the relevant tax form required under
Section 13.11.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including its Notes, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledge or assignee for such Lender as a party hereto.

(g) The Agent shall maintain at its principal office a copy of each Assignment
Agreement delivered to it and a register (the “Register”) for the recordation of
the names and addresses of the Lenders, the Percentages of such Lenders and the
principal amount of each type of Advance owing to each such Lender from time to
time. The entries in the Register shall be conclusive evidence, absent manifest
error, and the Borrower, the Agent, and the Lenders may treat each Person whose
name is recorded in the Register as the owner of the Advances recorded therein
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender upon reasonable notice to the Agent and
a copy of such information shall be provided to any such party on their prior
written request. The Agent shall give prompt written notice to the Borrower of
the making of any entry in the Register or any change in such entry.

(h) Borrower authorizes each Lender to disclose to any prospective assignee or
participant which has satisfied the requirements hereunder, any and all
financial information in such Lender’s possession concerning the Credit Parties
which has been delivered to such Lender pursuant to this Agreement, provided
that each such prospective assignee or participant shall execute a
confidentiality agreement consistent with the terms of Section 13.11 hereof or
shall otherwise agree to be bound by the terms thereof.

(i) Nothing in this Agreement, the Notes or the other Loan Documents, expressed
or implied, is intended to or shall confer on any Person other than the
respective parties hereto and thereto and their successors and assignees and
participants permitted hereunder and thereunder any benefit or any legal or
equitable right, remedy or other claim under this Agreement, the Notes or the
other Loan Documents.

13.9 Counterparts. This Agreement may be executed in several counterparts, and
each executed copy shall constitute an original instrument, but such
counterparts shall together constitute but one and the same instrument.

 

108



--------------------------------------------------------------------------------

13.10 Amendment and Waiver.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, nor consent to any departure by any Credit Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Agent and the Majority Lenders (or by the Agent at the written request of the
Majority Lenders) or, if this Agreement expressly so requires with respect to
the subject matter thereof, by all Lenders (and, with respect to any amendments
to this Agreement or the other Loan Documents, by any Credit Party or the
Guarantors that are signatories thereto), and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by the Lender or Lenders affected thereby, do any
of the following: (a) increase the stated amount of such Lender’s commitment
hereunder, (b) reduce the principal of, or interest on, any outstanding
Indebtedness or any Fees or other amounts payable hereunder, (c) postpone any
date fixed for any payment of principal of, or interest on, any outstanding
Indebtedness or any Fees or other amounts payable hereunder, (d) except as
expressly permitted hereunder or under the Collateral Documents, release all or
substantially all of the Collateral (provided that neither Agent nor any Lender
shall be prohibited thereby from proposing or participating in a consensual or
nonconsensual debtor-in-possession or similar financing), or release any
material guaranty provided by any Person in favor of Agent and the Lenders,
provided however that Agent shall be entitled, without notice to or any further
action or consent of the Lenders, to release any Collateral which any Credit
Party is permitted to sell, assign or otherwise transfer in compliance with this
Agreement or the other Loan Documents or release any guaranty to the extent
expressly permitted in this Agreement or any of the other Loan Documents
(whether in connection with the sale, transfer or other disposition of the
applicable Guarantor or otherwise), (e) terminate or modify any indemnity
provided to the Lenders hereunder or under the other Loan Documents, except as
shall be otherwise expressly provided in this Agreement or any other Loan
Document, or (f) change the definitions of “Revolving Credit Percentage”, “Term
Loan Percentage”, “Weighted Percentage”, “Interest Periods”, “Majority Lenders”,
“Majority Revolving Credit Lenders”, “Majority Term Loan Lenders,” Sections 10.2
or 10.3 hereof or this Section 13.10; provided, further, that the Revolving
Credit Maturity Date may be postponed or extended, only with the consent of all
of the Revolving Credit Lenders; the Term Loan Maturity Date may be postponed or
extended only with the consent of all the Term Loan Lenders; and provided
further, that no amendment, waiver or consent shall, unless in a writing signed
by the Swing Line Lender, do any of the following: (x) reduce the principal of,
or interest on, the Swing Line Note, (y) postpone any date fixed for any payment
of principal of, or interest on, the Swing Line Note or (z) otherwise affect the
rights and duties of the Swing Line Lender under this Agreement or any other
Loan Document and provided further, that no amendment, waiver or consent shall,
unless in a writing signed by Issuing Lender affect the rights or duties of
Issuing Lender under this Agreement or any of the other Loan Documents and no
amendment, waiver, or consent shall, unless in a writing signed by the Agent
affect the rights or duties of the Agent under this Agreement or any other Loan
Document. All references in this Agreement to “Lenders” or “the Lenders” shall
refer to all Lenders, unless expressly stated to refer to Majority Lenders (or
the like).

(b) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove of any amendment, consent, waiver or any
other modification to any Loan Document (and all amendments, consents, waivers
and other modifications may be effected without the consent of the Defaulting
Lenders), except that the foregoing shall not permit, in each case without such
Defaulting Lender’s consent, (i) an increase in such Defaulting

 

109



--------------------------------------------------------------------------------

Lender’s stated commitment amounts, (ii) the waiver, forgiveness or reduction of
the principal amount of any Indebtedness owing to such Defaulting Lender (unless
all other Lenders affected thereby are treated similarly), (iii) the extension
of the final maturity date(s) of such Defaulting Lenders’ portion of any of the
Indebtedness or the extension of any commitment to extend credit of such
Defaulting Lender, or (iv) any other modification which requires the consent of
all Lenders or the Lender(s) affected thereby which affects such Defaulting
Lender more adversely than the other affected Lenders (other than a modification
which results in a reduction of such Defaulting Lender’s Percentage of any
Commitments or repayment of any amounts owing to such Defaulting Lender on a non
pro-rata basis).

(c) The Agent shall, upon the written request of the Borrower, execute and
deliver to the Credit Parties such documents as may be necessary to evidence
(1) the release or subordination of any Lien granted to or held by the Agent
upon any Collateral: (a) upon termination of the Revolving Credit Aggregate
Commitment and payment in full of all Indebtedness payable under this Agreement
and under any other Loan Document; (b) which constitutes property (including,
without limitation, Equity Interests in any Person) sold or to be sold or
disposed of as part of or in connection with any disposition (whether by sale,
by merger or by any other form of transaction and including the property of any
Subsidiary that is disposed of as permitted hereby) permitted in accordance with
the terms of this Agreement; (c) which constitutes property in which a Credit
Party owned no interest at the time the Lien was granted or at any time
thereafter; or (d) if approved, authorized or ratified in writing by the
Majority Lenders, or all the Lenders, as the case may be, as provided in this
Section 13.10; or (2) the release of any Person from its obligations under the
Loan Documents (including without limitation the Guaranty) if all of the Equity
Interests of such Person that were held by a Credit Party are sold or otherwise
transferred to any transferee other than Borrower or a Subsidiary of Borrower as
part of or in connection with any disposition (whether by sale, by merger or by
any other form of transaction) permitted in accordance with the terms of this
Agreement; provided that (i) Agent shall not be required to execute any such
release or subordination agreement under clauses (1) or (2) above on terms
which, in the Agent’s opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty or such release shall not in any manner discharge,
affect or impair the Indebtedness or any Liens upon any Collateral retained by
any Credit Party, including (without limitation) the proceeds of the sale or
other disposition, all of which shall constitute and remain part of the
Collateral.

13.11 Confidentiality. Each Lender agrees that it will not disclose without the
prior consent of the Borrower (other than to its employees, its Subsidiaries,
another Lender, an Affiliate of a Lender or to its auditors, counsel or
representatives) any information with respect to the Credit Parties which is
furnished pursuant to this Agreement or any of the other Loan Documents;
provided that any Lender may disclose any such information (a) as has become
generally available to the public or has been lawfully obtained by such Lender
from any third party under no duty of confidentiality to any Credit Party,
(b) as may be required or appropriate in any report, statement or testimony
submitted to, or in respect to any inquiry, by, any municipal, state or federal
regulatory body having or claiming to have jurisdiction over such Lender,
including the Board of Governors of the Federal Reserve System of the United
States, the Office of the Comptroller of the Currency or the Federal Deposit
Insurance Corporation or similar organizations (whether in the United States or
elsewhere) or their successors, (c) as may

 

110



--------------------------------------------------------------------------------

be required or appropriate in respect to any summons or subpoena or in
connection with any litigation, (d) in order to comply with any law, order,
regulation, ruling or other requirement of law applicable to such Lender, and
(e) to any prospective assignee or participant in accordance with
Section 13.8(h) hereof.

13.12 Substitution or Removal of Lenders.

(a) With respect to any Lender (i) whose obligation to make Eurodollar-based
Advances has been suspended pursuant to Section 11.3 or 11.4, (ii) that has
demanded compensation under Sections 3.4(c), 11.5 or 11.6, (iii) that has become
a Defaulting Lender or (iv) that has failed to consent to a requested amendment,
waiver or modification to any Loan Document as to which the Majority Lenders
have already consented (in each case, an “Affected Lender”), then the Agent or
the Borrower may, at the Borrower’s sole expense, require the Affected Lender to
sell and assign all of its interests, rights and obligations under this
Agreement, including, without limitation, its Revolving Credit Percentage of the
Revolving Credit Aggregate Commitment, to an assignee (which may be one or more
of the Lenders) (such assignee shall be referred to herein as the “Purchasing
Lender” or “Purchasing Lenders”) within two (2) Business Days after receiving
notice from the Borrower requiring it to do so, for an aggregate price equal to
the sum of the portion of all Advances made by it, interest and fees accrued for
its account through but excluding the date of such payment, and all other
amounts payable to it hereunder, from the Purchasing Lender(s) (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts, including without limitation, if demanded by the
Affected Lender, the amount of any compensation that is due to the Affected
Lender under Sections 3.4(c), 11.1, 11.5 and 11.6 to but excluding said date),
payable (in immediately available funds) in cash. The Affected Lender, as
assignor, such Purchasing Lender, as assignee, the Borrower and the Agent, shall
enter into an Assignment Agreement pursuant to Section 13.8 hereof, whereupon
such Purchasing Lender shall be a Lender party to this Agreement, shall be
deemed to be an assignee hereunder and shall have all the rights and obligations
of a Lender with a Revolving Credit Percentage equal to its ratable share of the
then applicable Revolving Credit Aggregate Commitment and the applicable
Percentages of the Term Loan of the Affected Lender, provided, however, that if
the Affected Lender does not execute such Assignment Agreement within
(2) Business Days of receipt thereof, the Agent may execute the Assignment
Agreement as the Affected Lender’s attorney-in-fact. Each of the Lenders hereby
irrevocably constitutes and appoints the Agent and any officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full power and authority in the name of such Lender or in its own name to
execute and deliver the Assignment Agreement while such Lender is an Affected
Lender hereunder (such power of attorney to be deemed coupled with an interest
and irrevocable). In connection with any assignment pursuant to this
Section 13.12, the Borrower or the Purchasing Lender shall pay to the Agent the
administrative fee for processing such assignment referred to in Section 13.8.

(b) If any Lender is an Affected Lender of the type described in
Section 13.12(a)(iii) and (iv) (any such Lender, a “Non-Compliant Lender”), the
Borrower may, with the prior written consent of the Agent, and notwithstanding
Section 10.3 of this Agreement or any other provisions requiring pro rata
payments to the Lenders, elect to reduce the Revolving Credit Aggregate
Commitment by an amount equal to the Non-Compliant Lender’s Revolving Credit
Percentage of the Revolving Credit Aggregate Commitment and repay such
Non-Compliant

 

111



--------------------------------------------------------------------------------

Lender an amount equal the principal amount of all Advances owing to it, all
interest and fees accrued for its account through but excluding the date of such
repayment, and all other amounts payable to it hereunder (including without
limitation, if demanded by the Non-Compliant Lender, the amount of any
compensation that is due to the Non-Compliant Lender under Sections 3.4(c),
11.1, 11.5 and 11.6 to but excluding said date), payable (in immediately
available funds) in cash, so long as, after giving effect to the termination of
Commitments and the repayments described in this clause (b), any Fronting
Exposure of such Non-Compliant Lender shall be reallocated among the Lenders
that are not Non-Compliant Lenders in accordance with their respective Revolving
Credit Percentages, but only to the extent that the sum of the aggregate
principal amount of all Revolving Credit Advances made by each such Lender, plus
such Lender’s Percentage of the aggregate outstanding principal amount of Swing
Line Advances and Letter of Credit Obligations prior to giving effect to such
reallocation plus such Lender’s Percentage of the Fronting Exposure to be
reallocated does not exceed such Lender’s Percentage of the Revolving Credit
Aggregate Commitment, and with respect to any portion of the Fronting Exposure
that may not be reallocated, the Borrower shall deliver to the Agent, for the
benefit of the Issuing Lender and/or Swing Line Lender, as applicable, cash
collateral or other security satisfactory to the Agent, with respect any such
remaining Fronting Exposure.

(c) If any Lender is a Non-Compliant Lender, the Borrower may, notwithstanding
Section 10.3 of this Agreement or any other provisions requiring pro rata
payments to the Lenders, elect to repay all amounts owing to such a
Non-Compliant Lender in connection with the Term Loans, so long as no Default or
Event of Default exists at the time of such repayment.

(d) A Lender shall not be required to make any assignment under this
Section 13.12 if, prior thereto, the circumstances entitling the Borrower or the
Agent to require such assignment cease to apply.

13.13 Withholding Taxes.

 

  (a)

If any Lender is not a “united states person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, such Lender shall promptly
(but in any event prior to the initial payment of interest hereunder or prior to
its accepting any assignment under Section 13.8 hereof, as applicable) deliver
to the Agent two original executed copies of (i) Internal Revenue Service Form
W-8BEN or any successor form specifying the applicable tax treaty between the
United States and the jurisdiction of such Lender’s domicile which provides for
the exemption from withholding on interest payments to such Lender,
(ii) Internal Revenue Service Form W-8ECI or any successor form evidencing that
the income to be received by such Lender hereunder is effectively connected with
the conduct of a trade or business in the United States or (iii) other evidence
satisfactory to the Agent that such Lender is exempt from United States income
tax withholding with respect to such income; provided, however, that such Lender
shall not be required to deliver to Agent the aforesaid forms or other evidence
with respect to Advances to Borrower, if such Lender has

 

112



--------------------------------------------------------------------------------

  assigned its entire interest hereunder (including its Revolving Credit
Commitment Amount, any outstanding Advances hereunder and participations in
Letters of Credit issued hereunder and any Notes issued to it by Borrower), to
an Affiliate which is incorporated under the laws of the United States or a
state thereof, and so notifies the Agent. Such Lender shall amend or supplement
any such form or evidence as required to insure that it is accurate, complete
and non-misleading at all times. Promptly upon notice from the Agent of any
determination by the Internal Revenue Service that any payments previously made
to such Lender hereunder were subject to United States income tax withholding
when made, such Lender shall pay to the Agent the excess of the aggregate amount
required to be withheld from such payments over the aggregate amount actually
withheld by the Agent. In addition, from time to time upon the reasonable
request and the sole expense of Borrower, each Lender and the Agent shall (to
the extent it is able to do so based upon applicable facts and circumstances),
complete and provide Borrower with such forms, certificates or other documents
as may be reasonably necessary to allow Borrower, as applicable, to make any
payment under this Agreement or the other Loan Documents without any withholding
for or on the account of any tax under Section 10.1(d) hereof (or with such
withholding at a reduced rate), provided that the execution and delivery of such
forms, certificates or other documents does not adversely affect or otherwise
restrict the rights and benefits (including without limitation economic
benefits) available to such Lender or the Agent, as the case may be, under this
Agreement or any of the other Loan Documents, or under or in connection with any
transactions not related to the transactions contemplated hereby.

 

  (b) Any Lender (or assignee or participant permitted under Section 13.8) that
is a “united states person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code shall promptly (but in any event prior to the initial
payment of interest hereunder or prior to its accepting any assignment under
Section 13.8 hereof, as applicable) deliver to the Agent and the Borrower two
properly completed and duly executed originals of Internal Revenue Service Form
W-9, or any subsequent versions thereof or successors thereto.

13.14 Taxes and Fees. Should any tax (other than as a result of a Lender’s
failure to comply with Section 13.13 or a tax based upon the net income or
capitalization of any Lender or the Agent by any jurisdiction where a Lender or
the Agent is or has been located), or recording or filing fee become payable in
respect of this Agreement or any of the other Loan Documents or any amendment,
modification or supplement hereof or thereof, Borrower agrees to pay the same,
together with any interest or penalties thereon arising from Borrower’s actions
or omissions, and agrees to hold the Agent and the Lenders harmless with respect
thereto provided, however, that Borrower shall not be responsible for any such
interest or penalties which were incurred prior to the date that notice is given
to the Credit Parties of such tax or fees. Notwithstanding the foregoing,
nothing contained in this Section 13.14 shall affect or reduce the rights of any
Lender or the Agent under Section 11.5 hereof.

 

113



--------------------------------------------------------------------------------

13.15 WAIVER OF JURY TRIAL. THE LENDERS, THE AGENT AND THE BORROWER KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY
JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
RELATED INSTRUMENT OR AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTION OF ANY OF THEM. NEITHER THE LENDERS, THE AGENT NOR THE
BORROWER SHALL SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY SUCH
ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE
DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE LENDERS AND
THE AGENT OR THE BORROWER EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY ALL OF
THEM.

(a) In the event that the jury trial waiver contained in this Section 13.15 is
not enforceable, the parties elect to proceed as follows:

(b) With the exception of the items specified in clause (c), below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other Loan Document will be resolved by
a reference proceeding in California in accordance with the provisions of
Section 638 et seq. of the California Code of Civil Procedure (“CCP”), or their
successor sections, which shall constitute the exclusive remedy for the
resolution of any Claim, including whether the Claim is subject to the reference
proceeding. Except as otherwise provided in the Agreement, venue for the
reference proceeding will be in the state or federal court in the county or
district where venue is otherwise appropriate under applicable law (the
“Court”).

(c) The matters that shall not be subject to a reference are the following:
(i) non-judicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
Section does not limit the right of any party to exercise or oppose any of the
rights and remedies described in clauses (i) and (ii) or to seek or oppose from
a court of competent jurisdiction any of the items described in clauses
(iii) and (iv). The exercise of, or opposition to, any of those items does not
waive the right of any party to a reference pursuant to this Section.

(d) The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

 

114



--------------------------------------------------------------------------------

(e) The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (a) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(c) report a statement of decision within twenty (20) days after the matter has
been submitted for decision.

(f) The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered, no party shall be entitled to “priority”
in conducting discovery, depositions may be taken by either party upon seven
(7) days written notice, and all other discovery shall be responded to within
fifteen (15) days after service. All disputes relating to discovery which cannot
be resolved by the parties shall be submitted to the referee whose decision
shall be final and binding.

(g) Except as expressly set forth in this Section, the referee shall determine
the manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

(h) The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a trial,
including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

 

115



--------------------------------------------------------------------------------

(i) If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS REFERENCE
PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH
PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES,
AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY, DISPUTE OR
CLAIM BETWEEN OR AMONG THEM WHICH ARISES OUT OF OR IS RELATED TO THE AGREEMENT.

13.16 USA Patriot Act Notice. Pursuant to Section 326 of the USA Patriot Act,
the Agent and the Lenders hereby notify the Credit Parties that if they or any
of their Subsidiaries open an account, including any loan, deposit account,
treasury management account, or other extension of credit with Agent or any
Lender, the Agent or the applicable Lender will request the applicable Person’s
name, tax identification number, business address and other information
necessary to identify such Person (and may request such Person’s organizational
documents or other identifying documents) to the extent necessary for the Agent
and the applicable Lender to comply with the USA Patriot Act.

13.17 Complete Agreement; Conflicts. This Agreement, the Notes (if issued), any
Requests for Revolving Credit Advance, Requests for Swing Line Advance and Term
Loan Rate Requests, and the Loan Documents contain the entire agreement of the
parties hereto, superseding all prior agreements, discussions and understandings
relating to the subject matter hereof, and none of the parties shall be bound by
anything not expressed in writing. In the event of any conflict between the
terms of this Agreement and the other Loan Documents, this Agreement shall
govern.

13.18 Severability. In case any one or more of the obligations of the Credit
Parties under this Agreement, the Notes or any of the other Loan Documents shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining obligations of the Credit Parties shall not
in any way be affected or impaired thereby, and such invalidity, illegality or
unenforceability in one jurisdiction shall not affect the validity, legality or
enforceability of the obligations of the Credit Parties under this Agreement,
the Notes or any of the other Loan Documents in any other jurisdiction.

13.19 Table of Contents and Headings; Section References. The table of contents
and the headings of the various subdivisions hereof are for convenience of
reference only and shall in no way modify or affect any of the terms or
provisions hereof and references herein to “sections,” “subsections,” “clauses,”
“paragraphs,” “subparagraphs,” “exhibits” and “schedules” shall be to sections,
subsections, clauses, paragraphs, subparagraphs, exhibits and schedules,
respectively, of this Agreement unless otherwise specifically provided herein or
unless the context otherwise clearly indicates.

 

116



--------------------------------------------------------------------------------

13.20 Construction of Certain Provisions. If any provision of this Agreement or
any of the Loan Documents refers to any action to be taken by any Person, or
which such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person, whether or
not expressly specified in such provision.

13.21 Independence of Covenants. Each covenant hereunder shall be given
independent effect (subject to any exceptions stated in such covenant) so that
if a particular action or condition is not permitted by any such covenant
(taking into account any such stated exception), the fact that it would be
permitted by an exception to, or would be otherwise within the limitations of,
another covenant shall not avoid the occurrence of a Default or an Event of
Default.

13.22 Electronic Transmissions.

 

  (a) Each of the Agent, the Credit Parties, the Lenders, and each of their
Affiliates is authorized (but not required) to transmit, post or otherwise make
or communicate, in its sole discretion, Electronic Transmissions in connection
with any Loan Document and the transactions contemplated therein. The Borrower
and each other Credit Party hereby acknowledges and agrees that the use of
Electronic Transmissions is not necessarily secure and that there are risks
associated with such use, including risks of interception, disclosure and abuse
and each indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions.

 

  (b) All uses of an E-System shall be governed by and subject to, in addition
to Section 13.6 and this Section 13.22, separate terms and conditions posted or
referenced in such E-System and related contractual obligations executed by the
Agent, the Credit Parties and the Lenders in connection with the use of such
E-System.

 

  (c)

All E-Systems and Electronic Transmissions shall be provided “as is” and “as
available”. None of the Agent or any of its Affiliates, nor the Borrower or any
of its respective Affiliates warrants the accuracy, adequacy or completeness of
any E-Systems or Electronic Transmission, and each disclaims all liability for
errors or omissions therein. No warranty of any kind is made by the Agent or any
of its Affiliates, or the Borrower or any of its respective Affiliates in
connection with any E-Systems or Electronic Transmission, including any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects. The Agent, the
Borrower and its Subsidiaries, and the Lenders agree that the Agent has no
responsibility for maintaining or providing any equipment, software, services or
any testing required in connection with any

 

117



--------------------------------------------------------------------------------

  Electronic Transmission or otherwise required for any E-System. The Agent and
the Lenders agree that the Borrower has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

13.23 Advertisements. The Agent and the Lenders may disclose the names of the
Credit Parties and the existence of the Indebtedness in general advertisements
and trade publications.

13.24 Reliance on and Survival of Provisions. All terms, covenants, agreements,
representations and warranties of the Credit Parties to any of the Loan
Documents made herein or in any of the Loan Documents or in any certificate,
report, financial statement or other document furnished by or on behalf of any
Credit Party in connection with this Agreement or any of the Loan Documents
shall be deemed to have been relied upon by the Lenders, notwithstanding any
investigation heretofore or hereafter made by any Lender or on such Lender’s
behalf, and those covenants and agreements of the Borrower set forth in
Section 13.5 hereof (together with any other indemnities of any Credit Party
contained elsewhere in this Agreement or in any of the other Loan Documents) and
of Lenders set forth in Section 12.7 hereof shall survive the repayment in full
of the Indebtedness and the termination of any commitment to extend credit.

13.25 Amendment and Restatement; Assignment and Assumptions. Except as otherwise
set forth herein, this Agreement is intended to and does, effective on the
Effective Date, completely amend and restate, without novation, the Prior Credit
Agreement.

13.26 Individual Employee Liability to Lenders. The parties acknowledge that,
from time to time, employees of Borrower may be required to execute and deliver,
in their capacity as an officer, director or employee of Borrower, certain
certificates to Agent and Lenders in relation to this Agreement or the
transactions contemplated by this Agreement (“Certificates”). Agent and Lenders
shall have no cause of action against any individual employee of Borrower based
on any inaccuracy in any Certificate executed by or delivered to Agent and
Lenders by such employee provided the employee does not knowingly provide false
or misleading Certificates, and has acted in good faith.

[Signatures Follow On Succeeding Page]

 

118



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the day and year first above written.

 

COMERICA BANK,

     

QUINSTREET, INC.

as Administrative Agent       By:  

/s/ Philip Koblis

    By:  

/s/ Douglas Valenti

Name:

 

Philip Koblis

   

Name:

 

Douglas Valenti

Title:  

SVP

    Title:  

CEO

 

COMERICA BANK,

as a Lender, as Issuing Lender

and as Swing Line Lender

By:  

/s/ Philip Koblis

Name:

 

Philip Koblis

Title:  

SVP

 

119



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch

By:  

/s/ Christopher Reo Day

Name:   Christopher Reo Day Title:   Vice President By:  

/s/ Sanja Gazahi

Name:   Sanja Gazahi Title:   Associate

 

120



--------------------------------------------------------------------------------

J.P.MORGAN CHASE, N.A.

By:

 

/s/ John G. Kowalczuk

Name:

 

John G. Kowalczuk

Title:

 

Executive Director

 

121



--------------------------------------------------------------------------------

UNION BANK, N.A.

By:  

/s/ Michael Stahl

Name:

 

Michael Stahl

Title:  

Vice President

 

122



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

By:

 

/s/ Ronald J. Drobny

Name:

 

Ronald J. Drobny

Title:

 

Senior Vice President

 

123



--------------------------------------------------------------------------------

U.S. BANK, NATIONAL ASSOCIATION

By:

 

/s/ Christi K. Shaw

Name:

 

Christi K. Shaw

Title:

 

Vice President

 

124



--------------------------------------------------------------------------------

BANK OF THE WEST

By:

 

/s/ Stuart Darby

Name:

 

Stuart Darby

Title:

 

V.P.

 

125



--------------------------------------------------------------------------------

SILICON VALLEY BANK By:  

/s/ Nick Tsiagkas

Name:  

Nick Tsiagkas

Title:  

Relationship Manager

 

126



--------------------------------------------------------------------------------

Schedule 1.1

Applicable Margin Grid

Revolving Credit and Term Loan Facility

(basis points per annum)

 

Basis for Pricing

   Level I    Level II*    Level III    Level IV

Funded Debt to EBITDA Ratio**

   <0.75 to 1.0    ³0.75 to 1.0


and

<1.5 to 1.0

   ³1.5 to 1.0


and

<2.25 to 1.0

   ³2.25 to 1.0

Revolving Credit Eurodollar Margin

   162.5    187.5    212.5    237.5

Revolving Credit Base Rate Margin

   62.5    87.5    112.5    137.5

Revolving Credit Facility Fee

   37.50    37.50    37.50    37.50

Letter of Credit Fees (exclusive of facing fees)

   162.5    187.5    212.5    237.5

Term Loan Eurodollar Margin

   200.0    225.0    250.0    275.0

Term Loan Base Rate Margin

   100.00    125.0    150.0    175.0

 

* Level II pricing shall be in effect until the delivery of the financial
statements for the quarter ending December 31, 2011, after which time the
pricing grid shall govern.

** Definitions as set forth in the Credit Agreement.



--------------------------------------------------------------------------------

Schedule 1.2

Percentages and Allocations

Revolving Credit and Term Loan Facilities

 

LENDERS

   REVOLVING
CREDIT
ALLOCATIONS      REVOLVING
CREDIT
PERCENTAGE     TERM LOAN
ALLOCATIONS      TERM LOAN
PERCENTAGE     TOTAL
ALLOCATION      WEIGHTED
PERCENTAGE  

Comerica Bank

   $ 47,400,000         23.700000 %    $ 25,100,000         25.100000 %    $
72,500,000         24.166667 % 

Bank of America

   $ 44,250,000         22.125000 %    $ 23,250,000         23.250000 %    $
67,500,000         22.500000 % 

Union Bank

   $ 32,750,000         16.375000 %    $ 17,250,000         17.250000 %    $
50,000,000         16.666667 % 

U.S. Bank

   $ 22,950,000         11.475000 %    $ 12,050,000         12.050000 %    $
35,000,000         11.666667 % 

Silicon Valley Bank

   $ 19,700,000         9.850000 %    $ 10,300,000         10.300000 %    $
30,000,000         10.000000 % 

Bank of the West

   $ 16,400,000         8.200000 %    $ 8,600,000         8.600000 %    $
25,000,000         8.333333 % 

Credit Suisse

   $ 10,000,000         5.000000 %    $ 0         0.000000 %    $ 10,000,000   
     3.333333 % 

J.P. Morgan Chase

   $ 6,550,000         3.275000 %    $ 3,450,000         3.450000 %    $
10,000,000         3.333333 % 

TOTALS

   $ 200,000,000         100 %    $ 100,000,000         100 %    $ 300,000,000
        100 % 



--------------------------------------------------------------------------------

Schedule 6.16

Subsidiaries

QUINSTREET, EUROPE (F.K.A. MWR SYSTEMS, LTD.)

QUINSTREET SOFTWARE INDIA PRIVATE LIMITED

QUINSTREET PROPERTIES, INC.

QUINSTREET MEDIA, INC.

QUINSTREET, LLC

HQ PUBLICATIONS, LLC

QUINSTREET INSURANCE AGENCY, INC.

NARROWCAST GROUP, LLC

3041486 NOVA SCOTIA COMPANY

WORLD WIDE LEARN, INC.

WORLD WIDE LEARN PARTNERSHIP

QUINSTREET CAYMAN ISLANDS, LTD.

QUINSTREET BRASIL ONLINE MARKETING E MIDIA LTDA

CARSON CITY MEDIA, LLC

OK CONTENT-RICH WEB PROPERTIES, LLC

SILVERLODE HOLDINGS, LLC

V-P.D.C.-WEB, LLC



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE

 

No.                                 

Dated:             , 20        

 

 

TO: Comerica Bank (“Agent”)

 

RE: Second Amended and Restated Revolving Credit and Term Loan Agreement is made
as of the 4th day of November, 2011 (as amended, restated or otherwise modified
from time to time, the “Credit Agreement”) by and among the financial
institutions from time to time signatory thereto (individually a “Lender,” and
any and all such financial institutions collectively the “Lenders”), Comerica
Bank, as Administrative Agent for the Lenders (in such capacity, the “Agent”)
and QuinStreet, Inc. (“Borrower”).

Pursuant to the terms and conditions of the Credit Agreement, Borrower hereby
requests an Advance from Lenders, as described herein:

 

(A) Date of Advance:                                 

 

(B) ¨ (check if applicable)

This Advance is or includes a whole or partial refunding/conversion of:

Advance No(s).                                 

 

(C) Type of Advance (check only one):

 

  ¨ Base Rate Advance

  ¨ Eurodollar-based Advance

 

(D) Amount of Advance:

$                                

 

(E) Interest Period (applicable to Eurodollar-based Advances)

 

                                    months

 

(F) Disbursement Instructions

 

  ¨ Comerica Bank Account No.                                 

  ¨ Other:                                                                  

 



--------------------------------------------------------------------------------

Borrower certifies to the matters specified in Section 2.3(f) of the Credit
Agreement.

Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.

QUINSTREET, INC.

By:                                                                  

Its:                                                                  

Agent Approval:                                

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF REVOLVING CREDIT NOTE

 

$                                 

                     , 20        

 

 

On or before the Revolving Credit Maturity Date, FOR VALUE RECEIVED, QuinStreet,
Inc. (“Borrower”) promises to pay to the order of [insert name of applicable
financial institution] (“Payee”) at San Jose, California, care of Agent, in
lawful money of the United States of America, so much of the sum of [Insert
Amount derived from Percentages] Dollars ($                     ), as may from
time to time have been advanced by Payee and then be outstanding hereunder
pursuant to the Second Amended and Restated Revolving Credit and Term Loan
Agreement (as amended or otherwise modified from time to time, the “Credit
Agreement”) is made as of the 4th day of November, 2011, by and among the
financial institutions from time to time signatory thereto (individually a
“Lender,” and any and all such financial institutions collectively the
“Lenders”), Comerica Bank, as Administrative Agent for the Lenders (in such
capacity, the “Agent”), and Borrower. Each of the Revolving Credit Advances made
hereunder shall bear interest at the Applicable Interest Rate from time to time
applicable thereto under the Credit Agreement or as otherwise determined
thereunder, and interest shall be computed, assessed and payable on the unpaid
principal amount of each Revolving Credit Advance made by the Payee from the
date of such Revolving Credit Advance until paid at the rate and at the times
set forth in the Credit Agreement.

This Note is a note under which Revolving Credit Advances (including refundings
and conversions), repayments and readvances may be made from time to time, but
only in accordance with the terms and conditions of the Credit Agreement. This
Note evidences borrowings under, is subject to, is secured in accordance with,
and may be accelerated or matured under, the terms of the Credit Agreement, to
which reference is hereby made. Capitalized terms used herein, except as defined
to the contrary, shall have the meanings given them in the Credit Agreement.

This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of California.

The Borrower hereby waives presentment for payment, demand, protest and notice
of dishonor and nonpayment of this Note and agrees that no obligation hereunder
shall be discharged by reason of any extension, indulgence, release, or
forbearance granted by any holder of this Note to any party now or hereafter
liable hereon or any present or subsequent owner of any property, real or
personal, which is now or hereafter security for this Note.

*    *    *

[SIGNATURES FOLLOW ON SUCCEEDING PAGE]



--------------------------------------------------------------------------------

Nothing herein shall limit any right granted Payee by any other instrument or by
law.

QUINSTREET, INC.

By:                                                                  

Its:                                                                  

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SWING LINE NOTE

 

$                              , 20       

On or before the Revolving Credit Maturity Date, FOR VALUE RECEIVED, QuinStreet,
Inc. (“Borrower”) promises to pay to the order of Comerica Bank (“Swing Line
Lender”) at San Jose, California in lawful money of the United States of
America, so much of the sum of [Insert Amount derived from Percentages] Dollars
($                ), as may from time to time have been advanced to the Borrower
by the Swing Line Lender and then be outstanding hereunder pursuant to the
Second Amended and Restated Revolving Credit and Term Loan Agreement (as amended
or otherwise modified from time to time, the “Credit Agreement”) is made as of
the 4th day of November, 2011, by and among the financial institutions from time
to time signatory thereto (individually a “Lender,” and any and all such
financial institutions collectively the “Lenders”), Comerica Bank, as
Administrative Agent for the Lenders (in such capacity, the “Agent”), and
Borrower, together with interest thereon as hereinafter set forth.

Each of the Swing Line Advances made hereunder shall bear interest at the
Applicable Interest Rate from time to time applicable thereto under the Credit
Agreement or as otherwise determined thereunder, and interest shall be computed,
assessed and payable on the unpaid principal amount of each Swing Line Advance
made by the Swing Line Lender from the date of such Swing Line Advance until
paid at the rates and at the times set forth in the Credit Agreement.

This Note is a Swing Line Note under which Swing Line Advances (including
refundings and conversions), repayments and readvances may be made from time to
time by the Swing Line Lender, but only in accordance with the terms and
conditions of the Credit Agreement (including any applicable sublimits). This
Note evidences borrowings under, is subject to, is secured in accordance with,
and may be accelerated or matured under, the terms of the Credit Agreement to
which reference is hereby made. Capitalized terms used herein, except as defined
to the contrary, shall have the meanings given them in the Credit Agreement.

This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of California.

The Borrower hereby waives presentment for payment, demand, protest and notice
of dishonor and nonpayment of this Note and agrees that no obligation hereunder
shall be discharged by reason of any extension, indulgence, release, or
forbearance granted by any holder of this Note to any party now or hereafter
liable hereon or any present or subsequent owner of any property, real or
personal, which is now or hereafter security for this Note.

*    *    *

[SIGNATURES FOLLOW ON SUCCEEDING PAGE]

 



--------------------------------------------------------------------------------

Nothing herein shall limit any right granted Swing Line Lender by any other
instrument or by law.

 

    QUINSTREET, INC.     By:               Its:    

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REQUEST FOR SWING LINE ADVANCE

 

 

No.__________

     Dated:                           

 

TO: Comerica Bank (“Swing Line Lender”)

 

RE: Second Amended and Restated Revolving Credit and Term Loan Agreement (as
amended or otherwise modified from time to time, the “Credit Agreement”) is made
as of the 4th day of November, 2011) by and among the financial institutions
from time to time signatory thereto (individually a “Lender,” and any and all
such financial institutions collectively the “Lenders”), Comerica Bank, as
Administrative Agent for the Lenders (in such capacity, the “Agent”) and
QuinStreet, Inc. (“Borrower”).

Pursuant to the terms and conditions of the Credit Agreement, Borrower hereby
requests an Advance from the Swing Line Lender, as described herein:

 

(A)

   Date of Advance:                                       

(B)

   ¨ (check if applicable)       This Advance is or includes a whole or partial
refunding/conversion of:    Advance
No(s).                                                    

(C)               

   Type of Advance (check only one):—       ¨ Base Rate Advance       ¨ Quoted
Rate Advance   

(D)

   Amount of Advance:       $                                        

(E)

   Interest Period (applicable to Quoted Rate Advances)   
                        months   

(F)

   Disbursement Instructions      

¨ Comerica Bank Account No.                            

¨ Other:                                               

  

 

                                                          

 



--------------------------------------------------------------------------------

Borrower certifies to the matters specified in Section 2.5(c)(vi) of the Credit
Agreement.

Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.

 

    QUINSTREET, INC.     By:               Its:    



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTICE OF ISSUANCE OF LETTER OF CREDIT

 

TO: Lenders

 

RE: Issuance of Letter of Credit pursuant to Article 3 of the Second Amended and
Restated Revolving Credit and Term Loan Agreement is made as of the 4th day of
November, 2011 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”) by and among the financial institutions from time to
time signatory thereto (individually a “Lender,” and any and all such financial
institutions collectively the “Lenders”), Comerica Bank, as Administrative Agent
for the Lenders (in such capacity, the “Agent”) and QuinStreet, Inc.
(“Borrower”).

On                         , 20         ,1 Agent, in accordance with Article 3
of the Credit Agreement, issued its Letter of Credit number
                    , in favor of                              2 for the account
of                                          .3 The face amount of such Letter of
Credit is $                    . The amount of each Lender’s participation in
such Letter of Credit is as follows:4

 

                         [Lender]

   $                                                                       
             

                         [Lender]

   $                                                                       
             

                         [Lender]

   $                                                                       
             

                         [Lender]

   $                                                                       
             

This notification is delivered this                  day of
                            , 20         , pursuant to Section 3.3 of the Credit
Agreement. Except as otherwise defined, capitalized terms used herein have the
meanings given them in the Credit Agreement.

 

    Signed:     COMERICA BANK, as Agent     By:         Its:    

 

(a)                                          

 

1 

Date of Issuance

 

2 

Beneficiary

 

3 

Name of applicable Borrower

 

4 

Amounts based on Percentages

[This form of Letter of Credit Notice (including footnotes) is subject in all
respects to the terms and conditions of the Credit Agreement which shall govern
in the event of any inconsistencies or omissions.]



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF SECURITY AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT G

[Reserved]



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF ASSIGNMENT AGREEMENT

Date:                                         

 

To: Borrower

 

          and

 

  Comerica Bank (“Agent”)

 

Re: Second Amended and Restated Revolving Credit and Term Loan Agreement is made
as of the 4th day of November, 2011 (as amended, restated or otherwise modified
from time to time, the “Credit Agreement”) by and among the financial
institutions from time to time signatory thereto (individually a “Lender,” and
any and all such financial institutions collectively the “Lenders”), Comerica
Bank, as Administrative Agent for the Lenders (in such capacity, the “Agent”)
and QuinStreet, Inc. (“Borrower”).

Ladies and Gentlemen:

Reference is made to Section 13.8 of the Credit Agreement. Unless otherwise
defined herein or the context otherwise requires, all initially capitalized
terms used herein without definition shall have the meanings specified in the
Credit Agreement.

This Agreement constitutes notice to each of you of the proposed assignment and
delegation by [insert name of assignor] (the “Assignor”) to [insert name of
assignee] (the “Assignee”), and, subject to the terms and conditions of the
Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, effective on the
“Effective Date” (as hereafter defined) that undivided interest in each of
Assignor’s rights and obligations under the Credit Agreement and the other Loan
Documents in the amounts as set forth on the attached Schedule 1, such that,
after giving effect to the foregoing assignment and assumption, and the
concurrent assignment by Assignor to Assignee on the date hereof, the Assignee’s
interest in the Revolving Credit (and participations in any outstanding Letters
of Credit and Swing Line Advances) and the Term Loan shall be as set forth in
the attached Schedule 2 with respect to the Assignee.

The Assignor hereby instructs the Agent to make all payments from and including
the Effective Date hereof in respect of the interest assigned hereby, directly
to the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date of the assignment and
delegation being made hereby are the property of the Assignor, and not the
Assignee. The Assignee agrees that, upon receipt of any such interest or fees
accrued up to the Effective Date, the Assignee will promptly remit the same to
the Assignor.



--------------------------------------------------------------------------------

The Assignee hereby confirms that it has received a copy of the Credit Agreement
and the exhibits and schedules referred to therein, and all other Loan Documents
which it considers necessary, together with copies of the other documents which
were required to be delivered under the Credit Agreement as a condition to the
making of the loans thereunder. The Assignee acknowledges and agrees that it:
(a) has made and will continue to make such inquiries and has taken and will
take such care on its own behalf as would have been the case had its Percentage
been granted and its loans been made directly by such Assignee to the Borrower
without the intervention of the Agent, the Assignor or any other Lender; and
(b) has made and will continue to make, independently and without reliance upon
the Agent, the Assignor or any other Lender, and based on such documents and
information as it has deemed appropriate, its own credit analysis and decisions
relating to the Credit Agreement. The Assignee further acknowledges and agrees
that neither the Agent, nor the Assignor has made any representations or
warranties about the creditworthiness of the Borrower or any other party to the
Credit Agreement or any other of the Loan Documents, or with respect to the
legality, validity, sufficiency or enforceability of the Credit Agreement, or
any other of the Loan Documents. This assignment shall be made without recourse
to or warranty by the Assignor, except as set forth herein.

Assignee represents and warrants that it is a Person to which assignments are
permitted pursuant to Section 13.8 of the Credit Agreement.

Except as otherwise provided in the Credit Agreement, effective as of the
Effective Date:

 

  (a) the Assignee: (i) shall be deemed automatically to have become a party to
the Credit Agreement and the other Loan Documents, to have assumed all of the
Assignor’s obligations thereunder to the extent of the Assignee’s percentage
referred to in the second paragraph of this Assignment Agreement, and to have
all the rights and obligations of a party to the Credit Agreement and the other
Loan Documents, as if it were an original signatory thereto to the extent
specified in the second paragraph hereof; and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement and the other Loan
Documents as if it were an original signatory thereto; and

 

  (b) the Assignor’s obligations under the Credit Agreement and the other Loan
Documents shall be reduced by the Percentage referred to in the second paragraph
of this Assignment Agreement.

As used herein, the term “Effective Date” means the date on which all of the
following have occurred or have been completed, as reasonably determined by the
Agent:

 

  (1) the delivery to the Agent of an original of this Assignment Agreement
executed by the Assignor and the Assignee;

 

  (2) the payment to the Agent, of all accrued fees, expenses and other items
for which reimbursement is then owing under the Credit Agreement;

 

  (3) the payment to the Agent of the processing fee referred to in
Section 13.8(d)(ii) of the Credit Agreement; and

 

2



--------------------------------------------------------------------------------

  (4) all other restrictions and items noted in Section 13.8 of the Credit
Agreement have been completed.

The Agent shall notify the Assignor and the Assignee, along with Borrower, of
the Effective Date.

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned loans:

 

  (A) Address for Notices:

 

    Institution Name:

 

    Address:

 

    Attention:

 

    Telephone:

 

    Facsimile:

 

  (B) Payment Instructions:

 

  (C) Proposed effective date of assignment.

The Assignee has delivered to the Agent (or is delivering to the Agent
concurrently herewith) the tax forms referred to in Section 13.13 of the Credit
Agreement to the extent required thereunder, and other forms reasonably
requested by the Agent. The Assignor has delivered to the Agent (or shall
promptly deliver to Agent following the execution hereof), the original of each
Note held by the Assignor under the Credit Agreement.

The laws of the State of California shall govern the validity, interpretation
and enforcement of this Agreement.

***

Signatures Follow on Succeeding Pages

 

3



--------------------------------------------------------------------------------

Please evidence your consent to and acceptance of the proposed assignment and
delegation set forth herein by signing and returning counterparts hereof to the
Assignor and the Assignee.

 

    [ASSIGNOR]       By:           Its:    

 

    [ASSIGNEE]       By:           Its:    

 

4



--------------------------------------------------------------------------------

ASSIGNMENT AGREEMENT ACCEPTED AND CONSENTED TO this        day of             ,
20       BY:

 

COMERICA BANK, as Agent   By:       Its:      

 

QUINSTREET, INC.*   By:       Its:      

[*Borrower’s consent will be required except as specified in Section 13.8 of the
Credit Agreement.]

[This form of Assignment Agreement (including footnotes) is subject in all
respects to the terms and conditions of the Credit Agreement which shall govern
in the event of any inconsistencies or omissions.]

 

5



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF GUARANTY

See attached.



--------------------------------------------------------------------------------

GUARANTY

This GUARANTY is made as of September 29, 2008 and is effective as of the
Effective Date by the undersigned guarantors (each a “Guarantor” and any and all
collectively, the “Guarantors”) to Comerica Bank, as the Agent (“Agent”) for and
on behalf of the Lenders (as defined below).

R E C I T A L S:

A. QuinStreet, Inc. (“Borrower”) has entered into that certain Revolving Credit
and Term Loan Agreement dated as of September 29, 2008 (as amended,
supplemented, amended and restated or otherwise modified from time to time the
“Credit Agreement”) with each of the financial institutions party thereto
(collectively, including their respective successors and assigns, the “Lenders”)
and the Agent pursuant to which the Lenders have agreed, subject to the
satisfaction of certain terms and conditions, to extend or to continue to extend
financial accommodations to the Borrower, as provided therein.

B. As a condition to entering into and performing their respective obligations
under the Credit Agreement, the Lenders and the Agent have required that each of
the Guarantors provide to the Agent, for and on behalf of the Lenders, this
Guaranty.

C. Each of the Guarantors desires to see the success of the Borrower and
furthermore, each of the Guarantors shall receive direct and/or indirect
benefits from extensions of credit made or to be made pursuant to the Credit
Agreement to the Borrower.

D. The business operations of the Borrower and the Guarantors are interrelated
and complement one another, and such entities have a common business purpose;
and (i) to permit their uninterrupted and continuous operations, such entities
now require and will from time to time hereafter require funds and credit
accommodations for general business purposes and (ii) the proceeds of advances
under the credit facilities extended under the Credit Agreement will directly or
indirectly benefit the Borrowers and the Guarantors hereunder, severally and
jointly.

E. The Agent is acting as agent for the Lenders pursuant to Section 12 of the
Credit Agreement.

NOW, THEREFORE, to induce each of the Lenders to enter into and perform its
obligations under the Credit Agreement, each of the Guarantors has executed and
delivered this guaranty (as amended and otherwise modified from time to time,
the “Guaranty”).

1. Definitions. Unless otherwise provided herein, all capitalized terms in this
Guaranty shall have the meanings specified in the Credit Agreement. The term
“Lenders” as used herein shall include any successors or assigns of the Lenders
in accordance with the Credit Agreement. In addition, the following term shall
have the following meaning:



--------------------------------------------------------------------------------

“Guaranteed Obligations” shall mean, collectively, all indebtedness, liabilities
and obligations of the Borrower to the Lenders of every kind, nature or
description under the Credit Agreement or any other Loan Document, including,
without limitation, principal, interest (including interest accruing on or after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding by or against Borrower, whether or not a claim
for post-filing or post-petition interest is allowed in such a proceeding and
including, without limitation, interest at the highest allowable per annum rate
specified in any document, instrument or agreement applicable to any of the
indebtedness), reimbursement obligations, fees, indemnities, and reasonable
costs and expenses (including without limitation, all reasonable fees and
disbursements of counsel to the Agent or any Lender) or otherwise, and any
liabilities of any Credit Party to Agent or any Lender arising in connection
with any Lender Products and payment obligations of any Credit Party to Agent or
any Lender arising under Hedging Transactions evidenced by Hedging Agreements,
and any and all other liabilities and obligations, direct or indirect, absolute
or contingent, due or to become due, now existing or hereafter incurred, which
may arise under, out of, or in connection with the Credit Agreement and the
other Loan Documents, whether such indebtedness is now existing or hereafter
arising.

2. Guaranty. Each of the Guarantors, hereby, jointly and severally, guarantees
to the Lenders the due and punctual payment to the Lenders when due, whether by
acceleration or otherwise, of the Guaranteed Obligations. Each of such
Guarantors further jointly and severally agree to pay any and all expenses
(including reasonable attorneys’ fees), that may be paid or incurred by the
Agent or any Lender in enforcing or preserving rights with respect to or
collecting any or all of the Guaranteed Obligations and/or enforcing any rights
with respect to, or collecting against the Guarantors under this Guaranty.

3. Unconditional Character of Guaranty. The obligations of each of the
Guarantors under this Guaranty shall be absolute and unconditional, and shall be
a guaranty of payment and not of collection, irrespective of the validity,
regularity or enforceability of the Credit Agreement or any of the other Loan
Documents, or any provision thereof, the absence of any action to enforce the
same, any waiver or consent with respect to or any amendment of any provision
thereof (provided that any amendment of this Guaranty shall be in accordance
with the terms hereof), the recovery of any judgment against any Person or
action to enforce the same, any failure or delay in the enforcement of the
obligations of the Borrower under the Credit Agreement or any of the other Loan
Documents, or any setoff, counterclaim, recoupment, limitation, defense or
termination whether with or without notice to the Guarantors. Each of the
Guarantors hereby waives diligence, demand for payment, filing of claims with
any court, any proceeding to enforce any provision of the Credit Agreement or
any of the other Loan Documents, any right to require a proceeding first against
Borrower or against any other Guarantor or other Person providing collateral, or
to exhaust any security for the performance of the obligations of the Borrower,
any protest, presentment, notice or demand whatsoever, and each Guarantor hereby
covenants that this Guaranty shall not be terminated, discharged or released
until, subject to Section 16 hereof, final payment in full of all of the
Guaranteed Obligations due and to become due from the Borrower, no Letters of
Credit shall be outstanding and the termination of any and all commitments to
extend credit (whether optional or obligatory)

 

2



--------------------------------------------------------------------------------

under the Credit Agreement or any other Loan Document, and only to the extent of
any such payment, performance and discharge. Each Guarantor hereby further
covenants that no security now or subsequently held by the Agent or the Lenders
for the payment of the Guaranteed Obligations (including, without limitation,
any security for any of the foregoing), whether in the nature of a security
interest, pledge, lien, assignment, setoff, suretyship, guaranty, indemnity,
insurance or otherwise, and no act, omission or other conduct of the Agent or
the Lenders in respect of such security, shall affect in any manner whatsoever
the unconditional obligations of this Guaranty, and that the Agent and each of
the Lenders in their respective sole discretion and without notice to any of the
Guarantors, may release, exchange, enforce, apply the proceeds of and otherwise
deal with any such security without affecting in any manner the unconditional
obligations of this Guaranty.

Without limiting the generality of the foregoing, the obligations of the
Guarantors under this Guaranty, and the rights of the Agent to enforce the same,
on behalf of the Lenders by proceedings, whether by action at law, suit in
equity or otherwise, shall not be in any way affected to the extent permitted by
applicable law, by (i) any insolvency, bankruptcy, liquidation, reorganization,
readjustment, composition, dissolution, winding up or other proceeding involving
or affecting Borrower, any or all of the Guarantors or any other Person or any
of their respective Affiliates including any discharge of, or bar or stay
against collecting, all or any of the Guaranteed Obligations in or as a result
of any such proceeding; (ii) any change in the ownership of any of the capital
stock (or other ownership interests) of Borrower or any or all of the
Guarantors, or any other Person providing collateral for any of the Guaranteed
Obligations, or any of their respective Affiliates; (iii) the election by the
Agent or any Lender, in any bankruptcy proceeding of any Person, to apply or not
apply Section 1111(b)(2) of the Bankruptcy Code; (iv) any extension of credit or
the grant of any security interest or lien under Section 364 of the Bankruptcy
Code; (v) any agreement or stipulation with respect to the provision of adequate
protection in any bankruptcy proceeding of any Person; (vi) the avoidance of any
security interest or lien in favor of the Agent or any Lender for any reason;
(vii) any action taken by the Agent or any Lender that is authorized by this
paragraph or any other provision of this Guaranty; or (viii) any other principle
or provision of law, statutory or otherwise, which is or might be in conflict
with the terms hereof.

4. Waivers. Each of the Guarantors hereby waives to the fullest extent possible
under applicable law:

(a) any defense based upon or arising by reason of:

(i) the doctrine of marshaling of assets or upon an election of remedies by
Agent or the Lenders, including, without limitation, an election to proceed by
non- judicial rather than judicial foreclosure;

(ii) any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal;

(iii) any disability or other defense of Borrower or any other Person;

 

3



--------------------------------------------------------------------------------

(iv) the cessation or limitation from any cause whatsoever, other than final and
irrevocable payment in full, of the Guaranteed Obligations;

(v) any lack of authority of any officer, director, partner, agent or any other
person acting or purporting to act on behalf of either Borrower, or any defect
in the formation of either Borrower;

(vi) the application by Borrower of the proceeds of any Guaranteed Obligations
for purposes other than the purposes represented by the Borrower to the Lenders
or intended or understood by the Lenders or the Guarantors;

(vii) any act or omission by the Lenders which directly or indirectly results in
or aids the discharge of Borrower or any Guaranteed Obligations by operation of
law or otherwise; or

(viii) any modification of Guaranteed Obligations, in any form whatsoever
including without limit any modification made after effective termination, and
including without limit, the renewal, extension, acceleration or other change in
time for payment of the Guaranteed Obligations, or other change in the terms of
any Guaranteed Obligations, including without limit increase or decrease of the
interest rate;

(b) any duty on the part of Agent or any of the Lenders to disclose to such
Guarantor any facts Agent or the Lenders may now or hereafter know about
Borrower, regardless of whether Agent or any Lender has reason to believe that
any such facts materially increase the risk beyond that which such Guarantor
intends to assume or has reason to believe that such facts are unknown to such
Guarantor or has a reasonable opportunity to communicate such facts to such
Guarantor;

(c) any other event or action (excluding compliance by such Guarantor with the
provisions hereof) that would result in the discharge by operation of law or
otherwise of such Guarantor from the performance or observance of any
obligation, covenant or agreement contained in this Guaranty; and

(d) all rights to participate in any security now or hereafter held by the Agent
or any Lender.

Each Guarantor understands that, absent this waiver, the Agent’s election of
remedies, including but not limited to its decision to proceed to nonjudicial
foreclosure on any real property securing the Guaranteed Obligations, could
preclude the Agent, on behalf of the Lenders, from obtaining a deficiency
judgment against Borrower and each Guarantor pursuant to California Code of
Civil Procedure Sections 580a, 580b, 580d or 726 and could also destroy any
subrogation rights which such Guarantor has against Borrower. Each Guarantor
further understands that, absent this waiver, California law, including without
limitation, California Code of Civil Procedure Sections 580a, 580b, 580d or 726,
could afford such Guarantor one or more affirmative defenses to any action
maintained by the Agent, on behalf of the Lenders, against such Guarantor on
this Guaranty.

 

4



--------------------------------------------------------------------------------

Each Guarantor waives any and all rights and provisions of California Code of
Civil Procedure Sections 580a, 580b, 580d and 726, including, but not limited to
any provision thereof that: (i) may limit the time period for the Agent, on
behalf of the Lenders, to commence a lawsuit against Borrower or any Guarantor
to collect any of the Guaranteed Obligations owing by either Borrower or any
Guarantor to Lenders; (ii) may entitle Borrower or any Guarantor to a judicial
or nonjudicial determination of any deficiency owed by Borrower or any Guarantor
to the Agent, on behalf of the Lenders, or to otherwise limit the Agent’s right
to collect a deficiency based on the fair market value of such real property
security; (iii) may limit the Agent’s right to collect a deficiency judgment
after a sale of any real property securing the Guaranteed Obligations; (iv) may
require the Agent to take only one action to collect the Guaranteed Obligations
or that may otherwise limit the remedies available to the Agent to collect the
Guaranteed Obligations.

Each Guarantor waives all rights and defenses arising out of an election of
remedies by the Agent, on behalf of the Lenders, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed the Agent’s and the Lenders’ rights of
subrogation and reimbursement against Borrower by the operation of Section 580d
of the California Code of Civil Procedure or otherwise.

Without limiting the generality of any other waiver or other provision set forth
in this Guaranty, each Guarantor waives all rights and defenses that such
Guarantor may have because the Guaranteed Obligations are secured by real
property to the fullest extent permissible under applicable law. This means,
among other things:

1. The Agent, on behalf of the Lenders, may collect from any Guarantor without
first foreclosing on any real or personal property collateral pledged by
Borrower to secure the Guaranteed Obligations.

2. If the Agent, on behalf of the Lenders, forecloses on any real property
collateral pledged by Borrower to secure the Guaranteed Obligations:

(a) The amount of the Guaranteed Obligations may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price.

(b) The Agent, on behalf of the Lenders, may collect from any Guarantor even if
the Agent, on behalf of the Lenders, by foreclosing on the real property pledged
as collateral, has destroyed any right that the any Guarantor may have to
collect from either Borrower.

This is an unconditional and irrevocable waiver of any rights and defenses each
Guarantor may have because the Guaranteed Obligations are secured by real
property to the fullest extent permissible under applicable law. These rights
and defenses include, but are not limited to, any rights or defenses based upon
Section 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.

WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET FORTH
IN THIS GUARANTY, EACH GUARANTOR HEREBY WAIVES, TO THE MAXIMUM EXTENT SUCH
WAIVER IS PERMITTED BY LAW, ANY AND ALL

 

5



--------------------------------------------------------------------------------

BENEFITS, DEFENSES TO PAYMENT OR PERFORMANCE, OR ANY RIGHT TO PARTIAL OR
COMPLETE EXONERATION ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF
CALIFORNIA CIVIL CODE SECTIONS 2799, 2808, 2809, 2810, 2815, 2819, 2820, 2821,
2822, 2838, 2839, 2845, 2847, 2848, 2849, AND 2850.

Each of the Guarantors acknowledges and agrees that this is a knowing and
informed waiver of the undersigned’s rights as discussed above and that the
Agent and the Lenders are relying on this waiver in extending credit to the
Borrower.

5. Waiver of Subrogation. Each Guarantor hereby waives any claim for
reimbursement, contribution, exoneration, indemnity or subrogation, or any other
similar claim, which such Guarantor may have or obtain against Borrower, by
reason of the existence of this Guaranty, or by reason of the payment by such
Guarantor of any of the Guaranteed Obligations or the performance of this
Guaranty, the Credit Agreement or any of the other Loan Documents, until the
Guaranteed Obligations have been repaid and discharged in full, no Letters of
Credit shall remain outstanding and all commitments to extend credit under the
Credit Agreement or any of the other Loan Documents (whether optional or
obligatory) have been terminated. Any amounts paid to such Guarantor on account
of any such claim at any time when the obligations of such Guarantor under this
Guaranty shall not have been fully and finally paid shall be held by such
Guarantor in trust for Agent and the Lenders, segregated from other funds of
such Guarantor, and forthwith upon receipt by such Guarantor shall be turned
over to Agent in the exact form received by such Guarantor (duly endorsed to
Agent by such Guarantor, if required), to be applied to such Guarantor’s
obligations under this Guaranty, whether matured or unmatured, in such order and
manner as Agent may determine.

Each of the Guarantors acknowledges and agrees that this is a knowing and
informed waiver of the undersigned’s rights as discussed above and that the
Agent and the Lenders are relying on this waiver in extending credit to the
Borrower.

6. Other Transactions. The Agent and each of the Lenders may deal with the
Borrower and any security held by them for the obligations of the Borrower in
the same manner and as freely as if this Guaranty did not exist and the Agent
shall be entitled, on behalf of the Lenders, without notice to any of the
Guarantors, among other things, to grant to the Borrower such extension or
extensions of time to perform any act or acts as may seem advisable to the Agent
(on behalf of the Lenders) at any time and from time to time, and to permit the
Borrower to incur additional indebtedness to the Agent, the Lenders, or any of
them, without terminating, affecting or impairing the validity or enforceability
of this Guaranty or the obligations of the Guarantors hereunder.

7. Remedies; Right to Offset. The Agent may proceed, either in its own name (on
behalf of the Lenders) or in the name of each or any of the Guarantors, or
otherwise, to protect and enforce any or all of its rights under this Guaranty
by suit in equity, action at law or by other appropriate proceedings, or to take
any action authorized or permitted under applicable law, and shall be entitled
to require and enforce the performance of all acts and things required to be
performed hereunder by the Guarantors. Each and every remedy of the Agent and of
the Lenders shall, to the extent permitted by law, be cumulative and shall be in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity.

 

6



--------------------------------------------------------------------------------

At the option of the Agent, any or all of the Guarantors may be joined in any
action or proceeding commenced by the Agent against Borrower or any of the other
parties providing Collateral for any of the Guaranteed Obligations, and recovery
may be had against any or all of the Guarantors in such action or proceeding or
in any independent action or proceeding against any of them, without any
requirement that the Agent or the Lenders first assert, prosecute or exhaust any
remedy or claim against Borrower and/or any of the other parties providing
Collateral for any of the Guaranteed Obligations.

Each of the Guarantors acknowledges the rights of the Agent and of each of the
Lenders, subject to the applicable terms and conditions of the Credit Agreement,
to offset against the Guaranteed Obligations of any Guarantor to the Lenders
under this Guaranty, any amount owing by the Agent or the Lenders, or either or
any of them to such Guarantors, whether represented by any deposit of such
Guarantors (or any of them) with the Agent or any of the Lenders or otherwise.

8. Right to Cure. Each of the Guarantors shall have the right to cure any Event
of Default under the Credit Agreement or the other Loan Documents with respect
to obligations of the other Guarantors thereunder; provided that such cure is
effected within the applicable grace period or period for cure thereunder, if
any; and provided further that such cure can be effected in compliance with the
Credit Agreement. Except to the extent of payments of principal, interest and/or
other sums actually received by the Agent or the Lenders pursuant to such cure,
the exercise of such right to cure by any Guarantor shall not reduce or
otherwise affect the liability of any other Guarantor under this Guaranty.

9. Borrower’s Financial Condition. Each Guarantor delivers this Guaranty based
solely on its own independent investigation of (or decision not to investigate)
the financial condition of the Borrower and is not relying on any information
furnished by Agent or the Lenders. Each Guarantor assumes full responsibility to
keep itself informed concerning the financial condition of the Borrower and all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligation, the status of the Guaranteed Obligations or any other matter which
such Guarantor may deem necessary or appropriate, now or later.

10. Representations and Warranties; Covenants. Each Guarantor (a) ratifies,
confirms and, by reference thereto (as fully as though such matters were
expressly set forth herein), represents and warrants with respect to itself
those matters set forth in Article 6 of the Credit Agreement to the extent
applicable to such Guarantor and those matters set forth in the recitals hereto,
and such representations and warranties shall be deemed to be continuing
representations and warranties true and correct in all material respects so long
as this Guaranty shall be in effect; and (b) agrees to comply with the covenants
set forth in Articles 7 and 8 of the Credit Agreement to the extent applicable
to such Guarantor, and (ii) not to otherwise engage in any action or inaction,
the result of which would cause a violation of any term or condition of the
Credit Agreement.

11. Governing Law; Severability. This Guaranty has been delivered in California
and shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and be enforceable in, the State of California. If
any term or provision of this Guaranty or the application thereof to any
circumstance shall, to any extent, be invalid or unenforceable, the

 

7



--------------------------------------------------------------------------------

remainder of this Guaranty, or the application of such term or provision to
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Guaranty
shall be valid and enforceable to the fullest extent permitted by law.

12. Notice. All notices, requests, consents, approvals, waivers and other
communications hereunder shall be in writing (including, by facsimile
transmission) and mailed, faxed or delivered to the address or facsimile number
specified for notices on Schedule 1 hereto; or, to such other address or number
as shall be designated by such party in a written notice to the other. All such
notices, requests and communications shall, when sent by overnight delivery, or
faxed, be effective when delivered for overnight (next business day) delivery,
or transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day (as defined in the Credit Agreement) after the date
deposited into the U.S. mail, or if otherwise delivered, upon delivery.

13. Amendments; Future Subsidiaries. The terms of this Guaranty may not be
altered, modified, amended, supplemented or terminated in any manner whatsoever
unless the same shall be in writing and signed by or on behalf of the requisite
Lenders as determined pursuant to the Credit Agreement and the Guarantors. In
accordance with the Credit Agreement, future Domestic Subsidiary of either
Borrower shall become obligated as Guarantors hereunder (each as fully as though
an original signatory hereto) by executing and delivering to the Agent and the
Lenders that certain joinder agreement in the form attached hereto as Exhibit A.

14. No Waiver. No waiver or release shall be deemed to have been made by the
Agent or any of the Lenders of any of their respective rights hereunder unless
the same shall be in writing and signed by or on behalf of the requisite Lenders
as determined pursuant to the Credit Agreement, and any such waiver shall be a
waiver or release only with respect to the specific matter and Guarantor or
Guarantors involved, and shall in no way impair the rights of the Agent or any
of the Lenders or the obligations of the Guarantors under this Guaranty in any
other respect at any other time.

15. Joint and Several Obligation, etc. The obligation of each of the Guarantors
under this Guaranty shall be several and also joint, each with all and also each
with any one or more of the others, and may be enforced against each severally,
any two or more jointly, or some severally and some jointly. Any one or more of
the Guarantors may be released from its obligations hereunder with or without
consideration for such release and the obligations of the other Guarantors
hereunder shall be in no way affected thereby. The Agent, on behalf of Lenders,
may fail or elect not to prove a claim against any bankrupt or insolvent
Guarantor and thereafter, the Agent and the Lenders may, without notice to any
Guarantors, extend or renew any part or all of the obligations of the Borrower
under the Credit Agreement or otherwise, and may permit any such Person to incur
additional indebtedness, without affecting in any manner the unconditional
obligation of each of the Guarantors hereunder. Such action shall not affect any
right of contribution among the Guarantors.

16. Release; Reinstatement. Upon the satisfaction of the obligations of the
Guarantors hereunder, and when none of the Guarantors is subject to any
obligation hereunder or under the Credit Agreement or any of the other Loan
Documents, the Agent shall deliver to such

 

8



--------------------------------------------------------------------------------

Guarantors, upon written request therefor, (a) a written release of this
Guaranty and (b) appropriate discharges of any Collateral provided by the
Guarantors for this Guaranty; provided however that, the effectiveness of this
Guaranty shall continue or be reinstated, as the case may be, in the event:
(x) that any payment received or credit given by the Agent or the Lenders, or
any of them, is returned, disgorged, rescinded or required to be recontributed
to any party as an avoidable preference, impermissible setoff, fraudulent
conveyance, restoration of capital or otherwise under any applicable state,
federal or law of any jurisdiction, including laws pertaining to bankruptcy or
insolvency, and this Guaranty shall thereafter be enforceable against the
Guarantors as if such returned, disgorged, recontributed or rescinded payment or
credit has not been received or given by the Agent or the Lenders, and whether
or not the Agent or any Lender relied upon such payment or credit or changed its
position as a consequence thereof or (y) that any liability is imposed, or
sought to be imposed against the Agent or the Lenders, or any of them, relating
to the environmental condition of any of property mortgaged or pledged to the
Agent on behalf of the Lenders by any Guarantor, Borrower or any other party as
collateral (in whole or part) for any indebtedness or obligation evidenced or
secured by this Guaranty, whether such condition is known or unknown, now exists
or subsequently arises (excluding only conditions which arise after acquisition
by the Agent or any Lender of any such property, in lieu of foreclosure or
otherwise, due to the wrongful act or omission of the Agent or such Lenders, or
any person other than the Borrower, the Subsidiaries, or Affiliates of the
Borrower or the Subsidiaries), and this Guaranty shall thereafter be enforceable
against the Guarantors to the extent of all such liabilities, costs and expenses
(including reasonable attorneys’ fees) incurred by the Agent or Lenders as the
direct or indirect result of any such environmental condition but only for which
the Borrower is obligated to the Agent and the Lenders pursuant to the Credit
Agreement. For purposes of this Guaranty “environmental condition” includes,
without limitation, conditions existing with respect to the surface or ground
water, drinking water supply, land surface or subsurface strata and the ambient
air.

17. Consent to Jurisdiction. Each of the Guarantors hereby irrevocably submits
to the non-exclusive jurisdiction of any United States federal or California
state court sitting in the County of Santa Clara, California in any action or
proceeding arising out of or relating to this Guaranty or any of the other Loan
Documents and Guarantors hereby irrevocably agree that all claims in respect of
such action or proceeding may be heard and determined in any such United States
federal or California state court. Each of the Guarantors irrevocably consents
to the service of any and all process in any such action or proceeding brought
in any court in or of the State of California (and to the receipt of any and all
notices hereunder) by the delivery of copies of such process to Guarantors at
their respective addresses specified in Schedule 1 hereof in the manner set
forth therein.

18. Headings. The headings, captions, and arrangements used in this Guaranty are
for convenience only and shall not affect the interpretation of this Guaranty.

19. Counterparts. This Guaranty may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

9



--------------------------------------------------------------------------------

20. JURY TRIAL WAIVER. EACH GUARANTOR AND THE AGENT ACKNOWLEDGE THAT THE RIGHT
TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER
CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH GUARANTOR AND THE
AGENT, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES
ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE
OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS GUARANTY OR THE GUARANTEED
OBLIGATIONS.

(a) In the event that the jury trial waiver contained in this Section 20 is not
enforceable, the parties elect to proceed as follows:

(b) With the exception of the items specified in clause (c), below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other Loan Document will be resolved by
a reference proceeding in California in accordance with the provisions of
Section 638 et seq. of the California Code of Civil Procedure (“CCP”), or their
successor sections, which shall constitute the exclusive remedy for the
resolution of any Claim, including whether the Claim is subject to the reference
proceeding. Except as otherwise provided in the Agreement, venue for the
reference proceeding will be in the state or federal court in the county or
district where venue is otherwise appropriate under applicable law (the
“Court”).

(c) The matters that shall not be subject to a reference are the following:
(i) non- judicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
Section does not limit the right of any party to exercise or oppose any of the
rights and remedies described in clauses (i) and (ii) or to seek or oppose from
a court of competent jurisdiction any of the items described in clauses
(iii) and (iv). The exercise of, or opposition to, any of those items does not
waive the right of any party to a reference pursuant to this Section.

(d) The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

(e) The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (a) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (b) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of the conference and
(c) report a statement of decision within twenty (20) days after the matter has
been submitted for decision.

 

10



--------------------------------------------------------------------------------

(f) The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered, no party shall be entitled to “priority”
in conducting discovery, depositions may be taken by either party upon seven
(7) days written notice, and all other discovery shall be responded to within
fifteen (15) days after service. All disputes relating to discovery which cannot
be resolved by the parties shall be submitted to the referee whose decision
shall be final and binding.

(g) Except as expressly set forth in this Section 16, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.

(h) The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a trial,
including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

(i) If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or Justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

THE PARTIES RECOGNIZE AND AGREE THAT ALL DISPUTES RESOLVED UNDER THIS REFERENCE
PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR OWN CHOICE, EACH
PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES,
AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY CONTROVERSY, DISPUTE OR
CLAIM BETWEEN OR AMONG THEM WHICH ARISES OUT OF OR IS RELATED TO THIS AGREEMENT.

 

11



--------------------------------------------------------------------------------

21. Limitation under Applicable Insolvency Laws. Notwithstanding anything to the
contrary contained herein, it is the intention of the Guarantors, the Agent and
the Lenders that the amount of the respective Guarantor’s obligations hereunder
shall be in, but not in excess of, the maximum amount thereof not subject to
avoidance or recovery by operation of applicable law governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (collectively, “Applicable Insolvency Laws”). To that end, but only in the
event and to the extent that the Guarantor’s respective obligations hereunder or
any payment made pursuant thereto would, but for the operation of the foregoing
proviso, be subject to avoidance or recovery under Applicable Insolvency Laws,
the amount of the Guarantor’s respective obligations hereunder shall be limited
to the largest amount which, after giving effect thereto, would not, under
Applicable Insolvency Laws, render the Guarantor’s respective obligations
hereunder unenforceable or avoidable or subject to recovery under Applicable
Insolvency Laws. To the extent any payment actually made hereunder exceeds the
limitation contained in this Section 21, then the amount of such excess shall,
from and after the time of payment by the Guarantors (or any of them), be
reimbursed by the Lenders upon demand by such Guarantors. The foregoing proviso
is intended solely to preserve the rights of the Agent and the Lenders hereunder
against the Guarantors to the maximum extent permitted by Applicable Insolvency
Laws and neither the Borrower nor any Guarantor nor any other Person shall have
any right or claim under this Section 21 that would not otherwise be available
under Applicable Insolvency Laws.

[SIGNATURES FOLLOW ON SUCCEEDING PAGES]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned Guarantors has executed this
Guaranty as of the date first above written.

 

QUINSTREET PROPERTIES, INC. By:     Its:    

 

QUINSTREET LLC By:     Its:    

 

QUINSTREET MEDIA, INC. By:     Its:    

 

CYBERSPACE COMMUNICATIONS CORPORATION By:     Its:    

 

RELIABLEREMODELER.COM, INC. By:     Its:    

 

13



--------------------------------------------------------------------------------

HQ PUBLICATIONS LLC By:     Its:    

 

14



--------------------------------------------------------------------------------

SCHEDULE 1

INFORMATION FOR NOTICES

Comerica Bank

75 East Trimble Road, M/C 4770

San Jose, California 95131

Attention: Manager

Fax No.: (408) 556-5091

With a copy to:

Comerica Bank

2 Embarcadero Center, Suite 300

San Francisco, CA 94111

Attn: Phil Koblis – Vice President

Fax No.: (415) 477-3260

[Guarantors]

 

 

 

 

 

Attention:  

 

Phone:  

 

Fax No.:  

 

 

 

 

 

 

Attention:  

 

Phone:  

 

Fax No.:  

 



--------------------------------------------------------------------------------

EXHIBIT A

Joinder Agreement to Guaranty

THIS JOINDER AGREEMENT is dated as of                                ,         
by                                                               (“New
Guarantor”).

WHEREAS, pursuant to Section 7.14 of that certain Revolving Credit and Term Loan
Agreement dated as of September 29, 2008 (as amended or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms not otherwise defined
herein shall have the meanings set forth in the Credit Agreement) by and among
QuinStreet, Inc. (“Borrower”), Comerica Bank, as agent for the Lenders (the
“Agent”) and the financial institutions which are parties thereto from time to
time (“Lenders”), the Lenders have agreed to extend credit to the Borrower on
the terms set forth in the Credit Agreement and pursuant to Section 13 of that
certain Guaranty dated as of September 29, 2008 (as amended or otherwise
modified from time to time, the “Guaranty”) executed and delivered by the
Guarantors named therein (“Guarantors”) in favor of Agent, for and on behalf of
the Lenders, the New Guarantor must execute and deliver a Joinder Agreement in
accordance with the Credit Agreement and the Guaranty.

NOW THEREFORE, as a further inducement to each of the Lenders to continue to
provide credit accommodations to the Borrower, New Guarantor hereby covenants
and agrees as follows:

1. All capitalized terms used herein shall have the meanings assigned to them in
the Credit Agreement unless expressly defined to the contrary.

2. New Guarantor hereby enters into this Joinder Agreement in order to comply
with Section 7.13 of the Credit Agreement and Section 13 of the Guaranty and
does so in consideration of the extension of the Guaranteed Obligations, from
which New Guarantor shall derive direct and indirect benefit as with the other
Guarantors (all as set forth and on the same basis as in the Guaranty).

3. New Guarantor shall be considered, and deemed to be, for all purposes of the
Credit Agreement, the Guaranty and the other Loan Documents, a Guarantor under
the Guaranty and hereby ratifies and confirms its obligations under the
Guaranty, all in accordance with the terms thereof.

4. No Default or Event of Default has occurred and is continuing under the
Credit Agreement.

5. This Joinder Agreement shall be governed by the laws of the State of
California and shall be binding upon New Guarantor and its successors and
assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned New Guarantor has executed and delivered
this Joinder Agreement as of                     .

 

    [NEW GUARANTOR]     By:                           
                                         
                                                      
Its:                                                                     
                                                  

 

2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF COVENANT COMPLIANCE REPORT

TO:     Comerica Bank, as Agent

RE:     Second Amended and Restated Revolving Credit and Term Loan Agreement is
made as of the 4th day of November, 2011 (as amended, restated or otherwise
modified from time to time, the “Credit Agreement”) by and among the financial
institutions from time to time signatory thereto (individually a “Lender,” and
any and all such financial institutions collectively the “Lenders”), Comerica
Bank, as Administrative Agent for the Lenders (in such capacity, the “Agent”)
and QuinStreet, Inc. (“Borrower”).

This Covenant Compliance Report (“Report”) is furnished pursuant to
Section 7.2(a) of the Credit Agreement and sets forth various information as
of                                , 20         (the “Computation Date”).

 

1. Fixed Charge Coverage Ratio (Section [7.9(a)]). On the Computation Date, the
Fixed Charge Coverage Ratio, which is required to be not less than         to
1.0 was         to 1.0 as computed in the supporting documents attached hereto
as Schedule 1.

 

2. Funded Debt to EBITDA Ratio (Section [7.9(b)]). On the Computation Date, the
Funded Debt to EBITDA Ratio, which is required to be not more than         to
1.0 was         to 1.0 as computed in the supporting documents attached hereto
as Schedule 1.

 

  The Borrower’s Representative hereby certifies that:

A. To the best of my knowledge, all of the information set forth in this Report
(and in any Schedule attached hereto) is true and correct in all material
respects.

B. To the best of my knowledge, the representation and warranties of the Credit
Parties contained in the Credit Agreement and in the Loan Documents are true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and at the date hereof, except
to the extent that such representations and warranties expressly relate to an
earlier specific date, in which case such representations and warranties were
true and correct in all material respects as of the date when made.

C. I have reviewed the Credit Agreement and this Report is based on an
examination sufficient to assure that this Report is accurate.

D. To the best of my knowledge, except as stated in Schedule 5 hereto (which
shall describe any existing Default or Event of Default and the notice and
period of existence thereof and any action taken with respect thereto or
contemplated to be taken by Borrower or any other Credit Party), no Default or
Event of Default has occurred and is continuing on the date of this Report.

Capitalized terms used in this Report and in the Schedules hereto, unless
specifically defined to the contrary, have the meanings given to them in the
Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower have caused this Report to be executed and
delivered by the Borrower Representative this                  day of
                            ,         .

 

QUINSTREET, INC. By:     Its:    



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF TERM NOTE

 

$ ____________________    __________, 20_____

FOR VALUE RECEIVED, QuinStreet, Inc. (“Borrower”) promises to pay to the order
of [insert name of applicable financial institution] (“Payee”), in care of
Agent, at San Jose, California, the principal sum of [insert amount derived from
Percentages] Dollars ($                             ), or if less, the aggregate
principal amount of the Term Loan Advances made by the Payee, in lawful money of
the United States of America payable in quarterly principal installments each in
the amount and on the dates set forth in the Credit Agreement (as defined below)
until the Term Loan Maturity Date, when the entire unpaid balance of principal
and interest thereon shall be due and payable. Interest shall be payable at the
rate (including the default rate) and on the dates provided in the Second
Amended and Restated Revolving Credit and Term Loan Agreement is made as of the
4th day of November, 2011 (as otherwise amended or modified from time to time,
the “Credit Agreement”), by and among the financial institutions from time to
time signatory thereto (individually a “Lender,” and any and all such financial
institutions collectively the “Lenders”), Comerica Bank, as Administrative Agent
for the Lenders (in such capacity, the “Agent”), and Borrower.

This Note evidences Term Loan Advances made under, is subject to, may be
accelerated and may be prepaid in accordance with, the terms of the Credit
Agreement, to which reference is hereby made.

This Note shall be interpreted and the rights of the parties hereunder shall be
determined under the laws of, and enforceable in, the State of California.

Borrower hereby waives presentment for payment, demand, protest and notice of
dishonor and nonpayment of this Note and agrees that no obligation hereunder
shall be discharged by reason of any extension, indulgence, release, or
forbearance granted by any holder of this Note to any party now or hereafter
liable hereon or any present or subsequent owner of any property, real or
personal, which is now or hereafter security for this Note.



--------------------------------------------------------------------------------

Nothing herein shall limit any right granted Payee by any other instrument or by
law.

 

QUINSTREET, INC. By:     Its:      

 

2



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF TERM LOAN RATE REQUEST

No.                          Dated:                       

 

To: Comerica Bank, as Agent

 

RE: Second Amended and Restated Revolving Credit and Term Loan Agreement is made
as of the 4th day of November, 2011 (as amended, restated or otherwise modified
from time to time, the “Credit Agreement”) by and among the financial
institutions from time to time signatory thereto (individually a “Lender,” and
any and all such financial institutions collectively the “Lenders”), Comerica
Bank, as Administrative Agent for the Lenders (in such capacity, the “Agent”)
and QuinStreet, Inc. (“Borrower”).

Pursuant to the Credit Agreement, the Borrower hereby requests that the Lenders
refund or convert, as applicable, an Advance under the Term Loan from Lenders as
follows:

 

(A) Date of Refunding or Conversion of Advance:                    

 

(B) Type of Activity:

¨ Refunding

¨ Conversion

 

(C) Type of Advance (check only one):

¨ Base Rate Advance

¨ Eurodollar-based Advance

 

(D) Amount of Advance:

$                                            

 

(E) Interest Period (applicable to Eurodollar-based Advances)

                 months (insert 1, 2 or 3)

 

(F) Disbursement Instructions

¨ Comerica Bank Account No.                            

¨ Other:                                                                 

Borrower hereby certifies as follows:



--------------------------------------------------------------------------------

1.         There is no Default or Event of Default in existence, and none will
exist upon the refunding or conversion of such Advance (both before and
immediately after giving effect to such Advance); and

2.         The representations and warranties of the Credit Parties contained in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects and shall be true and correct in all material respects as of
the date of this Request (both before and immediately after giving effect to
such Request), other than any representation or warranty that expressly speaks
only as of a different date.

Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.

 

QUINSTREET, INC. By:     Its:      

 

2



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF SWING LINE PARTICIPATION CERTIFICATE

                             ,         

[Name of Lender]

 

   

 

Re: Second Amended and Restated Revolving Credit and Term Loan Agreement is made
as of the 4th day of November, 2011 (as amended, restated or otherwise modified
from time to time, the “Credit Agreement”) by and among the financial
institutions from time to time signatory thereto (individually a “Lender,” and
any and all such financial institutions collectively the “Lenders”), Comerica
Bank, as Administrative Agent for the Lenders (in such capacity, the “Agent”)
and QuinStreet, Inc. (“Borrower”).

Ladies and Gentlemen:

Pursuant to subsection 2.5(e) of the Credit Agreement, the undersigned hereby
acknowledges receipt from you of $                                 as payment
for a participating interest in the following Swing Line Loan:

Date of Swing Line Loan:                                                     

Principal Amount of Swing Line Loan:                                        
                

The participation evidenced by this certificate shall be subject to the terms
and conditions of the Credit Agreement including without limitation
Section 2.5(e) thereof.

 

Very truly yours, Comerica Bank, as Agent By:     Its:    



--------------------------------------------------------------------------------

EXHIBIT N

NEW LENDER ADDENDUM

THIS NEW LENDER ADDENDUM, dated                     , to the Second Amended and
Restated Revolving Credit and Term Loan Agreement dated as of the 4th day of
November, 2011 (as otherwise amended or modified from time to time, the “Credit
Agreement”), among QuinStreet, Inc. (“Borrower”), each of the financial
institutions parties thereto (collectively, the “Lenders”) and Comerica Bank, as
Agent for the Lenders.

W I T N E S S E T H:

WHEREAS, the Credit Agreement provides in Section 2.13 thereof that a financial
institution, although not originally a party thereto, may become a party to the
Credit Agreement with the consent of the Borrower and the Agent by executing and
delivering to the Agent a New Lender Addendum to the Credit Agreement in
substantially the form of this New Lender Addendum; and

WHEREAS, the undersigned New Lender was not an original party to the Credit
Agreement but now desires to become a party thereto;

NOW, THEREFORE, the New Lender hereby agrees as follows:

The New Lender hereby confirms that it has received a copy of the Credit
Agreement and the exhibits and schedules referred to therein, and all other Loan
Documents which it considers necessary, together with copies of the other
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the loans thereunder. The New Lender acknowledges and
agrees that it: (a) has made and will continue to make such inquiries and has
taken and will take such care on its own behalf as would have been the case had
its commitment been granted and its loans been made directly by such New Lender
to the Borrower without the intervention of the Agent or any other Lender; and
(b) has made and will continue to make, independently and without reliance upon
the Agent or any other Lender, and based on such documents and information as it
has deemed appropriate, its own credit analysis and decisions relating to the
Credit Agreement. The New Lender further acknowledges and agrees that the Agent
has made any representations or warranties about the creditworthiness of the
Borrower or any other party to the Credit Agreement or any other of the Loan
Documents, or with respect to the legality, validity, sufficiency or
enforceability of the Credit Agreement, or any other of the Loan Documents.

Except as otherwise provided in the Credit Agreement, effective as of the
Effective Date (as defined below):

 

  (b) the New Lender (i) shall be deemed automatically to have become a party to
the Credit Agreement and the other Loan Documents, and to have all the rights
and obligations of a party to the Credit Agreement and the other Loan Documents,
as if it were an original signatory; and (ii) agrees to be bound by the terms
and conditions set forth in the Credit Agreement and the other Loan Documents as
if it were an original signatory thereto; and



--------------------------------------------------------------------------------

  (c) the New Lender shall be a Revolving Credit Lender and its Percentage of
the Revolving Credit Aggregate Commitment (and its risk participation in Letters
of Credit) shall be as set forth in the attached revised Schedule 1.2
(Percentages); provided any fees paid prior to the Effective Date, including any
Letter of Credit Fees, shall not be recalculated, redistributed or reallocated
by Borrower, Agent or the Lenders.

As used herein, the term “Effective Date” means the date on which all of the
following have occurred or have been completed, as reasonably determined by the
Agent:

 

  (1) the Borrower shall have paid to the Agent, all interest, fees (including
the Revolving Credit Facility Fee) and other amounts, if any, accrued to the
Effective Date for which reimbursement is then owing under the Credit Agreement;

 

  (2) New Lender shall have remitted to the Agent funds in an amount equal to
its Percentage of all Advances of the Revolving Credit outstanding as of the
Effective Date; and

 

  (3) the Borrower shall have executed and delivered to the Agent for the New
Lender, a new Revolving Credit Note payable to such New Lender in the face
amount of such New Lender’s Percentage of the Revolving Credit Maximum Amount
(after giving effect to this New Lender Addendum, and any other New Lender
Addendum executed concurrently herewith).

The Agent shall notify the New Lender, along with Borrower, of the Effective
Date. The New Lender shall deliver herewith to the Agent administrative details
with respect to the funding and distribution of Advances (and Letters of Credit)
as requested by Agent.

Terms defined in the Credit Agreement and not otherwise defined herein shall
have their defined meanings when used herein.

IN WITNESS WHEREOF, the undersigned has caused this New Lender Addendum to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[Name of New Lender] By:     Its:    

 

2



--------------------------------------------------------------------------------

Accepted this         day of                 , 20         .

QUINSTREET, INC.

 

By:     Its:    

Accepted this         day of                 , 20         .

COMERICA BANK, as Agent

 

By:     Its:    

 

3